Exhibit 10.7

EXHIBIT A to Amendment No. 2

 

Published CUSIP Numbers:
Credit Facility 92938HAE6
Term A-4 Loan 92938HAJ5


CREDIT AGREEMENT

Dated as of January 17, 2017

(as amended by Amendment No. 1 dated as of July 19, 2017 and

as further amended by Amendment No. 2 dated as of October 26, 2018)


among

WXXA-TV LLC and
WLAJ-TV LLC,
as the Borrower,

 

SHIELD MEDIA LANSING LLC

SHIELD MEDIA LLC,

as Holding Companies

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Credit Suisse loan funding llc

Deutsche Bank Securities Inc.

SunTrust Robinson Humphrey, Inc.

Barclays Bank PLC

Wells Fargo Securities, LLC

as Lead Arrangers with respect to the Term A-4 Loans

 

MUFG BANK, LTD. (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)

Capital One, N.A.

Citizens Bank, National Association

Fifth Third Bank

as Co-Managers with respect to the Term A-4 Loans

 




1

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section

 

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

50

1.03

Accounting Terms

51

1.04

Rounding

51

1.05

Timing of Payment or Performance

52

1.06

Times of Day

52

1.07

Letter of Credit Amounts

52

1.08

[Reserved]

52

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

The Loans

52

2.02

Borrowings, Conversions and Continuations of Loans

53

2.03

Letters of Credit

55

2.04

Swing Line Loans

65

2.05

Prepayments

69

2.06

Termination or Reduction of Commitments; Re-Allocation of Revolving Credit
Commitments

76

2.07

Repayment of Loans

78

2.08

Interest

79

2.09

Fees

79

2.10

Computation of Interest and Fees

80

2.11

Evidence of Debt

81

2.12

Payments Generally; Administrative Agent’s Clawback

82

2.13

Sharing of Payments by Lenders

84

2.14

Refinancing Facilities

85

2.15

Extensions of Term Loans and Revolving Credit Commitments

87

2.16

Defaulting Lenders

90

2.17

Cash Collateral

92

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

94

3.02

Illegality

99

3.03

Inability to Determine Rates

100

2

 

--------------------------------------------------------------------------------

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

101

3.05

Compensation for Losses

103

3.06

Mitigation Obligations; Replacement of Lenders

104

3.07

Survival

104

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Initial Credit Extension

104

4.02

Conditions to Subsequent Credit Extensions

107

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

108

5.02

Authorization; No Contravention

109

5.03

Governmental Authorization; Other Consents

109

5.04

Binding Effect

109

5.05

Financial Statements; No Material Adverse Effect

110

5.06

Litigation

110

5.07

Ownership of Property; Liens

110

5.08

Environmental Compliance

110

5.09

Taxes

111

5.1

ERISA Compliance

112

5.11

Subsidiaries; Equity Interests

112

5.12

Margin Regulations; Investment Company Act

113

5.13

Disclosure

113

5.14

Intellectual Property; Licenses, Etc

113

5.15

Solvency

113

5.16

Security Documents

113

5.17

Use of Proceeds

114

5.18

Insurance

114

5.19

Labor Matters

114

5.2

OFAC; Anti‑Money Laundering and Economic Sanctions Laws

114

5.21

FCC Licenses

115

5.22

Sharing Agreements

116

5.23

Channel Sharing Agreements

116

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

116

6.02

Certificates; Other Information

117

6.03

Notices

120

3

 

--------------------------------------------------------------------------------

 

6.04

Preservation of Existence, Etc

121

6.05

Maintenance of Properties

121

6.06

Maintenance of Insurance

121

6.07

Compliance with Laws

122

6.08

Books and Records

122

6.09

Inspection Rights

122

6.1

Intentionally Omitted

123

6.11

Covenant to Guarantee the Secured Obligations and Give Security

123

6.12

Use of Proceeds

127

6.13

Compliance with Environmental Laws

127

6.14

Further Assurances

127

6.15

Designation as Senior Debt

128

6.16

Payment of Taxes

128

 

ARTICLE VII NEGATIVE COVENANTS

 

 

 

7.01

Liens

128

7.02

Indebtedness

131

7.03

Investments

135

7.04

Fundamental Changes

137

7.05

Dispositions

138

7.06

Prepayments, Etc. of Indebtedness; Amendments

141

7.07

Use of Proceeds

141

7.08

Transactions with Affiliates

141

7.09

Restricted Payments

143

7.1

[Reserved]

145

7.11

Change in Nature of Business

145

7.12

Burdensome Agreements

145

7.13

[Reserved]

147

7.14

Sanctions

147

7.15

Amendments and Other Documents

147

7.16

Variable Interest Entity

147

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

147

8.02

Remedies Upon Event of Default

151

8.03

Exclusion of Immaterial Subsidiaries

152

8.04

Application of Funds

152

8.05

Reserved]

153

4

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

153

9.02

Rights as a Lender

154

9.03

Exculpatory Provisions

154

9.04

Reliance by Agents

156

9.05

Delegation of Duties

156

9.06

Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and
Collateral Agent

156

9.07

Non‑Reliance on Administrative Agent and Other Lenders

159

9.08

No Other Duties, Etc

159

9.09

Administrative Agent May File Proofs of Claim

159

9.1

Collateral and Guarantee Matters

160

9.11

Cash Management Obligations and Secured Hedge Agreements

161

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

10.01

Amendments, Etc

161

10.02

Notices; Effectiveness; Electronic Communications

165

10.03

No Waiver; Cumulative Remedies; Enforcement

167

10.04

Expenses; Indemnity; Damage Waiver

168

10.05

Payments Set Aside

171

10.06

Successors and Assigns

171

10.07

Treatment of Certain Information; Confidentiality

178

10.08

Right of Setoff

179

10.09

Interest Rate Limitation

179

10.1

Counterparts; Integration; Effectiveness

180

10.11

Survival of Representations and Warranties

180

10.12

Severability

180

10.13

Replacement of Lenders

181

10.14

Governing Law; Jurisdiction; Etc

182

10.15

Waiver of Jury Trial

183

10.16

No Advisory or Fiduciary Responsibility

183

10.17

Electronic Execution of Assignments and Certain Other Documents

184

10.18

Guarantee and Collateral Matters

184

10.19

USA PATRIOT Act

185

10.2

Pro Rata Nature of Group Loans of the Same Class; Administrative Agent Right to
Adjust

186

10.21

Intercreditor Arrangements

187

10.22

Keepwell

188

5

 

--------------------------------------------------------------------------------

 

10.23

Designation of Subsidiaries

188

10.24

[Reserved]

189

10.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

189

10.26

Additional VIE Borrowers

190

10.27

ERISA

190

10.28

Time of the Essence

191

10.29

ENTIRE AGREEMENT

191

 

 

 

SIGNATURES

S‑1

 




6

 

--------------------------------------------------------------------------------

 

SCHEDULES

Facilities Schedule

1.01(b)Stations

1.01(d)Immaterial Subsidiaries
1.01(e)Unrestricted Subsidiaries

4.01ASecurity Documents and Outside Completion Dates

5.06Litigation
5.07Real Properties (including Mortgaged Properties)
5.08Environmental Compliance
5.11Subsidiaries; Equity Interests
5.21FCC Licenses and Television Stations
5.22Sharing Arrangements
5.23Channel Sharing Agreements
7.01(b)Existing Liens
7.02(s)Surviving Indebtedness
7.03(g)Existing Investments
7.08Transactions with Affiliates
10.02Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

AForm of Loan Notice
BForm of Swing Line Loan Notice
C‑1Form of Revolving Credit Note
C‑2Form of Term Note

DForm of Compliance Certificate
EForm of Assignment and Assumption
FForm of Discounted Prepayment Option Notice
GForm of Lender Participation Notice
HForm of Discounted Voluntary Prepayment Notice
I‑1Form of U.S. Tax Compliance Certificate
I‑2Form of U.S. Tax Compliance Certificate
I‑3Form of U.S. Tax Compliance Certificate
I‑4Form of U.S. Tax Compliance Certificate

JForm of Intercreditor Agreement Among Group Lenders




7

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to Credit
Agreement, dated as of October 26, 2018, and as further amended, amended and
restated or otherwise modified from time to time, the “Agreement” or “Shield
Credit Agreement”) is entered into as of January 17, 2017, among WXXA-TV LLC, a
Delaware limited liability company (the “WXXA Borrower”) and WLAJ-TV LLC, a
Delaware limited liability company (the “WLAJ Borrower” and together with the
WXXA Borrower, collectively, the “Borrower”), Shield Media LLC, a Delaware
limited liability company (“Shield Albany”) and Shield Media Lansing LLC, a
Delaware limited liability company (“Shield Lansing” and together with Shield
Albany, collectively, the “Holding Companies” and each individually, a “Holding
Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent and Collateral Agent.  Capitalized terms used but not
defined in this introductory paragraph and the preliminary statements below
shall have the meanings set forth in Article I.

PRELIMINARY STATEMENTS:

Pursuant to that certain Agreement and Plan of Merger, dated as of January 27,
2016 (as amended, supplemented or modified from time to time, including all
schedules and exhibits thereto, the “Merger Agreement”), by and among Nexstar
Broadcasting Group, Inc., a Delaware corporation, Neptune Merger Sub, Inc., a
Virginia corporation and a direct wholly-owned Subsidiary of Nexstar Borrower
(the “Merger Sub”) and Media General, Inc., a Virginia corporation (“Media
General”), the Nexstar Borrower will acquire (the “Acquisition”) Media General
by causing Merger Sub to merge with and into Media General with Media General
being the surviving corporation, on the terms and subject to the conditions set
forth in the Merger Agreement.

The Nexstar Borrower and the VIE Borrowers have requested the applicable lenders
to extend credit to the applicable borrowers under various revolving credit
facilities (including sub-facilities) and term facilities under a credit
agreement with Nexstar Borrower and a credit agreement with each of the
Borrower, the Mission Borrower and the Marshall Borrower respectively to finance
the Acquisition and the Transaction Expenses and, in connection therewith, to
consummate the refinancing of certain credit facilities, including to refinance
(i) the loans and borrowings of the Nexstar Borrower under the Fifth Amended and
Restated Credit Agreement, dated as of December 3, 2012, by and among the
Nexstar Borrower, Nexstar Broadcasting Group, Inc., a Delaware corporation, the
lenders from time to time party thereto and Bank of America, N.A. as
administrative agent, collateral agent, letter of credit issuer and swing line
lender (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Existing Nexstar Credit Agreement”), (ii) the loans and
borrowings of Mission Broadcasting, Inc., a Delaware corporation (the “Mission
Borrower”) under the Fourth Amended and Restated Credit Agreement, dated as of
December 3, 2012, by and among the Mission Borrower, the lenders from time to
time party thereto and Bank of America, N.A. as administrative agent and
collateral agent (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Existing Mission Credit Agreement”), (iii) the
loans

8

 

--------------------------------------------------------------------------------

 

and borrowings of Marshall Broadcasting Group, Inc., a Texas corporation (the
“Marshall Borrower”) under the Credit Agreement dated as of December 1, 2014 by
and among the Marshall Borrower, the lenders from time to time party thereto and
Bank of America, N.A. as the administrative agent, the collateral agent and the
letter of credit issuer (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Existing Marshall Credit Agreement”),
(iv) the loans and borrowings of the Borrower under the Credit Agreement dated
as of July 31, 2013 by and among the Borrower, the Holding Companies, the
lenders from time to time party thereto, and Royal Bank of Canada, as the
administrative agent and the collateral agent (the “Existing Shield Credit
Agreement”) and (v) the loans and borrowings of Media General under the Amended
and Restated Credit Agreement dated as of July 31, 2013 by and among Media
General, the guarantors from time to time party thereto, the lenders from time
to time party thereto, and Royal Bank of Canada, as the administrative agent,
the letter of credit issuer, the swing line lender and the collateral agent (the
“Existing Media General Credit Agreement”).

The Nexstar Borrower has agreed to guarantee, and cause Nexstar Media and
certain of its Subsidiaries to guarantee, the obligations of each VIE Borrower
under the applicable VIE Credit Agreement and certain hedging/cash management
obligations of each such VIE Borrower.  To the extent required under the Nexstar
Credit Agreement, each VIE Borrower has agreed to guarantee, and cause certain
of its Restricted Subsidiaries to guarantee, the Nexstar Borrower’s obligations
under the Nexstar Credit Agreement and certain hedging/cash management
obligations of the Nexstar Borrower.

The lenders to the Nexstar Borrower and the lenders to each of the VIE Borrowers
have agreed that (i) certain commitments and/or loans of the same Class under
the applicable Group Credit Agreements shall be held on a pro rata basis among
lenders of the applicable Class under such Group Credit Agreements, (ii) certain
voting rights under the Group Credit Agreements shall be exercised on an
aggregated basis among the lenders under the Group Credit Agreements, (iii)
after the exercise of any remedy under any Group Credit Agreement or other Group
Loan Document, all payments received by the Group Lenders shall be applied in
accordance with the Intercreditor Agreement Among Group Lenders and (iv) they
shall be otherwise bound by the terms of the Intercreditor Agreement Among Group
Lenders.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(e)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(e)(ii).

“Acquisition” has the meaning specified in the recitals hereto.

9

 

--------------------------------------------------------------------------------

 

“Act” has the meaning specified in Section 10.19.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Administrative Agent” means Bank of America, N.A., and its Subsidiaries and
Affiliates, in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent appointed in accordance with
Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Agency Fee Letter” means that agency fee letter dated as of the Closing Date by
and among the Nexstar Borrower, the Borrower, the other VIE Borrowers and the
Group Administrative Agents.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
agreement.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of July 19, 2017, by and among the Borrower, the Holding Companies, the
Administrative Agent and the other Lenders party thereto.

“Amendment No. 1 Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the First Amendment
Effective Date (as defined in this Agreement immediately prior to the Second
Amendment Effective Date)), Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and Wells
Fargo Securities, LLC.

“Amendment No. 1 Transactions” means, collectively, (a) the transactions
contemplated by Amendment No. 1, (b) the negotiation, execution and delivery of
the Amendment No. 1 and related documents and (c) the payment of all fees and
expenses in relation to the transactions described above.

10

 

--------------------------------------------------------------------------------

 

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of October 26, 2018, by and among the Borrower, the Holding Companies, the
Administrative Agent and the other Lenders party thereto.

“Amendment No. 2 Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Second Amendment
Effective Date), Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc.,
SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and Wells Fargo Securities,
LLC.

“Amendment No. 2 Transactions” means, collectively, (a) the transactions
contemplated by Amendment No. 2, (b) the negotiation, execution and delivery of
the Amendment No. 2 and related documents and (c) the payment of all fees and
expenses in relation to the transactions described above.

“Anti‑Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to each Holding Company or any Covenant Entity related to
terrorism financing or money laundering, including any applicable provision of
the Act and The Currency and Foreign Transactions Reporting Act (also known as
the “Bank Secrecy Act,” 31 U.S.C. §§ 5311‑5330 and 12 U.S.C. §§ 1818(s), 1820(b)
and 1951‑1959).

“Applicable Discount” has the meaning specified in Section 2.05(e)(iii).

“Applicable Percentage” means (a) in respect of each Term Facility of the same
Class, with respect to any Term Lender of such Class at any time, the percentage
(carried out to the ninth decimal place) of such Term Facility represented by
the principal amount of such Term Lender’s Term Loans of such Class at such
time, (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16 and (c) in respect of each Refinancing Facility
under this Agreement, with respect to any Lender under each such Refinancing
Facility at any time, the percentage (carried out to the ninth decimal place) of
the aggregate Commitments (or Loans, in the case of Refinancing Term Loans) in
respect of such Refinancing Facility represented by such Lender’s Commitment (or
Loans, in the case of Refinancing Term Loans) at such time.  If the commitment
of each Revolving Credit Lender to make Revolving Credit Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth in
the records of the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

11

 

--------------------------------------------------------------------------------

 

“Applicable Rate” means

(a)

in respect of Loans and Commitments under the Revolving Credit Facility or any
Refinancing Revolving Facility, and with respect to Letter of Credit Fees and
Commitment Fees, from and after the Closing Date, the applicable percentage per
annum set forth in the Facilities Schedule; and

(b)

in respect of Loans under each Class of Term Facility, including each
Refinancing Term Loan, from and after the Closing Date, the applicable
percentage per annum set forth in the Facilities Schedule for each such Class.

If applicable, any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated First Lien Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Nexstar Compliance
Certificate is delivered pursuant to Section 6.02(a) of the Nexstar Credit
Agreement; provided, however, that if a Nexstar Compliance Certificate is not
delivered when due in accordance with such section or the Nexstar Credit
Agreement has been terminated, then, upon the request of the Required Term
Lenders of the applicable Class or the Required Revolving Credit Lenders, as
applicable, the highest Applicable Rate set forth on the Facilities Schedule
with respect to the applicable Facility shall apply, in each case as of the
first Business Day after the date on which such Nexstar Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Nexstar Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

Further, notwithstanding the foregoing, the Applicable Rate in respect of any
tranche of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Application Date” has the meaning specified in Section 2.05(d).

“Appropriate Lender” means, at any time, (a) with respect to Commitments of any
Class, Lenders that have Commitments with respect to such Class, (b) with
respect to Loans of any Class, the Lenders of such Class, (c) with respect to
any Letter of Credit, (i) the relevant L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (d) with respect to the Swing Line Facility, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

12

 

--------------------------------------------------------------------------------

 

“Arrangers” means, collectively, (a) with respect to the Closing Date Term Loans
(as defined in the Original Credit Agreement) made available on the Closing
Date, (i) Bank of America, N.A., (ii) Credit Suisse Securities (USA) LLC, (iii)
Deutsche Bank Securities Inc., (iv) SunTrust Robinson Humphrey, Inc., (v)
Barclays Bank PLC and (vi) Wells Fargo Securities, LLC, (b) the Amendment No. 1
Lead Arrangers and (c) the Amendment No. 2 Lead Arrangers.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Asset Swap” has the meaning specified in Section 7.05(m).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and acknowledged by the Administrative Agent,
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Borrower.

“Assignment Minimum Amount” means the applicable Assignment Minimum Amount for
each Facility as set forth on the Facilities Schedule.

“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Manager” means (a) the Administrative Agent (or its designated
Affiliate) or (b) any other financial institution or advisor employed by any
Group Borrower (whether or not an Affiliate of the Administrative Agent) to act
as an arranger in connection with any Discounted Voluntary Prepayment pursuant
to Section 2.05(e) of the Group Credit Agreement of such Group Borrower;
provided that the Borrower shall not designate the Administrative Agent or any
Affiliate of the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent or such Affiliate, as applicable (it being
understood that the Administrative Agent shall not, nor shall any Affiliate of
the Administrative Agent, be under any obligation to agree to act as the Auction
Manager); provided, further, that no Consolidated Group Entity or any of its
Affiliates, may act as the Auction Manager.

“Audited Financial Statements” means the audited consolidated balance sheet of
each of the Holding Companies and its consolidated Subsidiaries for the fiscal
year ended on December 31, 2015 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of such Persons, including the notes thereto.

“Auto‑Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Second Amendment Effective Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving

13

 

--------------------------------------------------------------------------------

 

Credit Lender to make Revolving Credit Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, provided that the Base
Rate shall never be less than the higher of (i) zero and (ii) the applicable
Rate Floor as set forth in the Facilities Schedule.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.  Each reference to the Borrower in this Agreement shall be
interpreted to mean a reference to each and both of the WXXA Borrower and the
WLAJ Borrower.

“Borrower Honor Date” has the meaning specified in Section 2.03(c)(i).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

14

 

--------------------------------------------------------------------------------

 

“Broadcast Licenses” means with respect to any Person, all FCC Licenses granted,
assigned or issued to such Person to construct, own or operate the Stations,
together with all extensions, additions and renewals thereto or thereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of the Borrower at Bank of America in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, any relevant L/C Issuer or the Swing Line Lender (as applicable) and the
Revolving Credit Lenders, as collateral for L/C Obligations, Swing Line
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent and the relevant L/C
Issuer or the Swing Line Lender benefiting from such collateral shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer or Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a)

(i) Dollars or (ii) any other foreign currency held by the Covenant Entities in
their ordinary course of business;

(b)

securities issued or directly and fully guaranteed or insured by the United
States or Canadian governments or, in each case, any agency or instrumentality
thereof (provided that the full faith and credit of such country is pledged in
support thereof), having maturities of not more than two years from the date of
acquisition;

(c)

certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances having maturities of not more than one year
from the date of acquisition thereof issued by any Group Lender or by any bank
or trust company (1) whose commercial paper is rated at least “A‑2” or the
equivalent thereof by S&P or at least “P‑2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized

15

 

--------------------------------------------------------------------------------

 

Statistical Rating Organization) or (2) (in the event that the bank or trust
company does not have commercial paper which is rated) having combined capital
and surplus in excess of $100,000,000;

(d)

repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;

(e)

commercial paper issued by any Person organized under the Laws of any state of
the United States of America (other than any Consolidated Group Entity or any of
its Affiliates) and rated at the time of acquisition thereof at least “A‑2” or
the equivalent thereof by S&P or “P‑2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long‑term debt,
and in any case maturing within one year after the date of acquisition thereof;

(f)

readily marketable direct obligations issued by any state of the United States
of America, any province of Canada or any political subdivision thereof, in each
case, having one of the two highest rating categories obtainable from either
Moody’s or S&P (or, if at the time, neither is issuing comparable ratings, then
a comparable rating of another Nationally Recognized Statistical Rating
Organization) with maturities of not more than two years from the date of
acquisition; and

(g)

interests in any investment company, money market or enhanced high yield fund
which invests 90% or more of its assets in instruments of the type specified in
clauses (a) through (f) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) Bank of America and its Affiliates, and (b)
each other Person that, at the time it enters into a Cash Management Agreement
with a Holding Company or a Covenant Entity, is a Group Lender or an Affiliate
of a Group Lender.

“Cash Management Obligations” means obligations owed by any Holding Company or
any Covenant Entity to any Cash Management Bank in respect of any Cash
Management Agreement and any overdraft and related liabilities arising from
treasury, depository, credit or debit card, purchasing card or cash management
services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by any of the
Covenant Entities of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

16

 

--------------------------------------------------------------------------------

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC Holdco” means a Domestic Subsidiary of a Person that has no material assets
other than the Equity Interests in or Indebtedness of one or more Foreign
Subsidiaries of a Person that are “controlled foreign corporations” within the
meaning of Section 957(a) of the Code, including the indirect ownership of such
Equity Interests or Indebtedness through one or more other CFC Holdcos.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) 100% of the voting and economic interests of the Borrower shall cease to be
subject to the Security Agreement;

(b) (i) Shield Albany shall cease to directly own and control, of record and
beneficially, 100% of the Equity Interests in the WXXA Borrower, (ii) Shield
Lansing shall cease to directly own and control, of record and beneficially,
100% of the Equity Interests in the WLAJ Borrower and (iii) the Shield Equity
Holders shall cease to directly own and control, of record and beneficially, at
least 100% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of each of the Holding Companies on a fully diluted
basis (which for this purpose shall exclude all Equity Interests that have not
yet vested); or

(c) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred, to the extent any Holding Company
or Covenant Entity is an issuer or obligor thereunder or provides a Guarantee of
any Indebtedness issued under such Indenture Documentation.

“Channel Sharee” means (a) any licensee of a television broadcast station which
submitted a winning channel sharing bid in the Incentive Auction, as defined in
47 C.F.R. § 1.2200(d), and is party to an executed Channel Sharing Agreement or
(b) any licensee of a television broadcast station which submitted a winning
license relinquishment bid in the

17

 

--------------------------------------------------------------------------------

 

Incentive Auction, as defined in 47 C.F.R. § 1.2200(g), and executes and
implements a post-Incentive Auction Channel Sharing Agreement.

“Channel Sharing Agreement” means a channel sharing arrangement or other similar
contractual arrangement that constitutes a channel sharing agreement within the
meaning of 47 C.F.R. § 73.3700(a)(5).

“Class” (a) when used with respect to Commitments, refers to the specific
tranche of Revolving Credit Commitments, Extended Revolving Credit Commitments,
Refinancing Revolving Commitments or Commitments in respect of any Refinancing
Term Loans, in each case as set forth on the Facilities Schedule (or the
applicable numbered supplement thereto), (b) when used with respect to Loans or
a Borrowing, refers to the specific tranche of Revolving Credit Loans, Term
Loans, Extended Term Loans or Refinancing Term Loans comprising such Loans or
Borrowing, as set forth on the Facilities Schedule and (c) when used with
respect to Lenders, refers to whether such Lenders are Revolving Credit Lenders
or Term Lenders with respect to the same “Class” of Loans or Commitments as
described in (a) or (b) above.  Loans that have different terms and conditions
shall be construed to be in different Classes.

For the purpose of the definitions of “Majority Lenders”, “Required Revolving
Credit Lenders”, “Required Term Lenders” and “Required Revolving Credit and Term
A Lenders” and for the purpose of maintaining Group Facilities Ratable Status
under Section 10.20, (i) the term “Class” shall also include Group Lenders,
Group Commitments, Group Loans and Group Borrowings under the other applicable
Group Credit Agreements that are designated as “Constitutes Same Class With” on
the Facilities Schedule (or the applicable numbered supplement thereto) and (ii)
after the Second Amendment Effective Date, if any VIE Credit Agreement (other
than this Agreement) does not have any Class of Group Commitments or Group Loans
designated on the Facilities Schedule hereto as “Constitutes Same Class With”
any Commitments or Loans under this Agreement, such Group Commitments or Group
Loans shall be excluded for each purpose set forth in this paragraph.

“Closing Date” means the date that all the conditions precedent in Section 4.01
were satisfied in accordance with their terms or waived in accordance with
Section 10.01.  The Closing Date shall be January 17, 2017.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral,” “Article 9 Collateral,” “Pledged
Collateral” and “Mortgaged Property” referred to in the Security Documents and
all of the other property that is or is intended under the terms of the Security
Documents to be subject to Liens for the benefit of any of the Secured Parties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents pursuant to an appointment under this Agreement,
or any successor collateral agent appointed in accordance with Section 9.06.

18

 

--------------------------------------------------------------------------------

 

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

(a)

the Collateral Agent shall have received each Security Document required to be
delivered on the Closing Date pursuant to Section 4.01 or to be delivered after
the Closing Date pursuant to Section 6.11 or Section 6.14, duly executed by each
Loan Party that is a party thereto;

(b)

all Shield Secured Obligations shall have been unconditionally guaranteed by
each Guarantor;

(c)

the Shield Secured Obligations and the Guaranties in respect thereof shall have
been secured pursuant to the Security Documents by a first-priority security
interest in all the Equity Interests of (i) the Borrower, (ii) the Guarantors
(except Nexstar Media) and (iii) each Restricted Subsidiary directly held by a
Loan Party, other than Equity Interests of any JV Entity if and for so long as
the terms of any Contractual Obligation prohibit the creation of any other Lien
on such Equity Interests or require the consent of any Person other than an
Affiliate of the Borrower (limited, in the case of Equity Interests of any
Foreign Subsidiary or CFC Holdco, to 65% of the issued and outstanding Equity
Interests of each such Foreign Subsidiary or CFC Holdco);

(d)

except to the extent otherwise provided hereunder or under any Security
Document, the Shield Secured Obligations and the Guaranties in respect thereof
shall have been secured by a perfected security interest in the United States
in, and mortgages on, substantially all tangible and intangible assets of the
Borrower and each other Guarantor (including, without limitation, accounts
receivable, inventory, equipment, investment property, intellectual property,
other general intangibles (including contract rights), intercompany notes, owned
real property, and proceeds of the foregoing), in each case, with the priority
required by the Security Documents; provided that security interests in real
property shall be limited to the Material Real Properties of such Loan Parties;

(e)

none of the Collateral shall be subject to any Liens other than Liens permitted
by Section 7.01;

(f)

the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 or Section 6.14, as the case may be, duly executed, acknowledged
and delivered by the record owner of, or appropriate party with respect to, such
Material Real Property, (ii) a Mortgage Policy insuring the Lien of each such
Mortgage in an amount not to exceed the fair market value of each such Material
Real Property (as reasonably determined by the applicable Loan Party providing
such Mortgage), (iii) a completed Life of Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance relating thereto duly executed by the applicable Loan
Party providing such Mortgage) and if any improvements on any Mortgaged Property
are located in an area designated as a “special flood hazard area,” evidence of

19

 

--------------------------------------------------------------------------------

 

such flood insurance as may be required under Section 6.11(c)(v), (iv) such
other documents and items as may be required under Section 6.11 or Section 6.14,
as the case may be, and (v) such existing surveys, existing abstracts, existing
appraisals, legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Material Real Property; and

(g)

on and after the Nexstar Guaranty Date, all Nexstar Secured Obligations shall be
unconditionally guaranteed by each Shield Guarantor and secured by the assets of
each such Shield Guarantor equally and ratably with the Shield Secured
Obligations.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the applicable Loan Party providing such security agree in writing that the cost
of creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of any Loan
Party on such date as provided under Section 4.01) where it reasonably
determines, in consultation with the applicable Loan Party providing such
security, that creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Security Documents.

(A) With respect to leases of real property entered into by any Loan Party on or
after the Closing Date, such Loan Party shall not be required to take any action
with respect to creation or perfection of security interests with respect to
such leases, (B) Liens and the Guarantees required to be granted from time to
time pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed in writing between
the Administrative Agent and the applicable Loan Party providing such security,
(C) the Collateral and Guarantee Requirement shall not apply to any of the
following assets: (i) any Non‑Material Real Property or Real Property that is
located in a jurisdiction other than the United States and any leasehold
interests in real property, (ii) motor vehicles and other assets subject to
certificates of title to the extent a Lien thereon cannot be perfected by the
filing of a UCC financing Statement or equivalent, (iii) investment property and
letter of credit rights with a value of less than $10,000,000 for each such
property or right, (iv) any rights or interest in any lease, contract, license
or license agreement covering personal property or real property and/or any
assets subject thereto, so long as under the terms of such lease, contract,
license or license agreement, or applicable Law with respect thereto, the grant
of a security interest or Lien therein for the benefit of the Secured Parties
(1) is prohibited, (2) would give any other party to such lease, contract,
license or license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has

20

 

--------------------------------------------------------------------------------

 

not been or is not otherwise obtained; provided, that, this exclusion shall in
no way be construed to apply if any such prohibition is unenforceable under the
UCC or other applicable Law or so as to limit, impair or otherwise affect the
unconditional continuing security interests in and Liens for the benefit of the
Secured Parties upon any rights or interests in or to monies due or to become
due under any such lease, contract, license or license agreement (including any
receivables), (v) any shares of any Foreign Subsidiary or CFC Holdco other than
65% of all of the issued and outstanding Equity Interests in any Foreign
Subsidiary or CFC Holdco (other than an Immaterial Subsidiary) directly owned by
a Loan Party, (vi) any application for registration of a trademark filed in the
United States Patent and Trademark Office on an intent to use basis to the
extent that the grant of a security interest in any such trademark application
would adversely affect the validity or enforceability or result in cancellation
or voiding of such trademark application, provided, however, that such trademark
applications shall be considered Collateral upon the filing of a Statement of
Use or when an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office, (vii) company-owned life insurance policies
with respect to the employees of any Loan Party and (viii) cafeteria plan flex
accounts and similar employee benefit arrangements, (D) no control agreements
shall be required; provided that, upon the request of the Administrative Agent,
a control agreement shall be required with respect to any Cash Collateral
Account holding Cash Collateral, and (E) no action shall be required with
respect to any intellectual property that is governed solely by the laws of one
or more jurisdictions other than the United States (nor shall any Loan Party be
required to reimburse the Administrative Agent, the Collateral Agent, any Lender
or any Secured Party for any costs or expenses incurred in connection with any
such action).

“Co-Managers” means, collectively, (a) MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), (b) Capital One, N.A., (c) Citizens Bank, National
Association and (d) Fifth Third Bank.

“Commitment” means a Revolving Credit Commitment, a Term A-4 Loan Commitment, an
Extended Revolving Credit Commitment or a commitment in respect of any
Refinancing Term Loans or Refinancing Revolving Facilities or any combination
thereof, as the context may require.

“Commitment Date” has the meaning specified in Section 2.05(d).

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C §1 et seq.),
as amended from time to time, and any successor statute.

“Common Terms” means, solely to the extent there is one or more Classes of Group
Commitments or Group Loans that are designated on the Facilities Schedule hereto
as “Constitutes Same Class With” the applicable Commitments or Loans under this
Agreement, the following provisions in such Group Credit Agreement: (a) Section
10.20 and any other provision requiring re-allocation among the Group Facilities
to achieve ratable status, (b) any provision requiring comparable action to be
taken under other Group Credit Agreements, (c) the definitions of “Group”, the
second paragraph of “Class”, “Majority Lenders”, “Required Revolving Credit
Lenders”, “Required Term Lenders”, “Required Revolving Credit and Term A
Lenders”, (d) any

21

 

--------------------------------------------------------------------------------

 

designation of any Group Loans or Group Commitments as belonging to the same
“Class”, (e) any provision affecting the pricing of any Class of Loans or
Commitments, and (f) any other provision with respect to which there is a
comparable provision in the Nexstar Credit Agreement or any of the other VIE
Credit Agreements with respect to which the Nexstar Borrower and the
Administrative Agent have jointly determined, both acting reasonably, that a
similar amendment would be required; provided that comparable provisions of each
Group Credit Agreement shall maintain the same section and clause numbers.

“Communications Laws” means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, or in any other form agreed to by the Borrower and the Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated First Lien Net Leverage Ratio” has the meaning set forth in the
Nexstar Credit Agreement.

“Consolidated Group Entities” has the meaning set forth in the Nexstar Credit
Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Entities” means the Borrower and all other direct and indirect
Restricted Subsidiaries of the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

22

 

--------------------------------------------------------------------------------

 

“Default Rate” means an interest rate equal to, with respect to any overdue
amount (other than overdue principal), (a) the Base Rate plus (b) the highest
Applicable Rate applicable to Base Rate Loans for the applicable Class of Loans
set forth on the Facilities Schedule plus (c) 2% per annum; provided, however,
that with respect to overdue principal, the Default Rate shall be an interest
rate equal to the interest rate (including the relevant Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, unless the Nexstar Credit
Agreement has been terminated in which case the Default Rate for overdue
principal shall be determined in accordance with clause (a) above, in each case
to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action or (e)
constitutes a Group Defaulting Lender under any other Group Credit Agreement;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the

23

 

--------------------------------------------------------------------------------

 

Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive, country- or
territory-wide Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Covenant Entity in connection with a Disposition
pursuant to Section 7.05(n) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Discount Range” has the meaning specified in Section 2.05(e)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(e)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(e)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(e)(v).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the board of directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of the board of directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Equity Interest of
the Borrower or any options, warrants or other rights in respect of such Equity
Interests.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, pursuant to any Sale Leaseback or any issuance or sale
of Equity Interests or as a result of the entry into an agreement or arrangement
alienating, relinquishing, surrendering or otherwise transferring the right to
use all or a material portion of the spectrum associated with any Broadcast
License (including pursuant to an auction of such spectrum, conducted by a
Governmental Authority)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, including
but not limited to dispositions pursuant to any

24

 

--------------------------------------------------------------------------------

 

Station Sharing Arrangement or other similar arrangement or pursuant to any
Channel Sharing Agreement or the grant of a shared television broadcast license
pursuant to 47 C.F.R. §73.3700(b) and including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Obligations and the
Guarantee Obligations of the Nexstar Obligations that are accrued and payable
and the termination of the Commitments and the “Commitments” (as defined in the
Nexstar Credit Agreement) and all outstanding Letters of Credit and “Letters of
Credit” (as defined in the Nexstar Credit Agreement)), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is 91 days after the latest Maturity Date
of the Term Facilities.

“Disqualified Lender” means (i) certain banks, financial institutions and other
institutional lenders that are specified in writing to the Arrangers by the
Nexstar Borrower prior to the commencement of “primary syndication” of the
Facilities as being “Disqualified Lenders,” (ii) competitors of the Consolidated
Group Entities that have been specified in writing to the Administrative Agent
from time to time by the Nexstar Borrower and (iii) in the case of clauses (i)
and (ii),  any of their Affiliates (other than in the case of clause (ii),
Affiliates that are bona fide debt funds) that are (x) identified in writing
from time to time to the Administrative Agent by the Nexstar Borrower or (y)
clearly identifiable on the basis of such Affiliates’ name; provided, in each
case, that no updates to the schedule of Disqualified Lenders shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation interest in respect of the Commitments or Loans from continuing
to hold or vote such previously acquired assignments and participations on the
terms set forth herein for Lenders that are not Disqualified Lenders.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of a Person that is organized under
the laws of the United States, any state thereof or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(g).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established

25

 

--------------------------------------------------------------------------------

 

in an EEA Member Country which is a Subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Embargoed Person” means any party that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, binding rules, judgments, orders,
decrees, permits, licenses, or governmental restrictions relating to pollution,
the protection of the environment or the release of any Hazardous Materials into
the environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Covenant Entity or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement the extent to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

26

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Covenant Entity within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent, (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA,
(e) the institution by the PBGC of proceedings to terminate a Pension Plan, (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, (g) the determination that any Pension Plan is considered an at‑risk plan
or a Multiemployer Plan is in endangered or critical status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA,
or (h) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Covenant Entity or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg  screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

27

 

--------------------------------------------------------------------------------

 

provided further that (i) the Eurodollar Rate shall never be less than the
higher of (x) zero and (y) the applicable Rate Floor for the applicable Facility
as set forth in the Facilities Schedule (or the applicable numbered supplement
thereto), and (ii) in respect of (A) Eurodollar Rate Loans or (B) Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the Eurodollar Rate shall never be less than
the higher of (x) zero and (y) the applicable Rate Floor as set forth in the
Facilities Schedule (or the applicable numbered supplement thereto).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or the grant of such security interest, would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time.  If a Swap Obligation arises under a master agreement governing more than
one ‎swap, such exclusion shall apply only to the portion of such Swap
Obligation ‎that is attributable to swaps for which such Guaranty or security
interest is ‎or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the ‎Commodity Futures Trading Commission (or
the application or official ‎interpretation of any thereof)‎.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income or gross receipts
(however denominated), franchise Taxes, branch profits and similar Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Marshall Credit Agreement” has the meaning specified in the recitals
hereto.

28

 

--------------------------------------------------------------------------------

 

“Existing Media General Credit Agreement” has the meaning specified in the
recitals hereto.

“Existing Mission Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Nexstar Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Shield Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Term A Lender” means each Term Lender holding any Existing Term A Loan
prior to the Second Amendment Effective Date.

“Existing Term A Loan” means the Term A-2 Loans (as defined under this Agreement
immediately prior to the Second Amendment Effective Date) outstanding hereunder
prior to the Second Amendment Effective Date.

“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in Section
2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facilities Schedule” means the schedule attached hereto as the “Facilities
Schedule”, together with any numbered supplement thereto.  For the avoidance of
doubt, as of the Second Amendment Effective Date, “Facilities Schedule” means
the Second Amendment Effective Date Facilities Schedule and any numbered
supplement thereto delivered after the Second Amendment Effective Date.

“Facility” means each Term Facility and the Revolving Credit Facility as set
forth in the Facilities Schedule, as the context may require, and “Facilities”
means such facilities taken together.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code.

29

 

--------------------------------------------------------------------------------

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

“FCC License” means a License issued or granted by the FCC.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations owing to such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Credit Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(i).

30

 

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).

“Group”, when used to modify any term defined under this Agreement, means such
term and each of the same defined terms under the other Group Credit
Agreements.  For example, “Group Lender” means each Lender under this Agreement
and each “Lender” (as defined therein) under each other Group Credit Agreement.

“Group Credit Agreements” means each of the Nexstar Credit Agreement, this
Agreement and the other VIE Credit Agreements.

“Group Facilities Ratable Status” has the meaning specified in Section 10.20(b).

“Group Refinancing Loans Ratable Status” has the meaning specified in Section
10.20(b).

“Group Revolving Credit Facility Ratable Status” has the meaning specified in
Section 10.20(b).

“Group Second Amendment Effective Date Term A Loans Ratable Status” has the
meaning specified in Section 10.20(b). “Group Second Amendment Effective Date
Term B Loans Ratable Status” has the meaning specified in Section 10.20(b).

“Guarantee Obligations” means, as to any Person, without duplication (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor

31

 

--------------------------------------------------------------------------------

 

so as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” or “Guaranties” means (a) that certain guarantee of the Secured
Obligations pursuant to the Guarantee and Security Agreement dated as of the
Closing Date by and among the Holding Companies, the Borrower, certain other
Guarantors named on the signature page thereto and the Collateral Agent acting
on behalf of Secured Parties, (b) that certain guarantee of the Shield Secured
Obligations pursuant to the Guarantee and Security Agreement dated as of the
Closing Date by and among Nexstar Media, the Nexstar Borrower, certain other
guarantors named on the signature page thereto and the collateral agent under
the Nexstar Credit Agreement acting on behalf of the “Secured Parties” (as
defined in the Nexstar Credit Agreement), (c) each supplemental guarantee
delivered pursuant to the agreements set forth in clauses (a) and (b) above, (d)
[Reserved] and (e) each other Guarantee or guaranty agreement entered into from
time to time for the purpose of guaranteeing all or any portion of the Shield
Secured Obligations.

“Guarantor” means:

(a)(i) each Holding Company and (ii) the Borrower,

(b) each other Covenant Entity that is a Wholly-Owned Domestic Subsidiary of the
Borrower, except any Non-Guarantor Subsidiary,

(c) the Nexstar Guarantors,

(d) each other Person otherwise required to issue a Guaranty of all or any
portion of the Shield Secured Obligations after the Closing Date, and

(e) each other Person that executes and delivers a Guaranty to the
Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas,

32

 

--------------------------------------------------------------------------------

 

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law due to their hazardous, toxic,
dangerous or deleterious characteristics.

“Hedge Bank” means (a) Bank of America and each of its Affiliates, and (b) each
other Person that, at the time it enters into a Secured Hedge Agreement with a
Holding Company or a Covenant Entity, is a Group Lender or an Affiliate of a
Group Lender.

“Holding Company” has the meaning specified in the recitals hereto.

“Honor Date” means the date of any payment by an L/C Issuer under a Letter of
Credit.

“Host Channel Sharing Agreement” means a Channel Sharing Agreement with respect
to which any Covenant Entity is the licensee of a channel sharer station within
the meaning of 47 C.F.R. § 73.3700(a)(4).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means each Subsidiary of the Borrower that is an
“Immaterial Subsidiary” as defined in the Nexstar Credit Agreement and is
designated as such by the Borrower pursuant to Section 6.02(h).

“Impacted Loans” has the meaning specified in Section 3.03.

“Incentive Auction” means the auction conducted by the FCC under Section 6403 of
the Middle Class Tax Relief and Job Creation Act (Pub. L. No. 112-96, § 6403,
126 Stat. 156, 225-230 (2012)), codified at 47 U.S.C. § 1452.

“Incentive Auction Results Public Notice” means the public notice issued by the
FCC following completion of the Incentive Auction which announces the results of
the Incentive Auction and new broadcast television channel assignments, as
contemplated by 47 C.F.R. § 73.3700(a)(2).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

all reimbursement or payment obligations of such Person with respect to letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

(c)

net obligations of such Person under any Swap Contract;

33

 

--------------------------------------------------------------------------------

 

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business pursuant to ordinary terms and (ii) any purchase price adjustments and
earn‑out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after becoming due
and payable);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)

all Attributable Indebtedness;

(g)

all obligations of such Person in respect of Disqualified Equity Interests; and

(h)

all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (as defined in the Nexstar Credit Agreement) (without giving effect to
clause (b) thereof) and (B) exclude all intercompany Indebtedness having a term
not exceeding 364 days (inclusive of any roll over or extensions of terms) and
made in the ordinary course of business.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Restricted Subsidiary of a Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Documentation” has the meaning specified in the Nexstar Credit
Agreement.

“Information” has the meaning specified in Section 10.07.

34

 

--------------------------------------------------------------------------------

 

“Initial Lenders” means the Lenders holding the Commitments or Loans on the
Closing Date, as set forth on the Closing Date Facilities Schedule (as defined
in the Original Credit Agreement).

“Initial Term A-4 Loans” means the term loans made on the Second Amendment
Effective Date pursuant to Section 2.01(a)(ii).

“Intercreditor Agreement” means any intercreditor agreement by and among the
Borrower, the Collateral Agent and the collateral agents or other
representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank pari passu (without control of remedies) or
junior to the Liens securing the Obligations and the other Group Obligations and
that are otherwise Liens permitted pursuant to Section 7.01, providing that, the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions and the expiration of any standstill
provisions) and in form and substance reasonably satisfactory to the Collateral
Agent.

“Intercreditor Agreement Among Group Lenders” means the intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent and substantially in the form of Exhibit J.

“Intercreditor Lien Subordination Provisions” has the meaning specified in
Section 8.01(l).

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Credit Facility for
purposes of this definition) and (c) with respect to the Existing Term A Loans,
the Second Amendment Effective Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
of the Appropriate Lenders; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar

35

 

--------------------------------------------------------------------------------

 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c)

no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made; and

(d)

all Initial Term A-4 Loans may, if elected by the Borrower prior to the Second
Amendment Effective Date, initially have the same Interest Period as in effect
with respect to the Existing Term A Loans on the Second Amendment Effective
Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, (c) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (including pursuant to any Sale
Leaseback) or (d) any Sharing Arrangement except any Station Sharing
Arrangements.  For purposes of covenant compliance, the amount of any Investment
shall be (i) the amount actually invested, as determined at the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
actually received in connection with such Investment and any return of capital
and any payment of principal received in respect of such Investment that in each
case is received in cash or Cash Equivalents (not in excess of the amount of
Investments originally made).

“IP Rights” has the meaning specified in Section 5.14.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Sales Agreement” means, with respect to a television broadcast station, a
joint sales agreement or other similar contractual arrangement pursuant to which
a Person, other than the Person holding the FCC License of such television
broadcast station or an affiliate of such Person, obtains the right to (a) set
the advertising rates for such television broadcast station and/or (b) conduct
or manage the sale of advertising availabilities on such television broadcast
station (whether all or a portion of such availabilities).

“Junior Lien Debt” means Indebtedness incurred by a Covenant Entity that is
secured by a Lien that is junior to the Lien on the Collateral securing the
Obligations.

36

 

--------------------------------------------------------------------------------

 

“JV Entity” means (a) any joint venture and (b) any non‑Wholly‑Owned Subsidiary
of the Covenant Entities.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Borrower Honor
Date or refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means any Lender (or any of their respective Subsidiaries or
Affiliates) that becomes an L/C Issuer in accordance with Section 2.03(k) or
Section 9.06(d) in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.  On the Closing Date, there is
no L/C Issuer.  

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.

“LCA Election” has the meaning specified in the Nexstar Credit Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(e)(iii).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

37

 

--------------------------------------------------------------------------------

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
amount set forth on the Facilities Schedule and (b) the aggregate amount of the
Revolving Credit Commitments.  On the Closing Date the Letter of Credit Sublimit
is zero.

“LIBOR Screen Rate” means the LIBOR quote on the Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.  

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).  

“License” means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” has the meaning specified in the Nexstar Credit
Agreement.

38

 

--------------------------------------------------------------------------------

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Refinancing Term Loans or loans made pursuant to any Refinancing
Revolving Commitment).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes executed
and delivered pursuant to Section 4.01(a)(ii), (c) the Guaranties, (d) the
Security Documents, (e) the Agency Fee Letter, (f) each Intercreditor Agreement
(if any), (g) the Intercreditor Agreement Among Group Lenders, (h) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17 of this Agreement, (i) each Issuer Document and (j) all other
agreements executed and delivered by any Loan Party in connection with this
Agreement; it being understood that no Secured Hedge Agreement or Cash
Management Agreement shall be a Loan Document.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A, or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Loan Parties” means, collectively, the Borrower and each other Guarantor.

“Local Marketing Agreement” means, a local marketing agreement, time brokerage
agreement or similar arrangement pursuant to which a Person, subject to
customary licensee preemption rights and other limitations, obtains the right to
exhibit programming and sell advertising time constituting 15% or more of the
air time per week of a television broadcast station licensed to another Person.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means the Required Revolving Credit and Term A Lenders.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Covenant Entity:

(a)

in respect of travel, entertainment or moving related expenses incurred in the
ordinary course of business;

(b)

in respect of moving related expenses incurred in connection with any closing or
consolidation of any facility or office; or

(c)

not exceeding $250,000 in the aggregate outstanding at any time.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

39

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Consolidated Group Entities taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their obligations under the Loan Documents in respect of the Secured
Obligations, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties (taken as a whole) of
the Loan Documents in respect of the Secured Obligations.

“Material Real Property” means any Real Property other than Non‑Material Real
Property.

“Material Subsidiary” means each Subsidiary of the Borrower that is not an
Immaterial Subsidiary.

“Maturity Date” means, with respect to each Facility, the applicable date set
forth on the Facilities Schedule for such Facility, provided that if such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Media General” has the meaning specified in the recitals hereto.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Sub” has the meaning specified in the recitals hereto.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, a deed of trust, trust deed, deed to secure
debt, mortgage and other similar instruments creating and evidencing Liens on
one or more Real Properties made by the Loan Parties for the benefit of the
Secured Parties to secure all or any part of the Obligations, together with the
assignments of leases and rents referred to therein or executed in connection
therewith, including any Mortgage executed and delivered pursuant to Section
6.11 and Section 6.14.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in an amount
acceptable to the Administrative Agent and Collateral Agent, issued, coinsured
and reinsured by title insurers acceptable to the Administrative Agent and
Collateral Agent, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent and Collateral Agent may deem
necessary or desirable.

40

 

--------------------------------------------------------------------------------

 

“Mortgaged Properties” means, collectively, all Material Real Properties owned
by any Loan Party that become subject to a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Covenant Entity or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Cash Proceeds” means:

(a)

with respect to any Disposition by a Covenant Entity, or any Casualty Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of a Covenant Entity) over (ii) the sum of (A) the principal amount,
premium or penalty, if any of any Indebtedness that is secured by the applicable
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out‑of‑pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by a Covenant Entity in connection with such Disposition or Casualty
Event, (C) Taxes paid or reasonably estimated to be actually payable as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds and (D) any
reserve for adjustment in respect of (1) the sale price of such asset or assets
established in accordance with GAAP and (2) any liabilities associated with such
asset or assets and retained by a Covenant Entity after such sale or other
disposition thereof, including pension and other post‑employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non‑cash consideration by a
Covenant Entity in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in this subclause (D) or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; provided that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds

41

 

--------------------------------------------------------------------------------

 

shall exceed $5,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year for all Dispositions
shall exceed $10,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Cash Proceeds under this clause (a)); and

(b)

with respect to the incurrence or issuance of any Indebtedness by any Covenant
Entity, the excess, if any, of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the investment
banking fees, underwriting discounts, commissions and other reasonable and
customary out‑of‑pocket expenses, incurred by such Covenant Entity in connection
with such incurrence or issuance; and

(c)

with respect to any Permitted Equity Issuance by any direct or indirect parent
of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Nexstar Borrower” means Nexstar Broadcasting, Inc., a Delaware corporation.

“Nexstar Compliance Certificate” means the “Compliance Certificate” under the
Nexstar Credit Agreement.

“Nexstar Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date by and among Nexstar Media, the Nexstar Borrower, Bank of America,
N.A. as the administrative agent and the collateral agent and the financial
institutions from time to time party thereto.

“Nexstar Guarantors” has the meaning specified in the Nexstar Credit Agreement.

“Nexstar Guaranty Date” means the date specified in a written notice executed by
both the Nexstar Borrower and the Borrower indicating that the Guarantors
hereunder shall constitute “Guarantors” (as defined in the Nexstar Credit
Agreement) under the Nexstar Credit Agreement.

“Nexstar Media” means Nexstar Media Group, Inc. (f/k/a Nexstar Broadcasting
Group, Inc.), a Delaware corporation.

“Nexstar Obligations” means the “Obligations” under the Nexstar Credit
Agreement.

“Nexstar Secured Obligations” has the meaning set forth in the Nexstar Credit
Agreement.

“Nexstar Security Documents” means (a) that certain Guarantee and Security
Agreement dated as of the Closing Date by and among Nexstar Media, the Nexstar
Borrower and certain other grantors named on the signature page thereto in favor
of the collateral agent under the Nexstar Credit Agreement, and (b) any other
“Security Documents” (as defined in the Nexstar Credit Agreement) executed by
the Nexstar Guarantors securing or purporting to secure all or any portion of
the Secured Obligations.

42

 

--------------------------------------------------------------------------------

 

“Nexstar/VIE Agreement” means any and all agreements executed between or among
Nexstar Media or any of its Subsidiaries and the Borrower, including, without
limitation, those agreements listed on Schedule 5.22.

“Non‑Consenting Lender” means any Group Lender that does not approve any
consent, waiver or amendment under any Group Credit Agreement or Group Loan
Document that (a) requires the approval of all Group Lenders or all affected
Group Lenders in accordance with the terms of Section 10.01 or Section 10.26 of
each Group Credit Agreement and (b) has been approved by the Majority Lenders,
the Required Revolving Credit Lenders, the Required Term Lenders of the
applicable Class or the Required Revolving Credit and Term A Lenders, as
applicable.

“Non-Extended Lender” means, if there has been an extension effected in
accordance with the terms of Section 2.15 of any Facility, Lenders of such
Facility that are not Extending Revolving Credit Lenders or Extending Term
Lenders, as applicable, with respect to such Facility.

“Non-Guarantor Subsidiaries” means (a) any Immaterial Subsidiary, (b) any
Subsidiary that is prohibited by applicable Law or Contractual Obligations
existing on the Closing Date and not entered into in contemplation of the
Acquisition (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) from
providing a Guaranty of the Secured Obligations or if guaranteeing the Secured
Obligations would require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been obtained), (c) any other Subsidiary with respect to
which, in the reasonable judgments of the Borrower and the Administrative Agent,
the cost (including any adverse tax consequences) of providing a Guaranty shall
be excessive in view of the benefits to be obtained by the Lenders therefrom and
(d) any CFC Holdco of the Borrower.

“Non‑Loan Party” means any Covenant Entity that is not a Loan Party.

“Non‑Material Real Property” means any Real Property of a Covenant Entity where
the book value is less than $25,000,000.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, or a Revolving Credit Note, as the context may
require.

“Notice of Reinvestment Election” has the meaning specified in Section
2.05(b)(ii)(B).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party, of any proceeding under any Debtor Relief Laws naming
such Person as the debtor

43

 

--------------------------------------------------------------------------------

 

in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.  Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents shall include (i)
the obligation (including Guarantee Obligations) to pay principal, interest,
Letter of Credit commissions, reimbursement obligations, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Loan Party
under any Loan Document and (ii) the obligation of any Loan Party to reimburse
any amount in respect of any of the foregoing that the Administrative Agent or
the Collateral Agent, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party but shall exclude any Guarantee Obligations of any
Loan Party under the Guaranties in respect of obligations under other Group
Credit Agreements and other Group Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning specified in Section 2.05(e)(iii).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” means this Agreement as in effect immediately prior
to giving effect to Amendment No. 1 on the First Amendment Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving

44

 

--------------------------------------------------------------------------------

 

Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) by the
Borrower.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the relevant
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation (which rate for the avoidance
of doubt shall never be less than zero).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Section 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained or
is contributed to by a Covenant Entity and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Permitted Asset Swap” means any Asset Swap permitted to occur under the terms
of Section 7.05(m).

“Permitted Business” means the construction, ownership, operation, management,
promotion, extension or other utilizations of any type of television
broadcasting system or any similar television broadcasting business, including
the syndication of television programming, the obtaining of a Broadcast License
or franchise to operate such a system or business and activities incidental
thereto.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted (or not prohibited) hereunder and so long as
no Change of Control will occur as a result of such sale or issuance.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does

45

 

--------------------------------------------------------------------------------

 

not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, and as
otherwise permitted under Section 7.02, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
pricing, optional prepayment, call protection and redemption terms) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended as reasonably determined by the Borrower, and (f) such modification,
refinancing, refunding, renewal or extension is only incurred by the Person who
is the obligor of the Indebtedness being so modified, refinanced, refunded,
renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party (or, solely with respect to such
a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) or any such Plan to which a Loan Party (or, solely with respect to
such a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(e)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, at any
time, each Loan Party, that has total assets exceeding $10,000,000 at the time
the relevant Guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an

46

 

--------------------------------------------------------------------------------

 

“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lenders” has the meaning specified in Section 2.05(e)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(e)(iv).

“Rate Floor” means, for each Facility and each Class and Type, the applicable
rate floor set forth on the Facilities Schedule for such Facility.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, and the improvements and fixtures
located thereon, excluding leasehold interests.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party or any Subsidiary of a Loan Party hereunder.

“Refinancing” means the repayment in full and termination of all commitments
under the Existing Shield Credit Agreement.

“Refinancing Facilities” has the meaning specified in Section 2.14(a).

“Refinancing Facility Amendment” has the meaning specified in Section 2.14(c).

“Refinancing Revolving Commitments” means Commitments under the Refinancing
Revolving Facilities.

“Refinancing Revolving Facilities” has the meaning specified in Section 2.14(a).

“Refinancing Revolving Lender” means each Lender providing a portion of the
Refinancing Revolving Commitments.

“Refinancing Term Loans” has the meaning set forth in Section 2.14(a).

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Person” means, with respect to any Indemnitee, (a) any
controlling person or controlled affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (c) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (c) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the Transactions.

47

 

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, counsel, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30‑day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Revolving Credit and Term A Lenders” means, as of any date of
determination, Group Revolving Credit Lenders and Group Term Lenders holding
Term A Loans that collectively hold more than 50% of the sum of (a) the Group
Total Revolving Credit Outstandings (with the aggregate amount of each Group
Revolving Credit Lender’s risk participation and funded participation in Group
L/C Obligations and Group Swing Line Loans being deemed “held” by such Group
Revolving Credit Lender for purposes of this definition), (b) aggregate unused
Group Revolving Credit Commitments and (c) Group Total Term Loan Outstandings of
Group Term Loans constituting Term A Loans.  The unused Group Revolving Credit
Commitment of, and the portion of the Group Total Revolving Credit Outstandings
held or deemed held by, any Group Defaulting Lender shall be disregarded at any
time; provided that the amount of any participation in any Group Swing Line Loan
and Group Unreimbursed Amounts that such Group Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Group Lender shall
be deemed to be held by the Group Lender that is the Group Swing Line Lender or
the relevant Group L/C Issuer, as the case may be, in making such
determination.  The portion of the Group Total Term Loan Outstandings held or
deemed held by any Defaulting Lender shall be disregarded.

“Required Revolving Credit Lenders” means, as of any date of determination,
Group Revolving Credit Lenders holding more than 50% of the sum of (a) the Group
Total Revolving Credit Outstandings (with the aggregate amount of each Group
Revolving Credit Lender’s risk participation and funded participation in Group
L/C Obligations and Group Swing Line Loans being deemed “held” by such Group
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Group Revolving Credit Commitments.  The unused Group Revolving Credit
Commitment of, and the portion of the Group Total Revolving Credit Outstandings
held or deemed held by, any Group Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that the
amount of any participation in any Group Swing Line Loan and Group Unreimbursed
Amounts that such Group Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Group Lender shall be deemed to be held by
the Group Lender that is the Group Swing Line Lender or the relevant Group L/C
Issuer, as the case may be, in making such determination.

“Required Term Lenders” of a “Class” means, as of any date of determination,
Group Term Lenders holding more than 50% of the sum of the Group Total Term Loan
Outstandings of

48

 

--------------------------------------------------------------------------------

 

the applicable Class.  The portion of the Group Total Term Loan Outstandings of
the applicable Class held or deemed held by any Defaulting Lender shall be
disregarded in determining Required Term Lenders of such Class at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a specified Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a specified Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent, or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Covenant Entity, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to any such
Person’s stockholders, partners or members (or the equivalent of any thereof) in
respect of such Equity Interest.

“Restricted Subsidiary” of a Person means a Subsidiary of such Person that is
not an Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
the Second Amendment Effective Date Facilities Schedule under the caption
“Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

49

 

--------------------------------------------------------------------------------

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower payable to
any Revolving Credit Lender, or its registered assigns, evidencing Revolving
Credit Loans or Swing Line Loans, as the case may be, made by such Revolving
Credit Lender, substantially in the form of Exhibit C‑1.

“S&P” means S&P Global Ratings or any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which a Person (a) sells, transfers or otherwise disposes of any
property, real or personal, whether now owned or hereafter acquired, and (b) as
part of such transaction, thereafter rents or leases such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold, transferred or disposed.  

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.  

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” has the meaning assigned to such term in
Amendment No. 2, which shall be October 26, 2018.

“Second Amendment Effective Date Facilities Schedule” means the Facilities
Schedule in effect on the Second Amendment Effective Date.

“Second Amendment Effective Date Term Loans” means the Term Facilities made on
the Second Amendment Effective Date, which are so designated on the Second
Amendment Effective Date Facilities Schedule.

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.02(c) that is entered into by and between any Covenant Entity and any Hedge
Bank.

“Secured Hedging/Cash Management Obligations” means (a) the obligations of any
Holding Company or any Covenant Entity arising under any Secured Hedge Agreement
and (b) Cash Management Obligations, in each case including interest, fees and
other amounts that accrue after the commencement by or against any Loan Party,
of any proceeding under any

50

 

--------------------------------------------------------------------------------

 

Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Secured Obligations” means, (a) the Obligations, (b) the Secured Hedging/Cash
Management Obligations, (c) on and after the Nexstar Guaranty Date, the Nexstar
Secured Obligations and (d) on and after the Nexstar Guaranty Date, the
Guarantee Obligations of Shield Guarantors under the Guaranties in respect of
Nexstar Secured Obligations; provided that the “Secured Obligations” shall
exclude any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Swing Line Lender, the Cash Management
Banks, the Hedge Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 and the other
Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means that Guarantee and Security Agreement dated as of the
Closing Date by and among the Holding Companies, the Borrower, the other
grantors party thereto and the Collateral Agent.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Security Documents” means, collectively, the Nexstar Security Documents, the
Security Agreement, the Mortgages (if any), each of the deeds of trust,
mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, intellectual property security agreements,
assignments, account control agreements, or other agreements granting Liens or
security interests, or assignments, required to be delivered pursuant to Section
4.01, Section 6.11 or Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent or the Administrative Agent for the benefit of any of the
Secured Parties securing all or any portion of the Shield Secured Obligations.

“Senior Notes” has the meaning specified in the Nexstar Credit Agreement.

“Shared Services Agreement” means a shared services arrangement or other similar
contractual arrangement pursuant to which a Person owning a television broadcast
station provides certain technical, business, management, administrative,
back‑office or other services in support of the business or operation of a
second television broadcast station owned by another Person (who is not an
Affiliate of the first Person).

“Sharing Arrangement” means any Shared Services Agreement, Joint Sales Agreement
or Local Marketing Agreement.

“Shield Albany” has the meaning specified in the recitals hereto.

“Shield Albany Management Agreement” means that certain Management Agreement,
dated as of July 26, 2012, by and between the WXXA Borrower and Shield Albany.

51

 

--------------------------------------------------------------------------------

 

“Shield Equity Holders” means (a) Sheldon H. Galloway, his children,
stepchildren, grandchildren or more remote descendants, parents, stepparents,
grandparents, spouses, former spouses, qualified domestic partners, siblings,
mothers-in-law, fathers-in-law, sons-in-law and daughters-in-law (including, in
each case, adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals, their respective heirs and estates, (b) the Nexstar Borrower or a
Wholly-Owned Subsidiary of Nexstar Borrower to the extent the transfer of the
Equity Interests to such Person is in compliance with the Communications
Laws  and other applicable Laws and (c) any other Person permitted to hold
Equity Interests in the Borrower and reasonably satisfactory to the
Administrative Agent and the Required Revolving Credit and Term A Lenders.

“Shield Guarantor” means all Guarantors that are Holding Companies, the Borrower
or any Subsidiary of the Borrower.

“Shield Lansing” has the meaning specified in the recitals hereto.

“Shield Lansing Management Agreement” means that certain Management Agreement,
dated as of October 3, 2012, by and between the WLAJ Borrower and Shield
Lansing.

“Shield Secured Obligations” means (a) the Obligations and (b) Secured
Hedging/Cash Management Obligations, excluding any Excluded Swap Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, on a consolidated basis, (a) has property with
fair value greater than the total amount of its debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) has assets with present fair salable value not less than the
amount that will be required to pay its liability on its debts as they become
absolute and matured, (c) will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(d) is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which its property would constitute an
unreasonably small capital.

“Specified Representations” means the representations and warranties of the
Holding Companies and the Borrower and set forth in Sections 5.01(a) (solely as
it relates to the Loan Parties), 5.01(b)(ii), 5.02 (other than 5.02(b)), 5.04,
5.12, 5.15, 5.16 (subject to the proviso to Section 4.01(a)(iv)) and 5.20
(limited to the use of proceeds of the Loans on the Closing Date).

“Station” means, at any time and with respect to the television broadcast
stations of the Borrower (or, as applicable any Subsidiary of the Borrower) (a)
as set forth on Schedule 1.01(b) hereto, or (b) as acquired, directly or
indirectly, by a Covenant Entity after the Closing Date pursuant to a
transaction permitted under the Loan Documents; provided, that any such
television broadcast station that ceases to be owned, directly or indirectly, by
a Covenant Entity pursuant to a transaction permitted under the Loan Documents
shall, upon the consummation of such transaction, cease to be a “Station”
hereunder.  This definition of “Station” may be used with

52

 

--------------------------------------------------------------------------------

 

respect to any single television station meeting any of the preceding
requirements or all such television stations, as the context requires.

“Station Sharing Arrangement” means any Sharing Arrangement under which a
Person, other than a Covenant Entity, provides services or obtains the right to
provide programming to, or sells advertising availabilities on or with respect
to, a Station.

“Subordinated Debt” means Indebtedness incurred by a Covenant Entity that by its
terms is subordinated in right of payment to the prior payment of all
Obligations of such Covenant Entity under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subordination Provisions” has the meaning specified in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  For the avoidance of doubt, a Variable Interest Entity of a
Person is not a Subsidiary of such Person.

“Surviving Indebtedness” has the meaning specified in Section 7.02(s).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

53

 

--------------------------------------------------------------------------------

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Group Lender or any Affiliate
of a Group Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means a revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.  On the Closing Date, there is no
Swing Line Facility.

“Swing Line Lender” means the Revolving Credit Lender and its Subsidiaries and
Affiliates designated as a “Swing Line Lender” by the Borrower, consented to by
such Lender and the Administrative Agent, or any successor swing line lender(s)
hereunder.  On the Closing Date, there is no Swing Line Lender.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B, or in
such other form agreed to by the Borrower and the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) the amount set
forth on the Facilities Schedule and (b) the aggregate principal amount of the
Revolving Credit Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.  On the Closing Date, the
Swingline Sublimit is zero.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loans” means a term loan “A” facility as such term is understood in the
leveraged finance market and which is marketed primarily to banking institutions
rather than to institutional investors and any increase to any Term Facility
constituting Term A Loans.  Term Facilities constituting Term A Loans are so
designated on the Facilities Schedule.

“Term A-4 Lender” shall have the meaning provided for such term in Amendment No.
2.

54

 

--------------------------------------------------------------------------------

 

“Term A-4 Loan” means, an advance made by the Term A-4 Lenders of Term Loans on
the Second Amendment Effective Date constituting Term A-4 Loans.

“Term A-4 Loan Commitment” means the commitment of each Term A-4 Lender to make
a Term A-4 Loan on the Second Amendment Effective Date in an amount set forth
under “Term A-4 Loans” as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term B Loans” means a term loan “B” facility as such term is understood in the
leveraged finance market and which is marketed primarily to institutional
investors and any increase to any Term Facility constituting Term B Loans.  Term
Facilities constituting Term B Loans are so designated on the Facilities
Schedule.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
the same Class and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders of the applicable Class under
this Agreement.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders of the applicable Class outstanding at such time.

“Term Lender” of a “Class” means at any time, any Lender that has a Term Loan of
the applicable Class at such time.

“Term Loan” means the term loans made by the Term Lenders pursuant to Section
2.01(a), Extended Term Loans and Refinancing Term Loans.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, or its registered assigns, evidencing Term Loans made by such Term
Lender, substantially in the form of Exhibit C‑2.

“Test Period” has the meaning set forth in the Nexstar Credit Agreement.

“Threshold Amount” means $50,000,000.

“Total Revolving Credit Outstandings” means, on any date of determination, the
aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and
L/C Obligations on such date.

“Total Term Loan Outstandings” of a “Class” means on any date of determination,
the aggregate Outstanding Amount of all Term Loans of the applicable Class on
such date.

“Transaction Expenses” means all premiums, fees, costs and expenses incurred or
payable by or on behalf of the Borrower in connection with the Transactions,
including, without limitation, the funding of any original issue discount,
upfront fees and legal expenses.

“Transactions” means, collectively, (a) [Reserved], (b) the negotiation,
execution and delivery of the Loan Documents and the extension of credit
thereunder on the Closing Date, (c)

55

 

--------------------------------------------------------------------------------

 

[Reserved], (d) the Refinancing, (e) the consummation of any other transaction
in connection with the foregoing and (f) the payment of Transaction Expenses.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non‑perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.

“Ultimate Shareholders” has the meaning specified in Section 7.09(q).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that is an
Unrestricted Subsidiary (as defined in the Nexstar Credit Agreement) and
designated as such by the Borrower pursuant to such definition and Section
10.23.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Variable Interest Entity” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity with respect to
which such Person is deemed to have a controlling financial interest and is
required to consolidate in such Person’s financial statement pursuant to ASC 810
(Consolidation under GAAP), as reasonably determined by such Person in good
faith.  For the avoidance of doubt, a Subsidiary of a Person is not a Variable
Interest Entity of such Person.

“VIE Borrower” means, as applicable, any of (a) the Borrower, the Mission
Borrower and the Marshall Borrower, and (b) any other Variable Interest Entity
of Nexstar Media that becomes a “VIE Borrower” pursuant to an amendment to this
Agreement and the Nexstar Credit Agreement in accordance with the provisions of
Section 10.26 and Section 10.26 of the Nexstar Credit Agreement, respectively,
in each case, only for so long as its applicable VIE Credit Agreement remains
outstanding.

“VIE Credit Agreement” means (a) on the Closing Date, each credit agreement with
each of the Borrower, the Mission Borrower and the Marshall Borrower and (b)
thereafter, each credit agreement with any other Variable Interest Entity of
Nexstar Media that is designated as a “VIE Credit Agreement” pursuant to an
amendment to this Agreement and the Nexstar Credit

56

 

--------------------------------------------------------------------------------

 

Agreement in accordance with the provisions of Section 10.26 and Section 10.26
of the Nexstar Credit Agreement, respectively.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that the effects of any prepayment made on such
Indebtedness shall be disregarded in making such calculation.

“Wholly‑Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares, (b) shares issued to foreign nationals to the
extent required by applicable Law and (c) other de minimis share issuances
required by local Law) are owned by such Person and/or by one or more
Wholly‑Owned Subsidiaries of such Person.

“WLAJ Borrower” has the meaning specified in the introductory paragraph to this
Agreement.  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WXXA Borrower” has the meaning specified in the introductory paragraph to this
Agreement.  

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) herein or in
any other Loan Document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, and shall specifically include all Schedules and Exhibits to each such
document, including but not limited to, the Facilities Schedule to this
Agreement, (iv) all

57

 

--------------------------------------------------------------------------------

 

references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The Facilities Schedule and all other Schedules
and Exhibits, shall in each case be deemed to be a part of this Agreement and
all provisions of the Facilities Schedule shall be subject in all cases to the
terms and provisions of this Agreement and the other Loan Documents as if each
such term had been included in the applicable provisions of this Agreement.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)All references to the Nexstar Credit Agreement shall in each case be deemed
to be to references to the Nexstar Credit Agreement in effect on such date;
provided that if the Nexstar Credit Agreement has been terminated or is no
longer in full force and effect, such references shall be deemed to be the
Nexstar Credit Agreement most recently in effect prior to such termination.  All
such referenced provisions in the Nexstar Credit Agreement shall in each case be
deemed part of this Agreement (including the defined terms referenced in such
Nexstar Credit Agreement, if applicable) as if each such term had been included
in the applicable provisions of this Agreement.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied in
a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect any requirement set forth in any Loan Document, and either
the Borrower or the Majority Lenders shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of

58

 

--------------------------------------------------------------------------------

 

such change in GAAP (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

1.04Rounding.  Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement or required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding‑up if there is no nearest number).

1.05Timing of Payment or Performance.  When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to central time (daylight or standard, as applicable).

1.07Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

1.08[Reserved].

Article II
the COMMITMENTS and Credit Extensions

2.01The Loans.

(a)The Term Loans.

(i)[Reserved].

59

 

--------------------------------------------------------------------------------

 

(ii)Term A-4 Loans.  Subject to the terms and conditions set forth herein and in
Amendment No. 2, (i) each Term A-4 Lender agrees to make a Term A-4 Loan to the
Borrower on the Second Amendment Effective Date in Dollars in a principal amount
not to exceed its Term A-4 Loan Commitment.

(iii)General.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b)The Revolving Credit Loans.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any such
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans.  (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans other than
pursuant to Section 2.01(a)(ii) shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone, or (B)
a Loan Notice; provided that any telephone notice must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice.  Each such notice must be
received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of or continuation of
Eurodollar Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate
Loans or Eurodollar Rate Loans to Base Rate Loans (or with respect to the
Borrowing on the Closing Date, one Business Day prior to the requested date of
such Borrowing), and (ii) on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them.  Not later than 10:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice shall specify (i) whether the Borrower is

60

 

--------------------------------------------------------------------------------

 

requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month (except in the case of the
initial Interest Period for the Term A-4 Loans, which shall each be determined
in accordance with the definition of Interest Period).  For the avoidance of
doubt, the Borrower and the Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new
Loan.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in the preceding subsection.  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.  During the existence of an Event of Default, the
Administrative Agent or the Majority Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Majority Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination

61

 

--------------------------------------------------------------------------------

 

of such interest rate.  The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.  At
any time Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e)Anything in subsections (a) to (d) above to the contrary notwithstanding
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for Term
Borrowings and Revolving Credit Borrowings.  

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03 (including under Section 2.03 of the Original Credit
Agreement and Section 2.03 of this Agreement as in effect immediately prior to
the Amendment No. 2 Effective Date), (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower and its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit, and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued under this Agreement; provided that (a)
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (b) no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit and no Revolving Credit Lender
shall be obligated to participate in any Letter of Credit if after giving effect
to such L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving
Credit Lender would exceed such Revolving Credit Lender’s Revolving Credit
Commitment or (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  For the avoidance of doubt, on the Closing Date, there is no
commitment to issue Letters of Credit hereunder.

62

 

--------------------------------------------------------------------------------

 

(ii)An L/C Issuer shall not issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date.

(iii)An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated for hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer is not otherwise compensated for hereunder and in good faith deems
material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $20,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising

63

 

--------------------------------------------------------------------------------

 

from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has Fronting
Exposure, as it may elect in its sole discretion; or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)An L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto‑Renewal
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
10:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the relevant L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the purpose and

64

 

--------------------------------------------------------------------------------

 

nature of the requested Letter of Credit, and (H) such other matters as the
relevant L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the relevant L/C Issuer may
reasonably require.  Additionally, the Borrower shall furnish to the relevant
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the relevant L/C Issuer or the Administrative Agent may
reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not have been satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto‑Renewal Letter of Credit”);
provided that any such Auto‑Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each 12‑month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such 12‑month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such renewal.  Once an Auto‑Renewal Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless the Borrower has entered into arrangements reasonably
satisfactory to the relevant L/C Issuer to Cash Collateralize the Outstanding
Amount of such L/C Obligations or backstop such Letter of Credit on the later of
(I) the date of issuance of such Letter of Credit and (II) the 30th day prior to
the Letter of Credit Expiration Date); provided, however, that the relevant

65

 

--------------------------------------------------------------------------------

 

L/C Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone followed
promptly in writing) on or before the day that is seven Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the
relevant L/C Issuer not to permit such renewal.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof.  Not later than
10:00 a.m. on the Business Day immediately following the Business Day on which
the Borrower shall have received notice of any Honor Date (or, if the Borrower
shall have received such notice later than 10:00 a.m. on any Business Day, on
the second succeeding Business Day) (each such date, a “Borrower Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing on such Honor Date plus interest
accruing at the Base Rate from the Honor Date to the date of reimbursement by
the Borrower on the Borrower Honor Date.  If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Borrower Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in Section
4.02(b).  Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if promptly confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the relevant L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Credit Percentage
of the Unreimbursed Amount in respect of a Letter of Credit not later than 12:00
noon on the Business Day specified in

66

 

--------------------------------------------------------------------------------

 

such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii)With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans (but not L/C Advances) pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate then in effect, plus any
administrative, processing or similar fees

67

 

--------------------------------------------------------------------------------

 

customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent demonstrable error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate.  The obligations of the Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
to any of the foregoing;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

68

 

--------------------------------------------------------------------------------

 

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the relevant L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact prejudice the Borrower in any respect;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the relevant L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, only to the
extent such Letter of Credit specifies that Rule 3.14 of the ISP applies to it;

(vii)any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any of the Guaranties or
any other Guarantee, for all or any of the Obligations of any Loan Party or any
Restricted Subsidiary of a Loan Party in respect of such Letter of Credit; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non‑appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer.  The
Borrower shall be conclusively deemed to have waived any such

69

 

--------------------------------------------------------------------------------

 

claim against the relevant L/C Issuer and its correspondents unless such notice
is given as aforesaid.

(f)Role of L/C Issuers.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Agents, any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable, (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non‑appealable decision), or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Agents, any of their respective Related Parties nor any correspondents,
participants or assignees of any L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (in each case as determined by a
court of competent jurisdiction in a final non‑appealable decision).  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  An L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the relevant L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit (other than
Rule 3.14, unless expressly specified in a Letter of Credit that it will
apply).  Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrower for, and each L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required
under any Law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement under

70

 

--------------------------------------------------------------------------------

 

any Law, including the Law or any order of a jurisdiction where such L/C Issuer
or the beneficiary is located, the practice stated in the ISP.

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with, subject to
Section 2.16, its Applicable Revolving Credit Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate under the Revolving Credit Facility for
Eurodollar Rate Loans set forth on the Facilities Schedule times the daily
maximum amount then available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued
by it, at the rate per annum equal to 0.125% computed on the daily maximum
amount then available to be drawn under such Letter of Credit.  Such fronting
fees shall be computed on a quarterly basis in arrears.  Such fronting fees
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently‑ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable within ten Business Days of
demand and are nonrefundable.

(j)Conflict with Issuer Documents.  Notwithstanding anything else to the
contrary in any Issuer Document, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k)Addition of an L/C Issuer.  A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender.  The Administrative Agent shall notify the
Revolving Credit Lenders of any such L/C Issuer.

(l)Provisions Related to Extended Revolving Credit Commitments.  If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of

71

 

--------------------------------------------------------------------------------

 

any Letter of Credit, then (i) if one or more other tranches of Revolving Credit
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non‑terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.17.  If,
for any reason, such Cash Collateral is not provided or the reallocation does
not occur, the Revolving Credit Lenders under the maturing tranche shall
continue to be responsible for their participating interests in the Letters of
Credit.  Except to the extent of reallocations of participations pursuant to
clause (i) of the second preceding sentence, the occurrence of a maturity date
with respect to a given tranche of Revolving Credit Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Revolving Credit Lenders in any Letter of Credit issued before such maturity
date.  Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches.

(m)Letters of Credit Issued for Subsidiaries of the Borrower.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Subsidiaries of the Borrower inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(n)Reporting. Each L/C Issuer shall furnish to the Administrative Agent a report
detailing the daily L/C Obligations outstanding under all Letters of Credit
issued by it, such report to be in a form and at reporting intervals as shall be
agreed between the Administrative Agent and such L/C Issuer; provided that in no
event shall such reports be furnished at less than weekly intervals.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that (i) after giving effect to
any Swing Line Loan, (A) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time, and (B) the

72

 

--------------------------------------------------------------------------------

 

Revolving Credit Exposure of any Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment then in effect and (ii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension will, after giving effect to
Section 2.16(a)(iv), have, Fronting Exposure; provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan. For the avoidance of doubt, on the Closing Date,
there is no commitment to make Swing Line Loans hereunder.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by  (A) telephone or (B) by a Swing Line Loan Notice;
provided any telephonic notice must be confirmed promptly by delivery to Swing
Line Lender and Administrative Agent of a Swing Line Loan Notice.  Each such
Swing Line Loan notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 (and any amount in excess thereof shall be in an integral multiple of
$25,000), and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of

73

 

--------------------------------------------------------------------------------

 

the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02.  The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other

74

 

--------------------------------------------------------------------------------

 

Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans (but not to purchase and fund risk
participations in Swing Line Loans) pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g)Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any

75

 

--------------------------------------------------------------------------------

 

repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(l)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swing Line Loans could be incurred pursuant the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swing Line Loans and the same shall be deemed to have
been incurred solely pursuant to the relevant Extended Revolving Credit
Commitments, and such Swing Line Loans shall not be so required to be repaid in
full on such earliest maturity date.

2.05Prepayments.

(a)Optional Prepayments.

(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class and Revolving
Credit Loans of any Class in whole or in part without premium or penalty (except
as set forth below); provided that (A) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans, (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof, and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $250,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility and Refinancing
Facility).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of any outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
to the installments thereof as directed by the Borrower (it being understood and
agreed that if the Borrower does not so direct at the time of such prepayment,
such prepayment shall be applied against the scheduled repayments of such Term
Loans under Section 2.07(a) in direct order of maturity) and shall be paid to
the Appropriate Lenders, subject to Section 2.16, in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities
and Refinancing Facilities.

(ii)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not

76

 

--------------------------------------------------------------------------------

 

later than 1:00 p.m. on the date of the prepayment, and (B) any such prepayment
shall be in a minimum principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii)Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 3.05, rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities and Refinancing Facilities, which refinancing shall not be
consummated or shall otherwise be delayed.

(iv)[Reserved]

(b)Mandatory Prepayment.

(i)Within five Business Days after the date financial statements are required to
be delivered pursuant to Section 6.01(a) of the Nexstar Credit Agreement and the
related Group Compliance Certificate has been delivered pursuant to Section
6.02(a) of the Nexstar Credit Agreement, the Borrower shall cause to be prepaid
an aggregate principal amount of Term Loans allocated by the Nexstar Borrower to
the Borrower.

(ii)(A) Subject to Section 2.05(b)(ii)(B), if (1) any Covenant Entity Disposes
of any property or assets pursuant to Section 7.05(h), (i), (n) or (o) (to the
extent provided thereunder) or (2) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by such Person of Net Cash
Proceeds, the Borrower shall make a prepayment, in accordance with Section
2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to the
percentage represented by the quotient of (x) the Outstanding Amount of Term
Loans at such time divided by (y) the sum of the Outstanding Amount of the Term
Loans at such time and the amount of any other Indebtedness constituting term
loans or term notes outstanding at such time that is secured by a Lien ranking
pari passu with the Liens securing the Term Loans and requiring a like
prepayment from such Net Cash Proceeds (such percentage, the “Asset Percentage”)
of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).

 

(B)

With respect to any Net Cash Proceeds realized or received with respect to any
Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
“Notice of Reinvestment Election”) delivered to the Administrative Agent within
ten Business Days after the date of realization or receipt of such Net Cash
Proceeds),

77

 

--------------------------------------------------------------------------------

 

 

the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business (other than working capital) and in capital expenditures
related to property, plant or equipment, including for the avoidance of doubt,
initial and subsequent payments under any Channel Sharing Agreement to which any
Covenant Entity is a Channel Sharee, any shared capital expenditures made
pursuant to a Channel Sharing Agreement to which any Covenant Entity is a
Channel Sharee within the later of (x) 12 months following receipt of such Net
Cash Proceeds or (y) if the Borrower enters into a legally binding commitment to
reinvest such Net Cash Proceeds within 12 months following receipt thereof, 180
days of the date of such legally binding commitment; provided that (i) so long
as an Event of Default shall have occurred and be continuing, the Borrower shall
not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Default is continuing) and (ii) if any Net Cash Proceeds are not so reinvested
by the deadline specified in clause (x) or (y) above, as applicable, or if any
such Net Cash Proceeds are no longer intended to be or cannot be so reinvested
at any time after delivery of a Notice of Reinvestment Election, an amount equal
to the Asset Percentage of such Net Cash Proceeds shall be applied, in
accordance with Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as
set forth in this Section 2.05.

 

(C)

On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five Business
Days after the date of realization or receipt of such Net Cash Proceeds (or, in
the case of prepayments required pursuant to Section 2.05(b)(ii)(B), within five
Business Days of the deadline specified in clause (x) or (y) thereof, as
applicable, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 2.05(b)(v) below, of the
principal amount of Term Loans in an amount equal to the Asset Percentage of any
such Net Cash Proceeds realized or received.

(iii)If any Covenant Entity incurs or issues any (A) Refinancing Term Loans, (B)
Indebtedness pursuant to Section 7.02(t)(i) or (C) Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.02, the Borrower shall
(1) designate such Term Loans to be prepaid (other than in the case of a
prepayment pursuant to subclause (C)) and (2) cause to be prepaid an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five Business Days after the receipt
of such Net Cash Proceeds.  If the Borrower obtains any Refinancing Revolving
Commitments, the Borrower shall, concurrently with the receipt thereof,
terminate Revolving Credit Commitments in an equivalent amount pursuant to
Section 2.06.

(iv)(A) Except as provided pursuant to subclause (B) below, each prepayment of
any Term Loans being prepaid pursuant to this Section 2.05(b) shall be applied
pro rata among the Term Loans and within each such tranche first, to the
installments thereof pro rata in direct order of maturity for the next eight
scheduled payments

78

 

--------------------------------------------------------------------------------

 

pursuant to Section 2.07(a) following the applicable prepayment event and
second, to the remaining installments thereof pro rata, (B) each prepayment
pursuant to Section 2.05(b)(iii)(A) or (B) shall be applied as directed by the
Borrower, and (C) each such prepayment shall be paid to the Lenders receiving
such prepayment in accordance with their respective Applicable Percentages
subject to clause (v) of this Section 2.05(b).

(v)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five Business Days prior to
1:00 p.m. on the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment.

(vi)[Reserved].

(c)If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings, the Total Revolving Credit Outstandings exceed the aggregate
Revolving Credit Commitments then in effect.  All amounts required to be paid
pursuant to this Section 2.05(c) shall be applied first, ratably to the L/C
Borrowings and the Swing Line Loans, second, ratably to the outstanding
Revolving Credit Loans, and third, to Cash Collateralize the remaining L/C
Obligations.  Within the parameters of the applications set forth in the
foregoing sentence, such prepayments shall be applied first to Base Rate Loans
and then to Eurodollar Rate Loans in direct order of Interest Period
maturities.  No prepayment under this Section 2.05(c) shall result in a
mandatory reduction of Revolving Credit Commitments.

(d)Anything contained in Section 2.05(b) to the contrary notwithstanding, (i)
if, following the occurrence of any “Asset Disposition” (as such term is defined
in any Indenture Documentation, or any similar concept in any Indenture
Documentation) by any Covenant Entity or any of its Subsidiaries, the Borrower
is required to commit by a particular date (a “Commitment Date”) to apply or
cause its Subsidiaries to apply an amount equal to any of the “Excess Proceeds”
(as defined in any Indenture Documentation, or any similar concept in any
Indenture Documentation) thereof in a particular manner, or to apply by a
particular date (an “Application Date”) an amount equal to any such “Excess
Proceeds” in a particular manner, in either case in order to excuse the Borrower
from being required to make an “Asset Disposition Offer” (as defined in any
Indenture Documentation, or any similar concept in any Indenture Documentation)
in connection with such “Asset Disposition,” and the Borrower shall have failed
to so commit or to so apply an amount equal to such “Excess Proceeds” at least
60 days before the applicable Commitment Date or Application Date, as the case
may be, or (ii) if the Borrower at any other time shall have failed to apply or
commit or cause to be applied an amount equal to any such “Excess Proceeds,”
and, within 60 days thereafter assuming no further application or

79

 

--------------------------------------------------------------------------------

 

commitment of an amount equal to such “Excess Proceeds” the Borrower would
otherwise be required to make an “Asset Disposition Offer” in respect thereof,
then in either such case the Borrower shall immediately pay or cause to be paid
to the Administrative Agent an amount equal to such “Excess Proceeds” to be
applied to the payment of the Loans and L/C Borrowings and to Cash Collateralize
the remaining L/C Obligations in the manner set forth in Section 2.05(b) in such
amounts as shall excuse the Borrower from making any such “Asset Disposition
Offer.”

(e)Discounted Voluntary Prepayments.

(i)Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.05(e); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment, (B)
any Discounted Voluntary Prepayment hereunder must be offered to all relevant
Term Lenders on a pro rata basis and must be offered simultaneously on a pro
rata basis with a “Discounted Voluntary Prepayment” as defined in the other
Group Credit Agreements, as applicable on a pro rata basis, (C) no Default shall
have occurred and be continuing or would result from such Discounted Voluntary
Prepayment, (D) no more than one Discounted Prepayment Option Notice shall be
issued and pending at any one time and (E) the Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer of the Borrower (1) stating that each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.05(e) has been satisfied and (2) specifying the aggregate principal amount of
Term Loans to be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii)To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Auction Manager substantially in
the form of Exhibit F hereto (each, a “Discounted Prepayment Option Notice”)
that the Borrower desires to prepay any one or more designated Classes of Term
Loans in an aggregate principal amount specified therein by the Borrower (each,
a “Proposed Discounted Prepayment Amount”), in each case at a discount to the
par value of such Loans as specified below.  The Proposed Discounted Prepayment
Amount of any Loans shall not be less than $10,000,000.  The Discounted
Prepayment Option Notice shall further specify with respect to the proposed
Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment Amount
for Loans to be prepaid, (B) a discount range (which may be a single percentage)
selected by the Borrower with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of the Loans to
be prepaid (the “Discount Range”), and (C) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment, which shall be at least five Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”).

80

 

--------------------------------------------------------------------------------

 

(iii)Upon receipt of a Discounted Prepayment Option Notice, the Auction Manager
shall promptly notify each applicable Lender thereof.  On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a “Lender Participation Notice”) to the
Auction Manager (A) a maximum discount to par (the “Acceptable Discount”) within
the Discount Range (for example, a Lender specifying a discount to par of 20%
would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”).  Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Auction
Manager, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (1) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(e)(ii) for
the Discounted Voluntary Prepayment or (2) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans.  Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv)The Borrower shall make a Discounted Voluntary Prepayment by prepaying those
Loans to be prepaid (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

81

 

--------------------------------------------------------------------------------

 

(v)Subject to satisfaction of the conditions in Section 2.05(e)(i), each
Discounted Voluntary Prepayment shall be made within five Business Days of the
Acceptance Date (or such later date as the Administrative Agent and Auction
Manager shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit H hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice, the Auction Manager shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, subject to
satisfaction of the conditions in Section 2.05(e)(i), the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.  Upon consummation of each Discounted
Voluntary Prepayment, any such Term Loans so prepaid shall be immediately
cancelled and the par principal amount of such Term Loans so prepaid shall be
applied ratably to reduce the remaining installments of such Class of Term Loans
(as applicable).

(vi)To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(e)(iii) above)
established by the Administrative Agent, the Auction Manager and the Borrower.

(vii)Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A) upon
written notice to the Auction Manager, the Borrower may withdraw or modify its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) no Lender may withdraw its offer to participate
in a Discounted Voluntary Prepayment pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Voluntary Prepayment have been
modified by the Borrower after the date of such Lender Participation Notice.

(viii)Nothing in this Section 2.05(e) shall (A) require the Borrower to
undertake any Discounted Voluntary Prepayment, (B) require any Lender to submit
a Lender Participation Notice or (C) limit or restrict the Borrower from making
voluntary prepayments of Term Loans in accordance with Section 2.05(a).

(ix)The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to

82

 

--------------------------------------------------------------------------------

 

perform its responsibilities and duties in connection with each Discounted
Voluntary Prepayment.

(x)Upon the completion of such Discounted Voluntary Prepayment, the remaining
Group Term Loans of the same Class may be re-allocated among the Group Lenders
of such Class pursuant to Section 10.20 to maintain Group Facilities Ratable
Status.

(f)Interest, Funding Losses, Etc.  All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

2.06Termination or Reduction of Commitments; Re-Allocation of Revolving Credit
Commitments.

(a)Optional.  The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit or Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess.  The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the
Borrower.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Commitments if such termination would have
resulted from a refinancing of all of the Facilities and Refinancing Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

83

 

--------------------------------------------------------------------------------

 

(b)Mandatory.  The Term A-4 Loan Commitment of each Term A-4 Lender shall be
automatically and permanently reduced to $0 upon the funding of the Term A-4
Loans made by it on the Second Amendment Effective Date.  The Revolving Credit
Commitments (other than any Extended Revolving Credit Commitments) shall
terminate on the applicable Maturity Date.  The Extended Revolving Credit
Commitments shall terminate on the respective maturity dates applicable
thereto.  If the Borrower obtains any Refinancing Revolving Commitments, the
Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06.  Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Applicable Percentage of the amount by which
such Commitments are reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.06).  All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

(d)Re-Allocation of Revolving Credit Commitments.  The Borrower, together with
the other applicable Group Borrowers, may request to reallocate the aggregate
Group Revolving Credit Commitments under the Group Credit Agreements among the
different Group Borrowers up to, but no more than, three times during the term
of the Group Revolving Credit Facilities from and after the Second Amendment
Effective Date, in each case, subject to the following terms and conditions:

(i)each Group Revolving Credit Lender shall have the same percentage of each
Group Revolving Credit Commitment under each Group Credit Agreement (to the
extent constituting the same Class with the Revolving Credit Commitments
hereunder) both before and after such re-allocation;

(ii)the aggregate Group Revolving Credit Commitments of such Class shall remain
unchanged before and after such re-allocation;

(iii)there shall exist no Group Default under this Agreement and the applicable
Group Credit Agreement(s), in each case both before and after such
re-allocation;

(iv)the Borrower and the other applicable Group Borrower(s) shall have given no
less than 20 Business Days’ prior written notice of such proposed re-allocation
to the applicable Group Administrative Agents and the Group Revolving Credit
Lenders (or such lesser notice if acceptable to the Group Administrative Agents
and the Group Revolving Credit Lenders);

(v)the representations and warranties set forth in Article V of this Agreement
and the applicable Group Credit Agreement(s) and the other applicable Group Loan
Documents shall be true and correct in all material respects (except (i) to the
extent that

84

 

--------------------------------------------------------------------------------

 

such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii) that any representation or warranty that is qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects);

(vi)the applicable Group Borrowers shall have reimbursed the applicable Group
Administrative Agents and Group Revolving Credit Lenders for any amounts
incurred (if any) as a result of such re-allocation pursuant to Article II and
Article III of each applicable Group Credit Agreement;

(vii)the applicable Group Borrowers shall have each delivered a certification on
the date of such re-allocation certifying as to clauses (iii) and (v) preceding
as of such date;

(viii)such reallocation shall be permitted under all applicable law, including
but not limited to the Communications Laws; and

(ix)the applicable Group Borrowers shall have reimbursed the applicable Group
Administrative Agents in full in immediately available funds for all outstanding
fees and expenses incurred by them in connection with such re-allocation,
including attorneys’ fees costs and expenses incurred by counsel to the
Administrative Agent in accordance with the terms of Section 10.04(a) of each of
the Group Credit Agreements.

Notwithstanding any provision herein or in any other Group Loan Document to the
contrary, a reallocation pursuant to this Section 2.06(d) shall only be
permitted if the Nexstar Borrower and each of the other applicable Group
Borrowers requests such a reallocation in accordance with the terms of Section
2.06(d) of the applicable Group Credit Agreement, in each case on identical
terms.

2.07Repayment of Loans.

(a)Term Loans.  Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, (i) the Term
Loans shall be due and payable, and the Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders the
amounts set forth on the Facilities Schedule on the dates set forth on the
Facilities Schedule; provided, however, that the final principal repayment
installment of each Class of Term Loans shall be due and payable on the
applicable Maturity Date for such Class and shall be in an amount equal to the
aggregate principal amount of all Term Loans of the same Class outstanding on
such date.  The Borrower shall repay the entire aggregate principal amount of
Term A-2 Loans (as defined under this Agreement immediately prior to the Second
Amendment Effective Date) outstanding on the Second Amendment Effective Date
solely from the proceeds of the borrowing of the Term A-4 Loans.

(b)Revolving Credit Loans.  The Revolving Credit Loans shall be due and payable,
and the Borrower shall repay to the Administrative Agent for the ratable account
of the

85

 

--------------------------------------------------------------------------------

 

Appropriate Lenders, on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

(c)Swing Line Loans.  Each Swing Line Loan shall be due and payable, and the
Borrower shall repay each Swing Line Loan, on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.

(d)Obligations.  All other Obligations that are due and payable under the
Security Documents and to the Administrative Agent and the Collateral Agent, but
remaining outstanding and unpaid shall be due and payable on the latest maturity
date for the Term Loans, any Loans under Refinancing Facilities or Extensions,
as applicable.

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility, (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility, and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Credit Facility.

(b)(i)If any amount of principal of any Loan is not paid when due (subject to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)

If any amount (other than the principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Majority Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

86

 

--------------------------------------------------------------------------------

 

2.09Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Rate with respect to Commitment Fees as set forth on the
Facilities Schedule for the Revolving Credit Facility on the actual daily amount
by which the aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations (disregarding Swing Line Loans for the purpose of such
calculation), subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
considered usage of the Revolving Credit Facility for purposes of determining
the Commitment Fee.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility.  The
Commitment Fee shall be calculated quarterly in arrears.

(b)Other Fees.

(i)The Borrower shall pay to the Agents for their own respective accounts fees
in the amounts and at the times specified in the Agency Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Lender).

2.10Computation of Interest and Fees.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day
year).  Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

87

 

--------------------------------------------------------------------------------

 

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Consolidated Group Entities, the Nexstar Borrower or the
Lenders determine that (i) the Consolidated First Lien Net Leverage Ratio as
calculated by the Nexstar Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated First Lien Net Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Revolving Credit Lenders and the applicable
Term Lenders promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under Section 2.08(b) or under Article
VIII.  The Borrower’s obligations under this paragraph shall survive for a
period of one year following the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.  Any additional interest or
fees under this Section 2.10(b) shall not be due and payable until a demand is
made for such payment by the Administrative Agent and accordingly, any
nonpayment of such interest or fees as a result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and none of such
additional amounts shall be deemed overdue or accrue interest at the Default
Rate, in each case at any time prior to the date that is five Business Days
following such demand.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103‑1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie absent manifest error of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.  Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by

88

 

--------------------------------------------------------------------------------

 

the Administrative Agent and the accounts and records of any Lender in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of demonstrable error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility or relevant Refinancing Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on, or principal, of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the

89

 

--------------------------------------------------------------------------------

 

Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the relevant L/C Issuer hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the

90

 

--------------------------------------------------------------------------------

 

Administrative Agent in the order of priority set forth in Section 8.04.  If the
Administrative Agent receives funds from, or on behalf of the Loan Parties under
or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

2.13Sharing of Payments by Lenders.  Subject to the Intercreditor Agreement
Among Group Lenders, if, other than as expressly provided elsewhere herein, any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment on account of Loans made by it or the participations in L/C
Obligations and Swing Line Loans held by it resulting in such Lender receiving
payment greater than its pro rata share (or other share contemplated hereunder)
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans, L/C Obligations
or Swing Line Loans, as applicable, and owing them; provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant in accordance with the terms of Section 10.06 or (D) any
reallocation in accordance with the terms of Section 10.20.

Each Loan Party and each Restricted Subsidiary of a Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party or such Restricted Subsidiary
of a Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party or such Restricted Subsidiary of a Loan Party in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to

91

 

--------------------------------------------------------------------------------

 

give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.14Refinancing Facilities.

(a)At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more tranches of Term A Loans (the “Refinancing Term
Loans”) or one or more additional revolving credit facility tranches (the
“Refinancing Revolving Facilities”; together with the Refinancing Term Loans,
the “Refinancing Facilities”); provided that the principal amount of such
Refinancing Revolving Facilities or Refinancing Term Loans, as applicable, does
not exceed the principal amount of the Revolving Credit Facility or Term Loans
so refinanced except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing.  Refinancing Facilities may be
secured on a pari passu or junior lien basis to the remaining Obligations or
unsecured.

(b)The Refinancing Facilities are subject to the following terms and conditions:

(i)each Refinancing Facility will not be Guaranteed by any Person other than the
Guarantors hereunder and, to the extent secured, will not be secured by any
assets other than the Collateral;

(ii)no existing Lender will be required to participate in any such Refinancing
Facility without its consent;

(iii)all representations and warranties set forth in Article V shall be true and
correct in all material respects on and as of the date of the incurrence of the
Refinancing Facilities except any representations and warranties which expressly
relate to a given date or period shall only be required to be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be; provided that in connection with any Limited Condition
Acquisition, (A) the Lenders providing such Refinancing Facilities may elect to
waive the requirement to make the representations and warranties set forth in
Article V as required by the foregoing and (B) such representations and
warranties will be subject to customary “SunGard” and “certain funds”
conditionality;

(iv)no Default would exist after giving effect thereto; provided that in the
case of a Limited Condition Acquisition, such Default may be tested in
accordance with 1.08 of the Nexstar Credit Agreement if an LCA Election has been
made by the Nexstar Borrower;

(v)the maturity date of any Refinancing Term Loans shall be no earlier than the
Maturity Date of the Second Amendment Effective Date Term Loans and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall be not shorter

92

 

--------------------------------------------------------------------------------

 

than the Weighted Average Life to Maturity of the Second Amendment Effective
Date Term Loans;

(vi)[Reserved];

(vii)in the case of a Refinancing Revolving Facility, (A) the maturity date of
such Refinancing Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, (B) such Refinancing Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, (C) the Refinancing Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and (D)
borrowings and repayments under the Refinancing Revolving Facility shall be made
on a pro rata basis with the Revolving Credit Facility;

(viii)the interest rate margins, prepayment premiums, call protection, the
maturity date of any Refinancing Term Loans (subject to clause (v) above) and
(subject to clauses (v) and (vii) above, as appropriate) amortization schedule
applicable to any Refinancing Term Loans or Refinancing Revolving Facilities
shall be determined by the Borrower and the lenders thereunder;

(ix)[Reserved];

(x)any Refinancing Term Loans, for purposes of mandatory prepayments, shall be
treated no more favorably than the Second Amendment Effective Date Term Loans;

(xi)(A) the terms and conditions of such Refinancing Term Loans and Refinancing
Revolving Facility (excluding pricing, call protection and optional prepayment
or redemption terms) reflect market terms on the date of incurrence as
reasonably determined by the Borrower, (B) such Refinancing Term Loans or
Refinancing Revolving Facility shall be subject to an Intercreditor Agreement
(if applicable) and (C) such Refinancing Term Loans or Refinancing Revolving
Facility shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter than (or in addition
to) those contained in this Agreement (except for covenants applicable only to
the period after the Maturity Date of the Second Amendment Effective Date Term
Loans); and

(xii)each Refinancing Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than (A) $5,000,000 in
the case of any Refinancing Term Loans or (B) $2,000,000 in the case of any
Refinancing Revolving Facilities; provided that such amount may be less than the
applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.

(c)Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Refinancing Term Loans
and/or

93

 

--------------------------------------------------------------------------------

 

Refinancing Revolving Facilities.  Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Refinancing Facility shall be an Eligible Assignee that is reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Refinancing Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent.  Each Refinancing
Facility Amendment shall include a supplement to the Facilities Schedule.  No
Refinancing Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders with respect to such Refinancing Facility
Amendment.  Commitments in respect of any Refinancing Facilities shall become
Commitments under this Agreement.  A Refinancing Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14.  The proceeds of any Refinancing
Term Loans will be used only for general corporate purposes.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

2.15Extensions of Term Loans and Revolving Credit Commitments.

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such tranche of
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) [Reserved], (ii) except as to interest rates, fees and
final maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or

94

 

--------------------------------------------------------------------------------

 

related outstandings, as the case may be) with the same terms as the original
Revolving Credit Commitments (and related outstandings); provided that (A)
subject to the provisions of Sections 2.03(l) and 2.04(g) to the extent dealing
with Swing Line Loans and Letters of Credit which mature or expire after a
maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their Applicable Revolving Credit Percentages
(and except as provided in Sections 2.03(l) and 2.04(g), without giving effect
to changes thereto on an earlier maturity date with respect to Swing Line Loans
and Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Credit Commitments and repayments thereunder shall be made on a pro
rata basis (except for (1) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (2)
repayments required upon the maturity date of the non‑extending Revolving Credit
Commitments) and (B) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than three different maturity
dates, (iii) except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined between the Borrower and the applicable Lenders set forth in the
relevant Extension Offer), the Term Loans of any Term Lender that agrees to an
extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer until the maturity of
such Term Loans, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the then latest Maturity Date of any Term Loans under the
tranche of Term Loans extended thereby and the amortization schedule of the
Extended Term Loans (prior to the Maturity Date of the Term Loans extended
thereby) may not be increased compared to the amortization schedule of the Term
Loans extended thereby pursuant to Section 2.07(a), (v) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Credit Commitments,
as the case may be, in respect of which Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans or Revolving
Credit Commitments, as the case may be, offered to be extended by the Borrower
pursuant to such Extension Offer, then the Term Loans or Revolving Credit Loans,
as the case may be, of such Term Lenders or Revolving Credit Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Credit Lenders, as the case may
be, have accepted such Extension Offer, (viii) all documentation in respect of
such Extension shall be consistent with the foregoing, (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower,
(x) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent and (xi) an extension comparable to each such Extension has
been consummated (or will be concurrently

95

 

--------------------------------------------------------------------------------

 

consummated) with respect to the Loans of the same Class under each of the other
Group Credit Agreements.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (B) no tranche of Extended Term Loans shall be in an amount of
less than $20,000,000 (or, if less, the then aggregate outstanding amount of the
Term Loans) (the “Minimum Tranche Amount”), unless such Minimum Tranche Amount
is waived by the Administrative Agent. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this subsection (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer).  No provision of
this Agreement (including, without limitation, Sections 2.05, 2.12, 2.13 and
10.01) or any other Loan Document, shall operate to prohibit any such Extension
or any other transaction contemplated by this Section 2.15.

(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof).  Each Lender may, but is not obligated to,
extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments.  With respect to any Extension of the Revolving Credit
Commitments, if the consent of (i) an L/C Issuer is not obtained, such L/C
Issuer’s commitment to issue Letters of Credit in accordance with Section 2.03
shall terminate on the Maturity Date for the Revolving Credit Facility and (ii)
the Swing Line Lender is not obtained, the Swing Line Lender’s commitment to
extend Swing Line Loans in accordance with Section 2.04 shall terminate on the
Maturity Date for the Revolving Credit Facility. All Extended Term Loans, all
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower,
including a supplement to the Facilities Schedule, as may be necessary in order
to establish new tranches or sub‑tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub‑tranches, in each case on terms consistent with this subsection.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent and the
Collateral Agent are hereby directed to amend) any Mortgage that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest

96

 

--------------------------------------------------------------------------------

 

maturity date (or such later date as may be advised by local counsel to the
Administrative Agent or Collateral Agent).

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

2.16Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Lenders,” “Required
Revolving Credit Lenders,” “Required Term Lenders” of an applicable Class,
“Required Revolving Credit and Term A Lenders” and Section 10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any applicable L/C Issuer or Swing Line Lender
hereunder; third, at the request of the Administrative Agent or the relevant L/C
Issuer or Swing Line Lender, to Cash Collateralize the L/C Issuer’s or Swing
Line Lender’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non‑interest bearing
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, (B) Cash Collateralize any L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17 and (C) Cash
Collateralize the Swing Line Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Swing Line Loans under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or the Swing Line Lender as a result of any
judgment of a court

97

 

--------------------------------------------------------------------------------

 

of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.17.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
non‑Defaulting Lender pursuant to clause (iv) below, (2) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

98

 

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be re-allocated among the non‑Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any non‑Defaulting Lender to exceed
such non‑Defaulting Lender’s Revolving Credit Commitment.  Subject to Section
10.25, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non‑Defaulting Lender as a result of such non‑Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and each relevant L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Applicable Revolving Credit
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Revolving Credit Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from a Defaulting Lender to a Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

2.17Cash Collateral.

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the relevant L/C Issuer, if (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing or (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding unless the Borrower has entered
into arrangements reasonably satisfactory to the relevant L/C Issuer to Cash
Collateralize the Outstanding Amount of such L/C Obligations or backstop such
Letter of Credit in accordance with Section 2.03(a)(ii), the Borrower shall (A)
in the case of clause (i)

99

 

--------------------------------------------------------------------------------

 

above, immediately Cash Collateralize the amount of the unreimbursed drawing of
such Letter of Credit resulting in such L/C Borrowing and (B) in the case of
clause (ii) above, immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations.  If the Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), the Borrower shall (subject to the
request or consent of the Majority Lenders as provided in Section 8.02),
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.  At any time that
there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent, an L/C Issuer or the Swing Line Lender, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the relevant L/C
Issuer.

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a Cash Collateral
Account. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Section
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the

100

 

--------------------------------------------------------------------------------

 

satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent, the L/C Issuers and the Swing Line
Lender that there exists excess Cash Collateral; provided, however, (A) Cash
Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of any Default (and following application as provided in
this Section 2.17 may otherwise be applied in accordance with Section 8.04), (B)
any such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (C) the Person providing Cash Collateral and the L/C Issuers
or the Swing Line Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.  To the extent that the amount of any Cash Collateral
exceeds the aggregate amount of Fronting Exposure or other obligations giving
rise thereto plus costs incidental thereto, and so long as no Default or Event
of Default has occurred and is continuing, the excess shall be refunded to the
Person that provided such Cash Collateral.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party or
any Subsidiary of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or any Subsidiary of a
Loan Party, then the Administrative Agent, such Loan Party or such Subsidiary of
a Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii)[Reserved].

(iii)If any Loan Party, any Subsidiary of a Loan Party or the Administrative
Agent shall be required by any applicable Laws (including the Code) to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes from any payment by or on account of any Obligation of a Loan

101

 

--------------------------------------------------------------------------------

 

Party, then (A) such Loan Party, such Subsidiary of a Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party, such Subsidiary of a Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party or the
applicable Subsidiary of a Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Loan Parties and their Subsidiaries.  Without
limiting the provisions of subsection (a) above, the Loan Parties and the
Subsidiaries of the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.

(i)Without duplication of their obligations under Section 3.01(a) or (b), each
of the Loan Parties and the Subsidiaries of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party or any
Subsidiary of a Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties and their Subsidiaries to do so), (B) the Administrative Agent, the Loan
Parties and the Subsidiaries of the Loan Parties, as applicable, against any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent, the Loan Parties, and the Subsidiaries of the Loan
Parties, as applicable, against any Excluded

102

 

--------------------------------------------------------------------------------

 

Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent, a Loan Party or a Subsidiary of a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections (ii)(A), (ii)(B) and (ii)(D) of this Section 3.01(e))
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the

103

 

--------------------------------------------------------------------------------

 

reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W‑8BEN or W-8BEN-E (or any
successor forms) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN or W-8BEN-E (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)executed copies of IRS Form W‑8ECI (or any successor forms);

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W 8BEN or W-8BEN-E (or any successor forms); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W‑8IMY, accompanied by IRS Form W 8ECI, IRS Form W‑8BEN, IRS Form
W-8BEN-E,  a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I‑2 or Exhibit I‑3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a

104

 

--------------------------------------------------------------------------------

 

U.S. Tax Compliance Certificate substantially in the form of Exhibit I‑4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this subclause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party or any
Subsidiary of a Loan Party has paid additional amounts pursuant to this Section
3.01, it shall pay to the Loan Party or such Subsidiary of a Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party or such Subsidiary of a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all

105

 

--------------------------------------------------------------------------------

 

out‑of‑pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party or such Subsidiary of
a Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party or such Subsidiary of a Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party or any Subsidiary of a Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after‑Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party, any Subsidiary of a Loan Party or any other Person.

(g)Survival.  Each party's obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Secured Obligations.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for

106

 

--------------------------------------------------------------------------------

 

such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender (in each case with respect to clauses (a),
(b) or (c) above, “Impacted Loans”).  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Majority
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Majority Lenders have made the
determination described in clauses (a), (b) or (c) of this section, the
Administrative Agent, in consultation with the Borrower and the Majority
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clauses (a), (b) or (c) of the first
sentence of this section or (2) the Administrative Agent or the Majority Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Majority Lenders notify
the Administrative Agent (with, in the case of the Majority Lenders, a copy to
Borrower) that the Borrower or Majority Lenders (as applicable) have determined,
that:

(i)

adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a

107

 

--------------------------------------------------------------------------------

 

specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

(iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders do not accept such amendment.  

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or  any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C)

108

 

--------------------------------------------------------------------------------

 

Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be,

109

 

--------------------------------------------------------------------------------

 

notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option

110

 

--------------------------------------------------------------------------------

 

shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender or take any other actions in
accordance with Section 10.13.

3.07Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

Article IV
CONDITIONS PRECEDENT TO Credit Extensions

4.01Conditions of Initial Credit Extension.  The obligation of each Lender to
make Loans, and the obligation of the L/C Issuers to issue Letters of Credit, on
the Closing Date, is subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:

(a)Credit Documents.  The Administrative Agent’s receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals after
the Closing Date) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent:

(i)executed counterparts of this Agreement;

(ii)a Note or Notes duly executed by the Borrower in favor of each Lender
requesting a Note at least three Business Days in advance of the Closing Date;

111

 

--------------------------------------------------------------------------------

 

(iii)executed counterparts of the Intercreditor Agreement Among Group Lenders;

(iv)the Security Agreement and each other Security Document set forth on
Schedule 4.01A required to be executed on the Closing Date as indicated on such
Schedule, duly executed by each Loan Party party thereto, together with (except
as provided in such Security Documents or except to the extent that the Security
Documents provide that such documents shall be delivered to other Persons as set
forth therein):

(A)certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;

(B)evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent; and

(C)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
and Collateral Agent have been named as loss payee and additional insured under
each United States insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

provided that if the requirements hereof (other than (a) the execution of each
Security Document set forth on Schedule 4.01A required to be executed on the
Closing Date as indicated on such schedule by each Loan Party party thereto, (b)
the pledge and perfection of security interests in the Equity Interests of (i)
the Borrower and (ii) each direct Wholly-Owned Subsidiary of the Borrower that
is organized in the United States and constitutes a Material Subsidiary and (c)
delivery of Uniform Commercial Code financing statements with respect to
perfection of security interests in the assets of the Loan Parties that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) are not satisfied as of the Closing Date after the Borrower’s use of
commercially reasonable efforts without undue burden or expense to do so, the
satisfaction of such requirements shall not be a condition to the occurrence of
the Closing Date (but shall be required to be satisfied as promptly as
practicable after the Closing Date and in any event within the period specified
therefor in Section 6.11);

(v)(i) a copy of the Organization Documents, including all amendments thereto,
of the Loan Parties, certified, if applicable, as of a recent date by the
Secretary of State or other competent authority of the state of its
organization, if applicable, or

112

 

--------------------------------------------------------------------------------

 

similar Governmental Authority, and a certificate as to the good standing or
comparable certificate under applicable Law (where relevant) of the Loan Parties
as of a recent date from the Closing Date, from such Secretary of State, similar
Governmental Authority or other competent authority and (ii) a certificate of
the Secretary or Assistant Secretary or comparable officer under applicable Law
or director of the applicable Loan Parties dated the Closing Date and certifying
(where relevant) (A) that attached thereto is a true and complete copy of the
Organization Documents of the Loan Parties as in effect on the Closing Date, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors (or equivalent governing body) of the Loan Parties
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of the Loan Parties have not
been amended since the date of the last amendment shown on such certificate and
(D) as to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of the Loan Parties and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable Law executing the
certificate pursuant to clause (ii) above;

(vi)(i) a customary opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel for
the Borrower and the other Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, (ii) [Reserved], and (iii) a customary
opinion of Pillsbury Winthrop Shaw Pittman LLP, special FCC counsel for the
Borrower and the other Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent;

(vii)a certificate signed by a Responsible Officer of the Borrower certifying
that, to the knowledge of the Borrower, the conditions set forth in Section
4.01(f) have been satisfied;

(viii)the Solvency Certificate signed by the chief financial officer of the
Borrower; and

(ix)a funding indemnity letter with respect to Borrowings of Revolving Credit
Loans and Term A Loans on the Closing Date.

(b)USA PATRIOT Act.  The Administrative Agent and the Arrangers shall have
received all documentation and other information about the Borrower and the
Guarantors at least three Business Days prior to the Closing Date as has been
reasonably requested in writing at least ten days prior to the Closing Date by
the Administrative Agent or the Arrangers that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
Anti‑Money Laundering Laws, including without limitation, the Act.

(c)[Reserved].

(d)Refinancing.  The Refinancing shall have occurred substantially concurrent
with the initial borrowing hereunder.

113

 

--------------------------------------------------------------------------------

 

(e)[Reserved].

(f)Representations.  (i) [Reserved] and (ii) the Specified Representations shall
be true and correct in all material respects on and as of the Closing Date;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date.

(g)Financial Information.  The Arrangers shall have received audited
consolidated balance sheets of each of the Holding Companies and related
statements of income, changes in equity and cash flows of such Person for the
fiscal year ended December 31, 2015.

(h)Fees, etc.  Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees required to be paid on
the Closing Date pursuant to the Fee Letter (as defined in the Nexstar Credit
Agreement) and reasonable and documented out of pocket costs and expenses
(including, without limitation, legal fees and expenses) that have been invoiced
at least three Business Days before the Closing Date (which amounts may be
offset against the proceeds of the Loans).

(i)Request for Credit Extension. The Administrative Agent and, if applicable, an
L/C Issuer or the Swing Line Lender shall have received a Loan Notice or Letter
of Credit Application, as applicable, relating to the initial Credit Extension.

(j)The “Closing Date” (as defined in the Nexstar Credit Agreement) shall have
occurred substantially concurrent with the Acquisition.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Initial Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to an Initial Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

4.02Conditions to Subsequent Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than (x) a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans and (y) a Credit Extension of Refinancing Term Loans in
connection with a Limited Condition Acquisition) is subject to satisfaction or
waiver of the following conditions precedent:

(a)The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all respects or, in the case of such representations and warranties
which are not otherwise subject to a materiality qualification in accordance
with its terms, shall be true and correct in all material respects, in each case
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in the case of such
representations and warranties which are

114

 

--------------------------------------------------------------------------------

 

not otherwise subject to a materiality qualification in accordance with its
terms, in all material respects) as of such earlier date.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V
REPRESENTATIONS AND WARRANTIES

Each Holding Company (solely to the extent applicable to it) and the Borrower
represents and warrants to the Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
(a) is a Person duly incorporated, organized or formed, and validly existing (to
the extent applicable in the relevant jurisdiction), and in good standing under
the Laws of the jurisdiction of its incorporation or organization, except, in
the case of any Loan Party that is not the Borrower, where the failure of such
Loan Party to be in good standing could not reasonably be expected to have a
Material Adverse Effect, (b) has all requisite power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) (to the
extent applicable in the relevant jurisdiction) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (b)(i), (c), (d) or (e), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, are within such Person’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than the
creation of any Lien under the Loan Documents), or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral

115

 

--------------------------------------------------------------------------------

 

award to which such Person or its property is subject, or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b), to the extent
that such conflict, breach, contravention or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) as of
the Closing Date, the grant by any Loan Party of the Liens granted by it
pursuant to the Security Documents, (c) as of the Closing Date, the perfection
or maintenance of the Liens created under the Security Documents (including the
priority thereof), or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except, in each case above, for
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties from and after the Closing Date, (ii)
the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, (iii) the filing of certain of the Loan Documents with the FCC
after the Closing Date, (iv) any necessary prior approval of the FCC and (v)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.04Binding Effect.  This Agreement has been, and each other Loan Document to
which any Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by such Person that is party thereto.  This Agreement
constitutes, and each other Loan Document to which any Loan Party is a party
when so delivered will constitute, a legal, valid and binding obligation of such
Person, enforceable against each such Person that is party thereto in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity.

5.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP,
except as otherwise expressly noted therein and (ii) fairly present in all
material respects the financial condition of the Holding Companies and their
respective consolidated Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP, except in the
case of clauses (i) and (ii), as disclosed to the Administrative Agent prior to
the Closing Date.

(b)[Reserved].

(c)[Reserved].

(d)Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

116

 

--------------------------------------------------------------------------------

 

5.06Litigation.  As of the Closing Date, except as set forth on Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Holding Company or any Covenant Entity, threatened or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party, or against any of their
properties or revenues that either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07Ownership of Property; Liens.

(a)Each of the Holding Companies and the Covenant Entities has good and valid
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially impair its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted under the Loan Documents
and except, in each case, where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  This representation shall not apply to IP Rights,
which are the subject of Section 5.14.

(b)All Material Real Properties of the Covenant Entities as of the Closing Date
are listed on Schedule 5.07.  The list on Schedule 5.07 is a true, accurate and
complete list of all such Material Real Property as of the Closing Date. None of
the Holding Companies own any Material Real Property.

5.08Environmental Compliance.  Except as disclosed on Schedule 5.08:

(a)With respect to properties currently owned or operated by any Holding Company
or any Covenant Entity, or to the knowledge of any Holding Company or any
Covenant Entity, any property formerly owned or operated by any Holding Company
or any Covenant Entity, no such property is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list;

(b)to the knowledge of any Holding Company or any Covenant Entity, (A) there are
no and have never been any underground or above‑ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Holding Company or any Covenant Entity or on
any property formerly owned or operated by any Holding Company or any Covenant
Entity and (B) there is no friable asbestos or asbestos‑containing material on
any property currently owned or operated by any Holding Company or any Covenant
Entity; and

(c)Hazardous Materials have not been released, discharged or disposed of by any
Holding Company or any Covenant Entity on any property currently or to the
knowledge of any Holding Company or any Covenant Entity formerly owned or
operated by any Holding Company or any Covenant Entity in excess of the
applicable legal limit;

in each case of clauses (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

117

 

--------------------------------------------------------------------------------

 

(d)(i) Neither any Holding Company nor any Covenant Entity is undertaking, nor
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or to
the knowledge of any Holding Company or any Covenant Entity formerly owned or
operated by any Covenant Entity have been disposed of in a manner not reasonably
expected to result in material liability to any Holding Company or any Covenant
Entity, in each case of clauses (i) and (ii) above, other than such matters
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.09Taxes.  Each of the Holding Companies and the Covenant Entities has timely
filed all federal, provincial, state, municipal, foreign and other tax returns
and reports required to be filed, and has timely paid all federal, provincial,
state, municipal, foreign and other Taxes, assessments, fees and other
governmental charges levied or imposed upon it or its properties, income or
assets or otherwise due and payable (including in its capacity as a withholding
agent), except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and, except for failures to file or pay as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.  There are no Tax audits, deficiencies,
assessments or other claims with respect to any Holding Company or any Covenant
Entity that could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

5.10ERISA Compliance.  (a)  Except as could not reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws.

(b)There are no pending or, to the knowledge of any Holding Company or any
Covenant Entity, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) no ERISA Event has occurred, and neither any Holding Company, any
Covenant Entity nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each of the Holding
Companies, the Covenant Entities, and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither any Holding
Company, any Covenant Entity nor any ERISA Affiliate has incurred or reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201

118

 

--------------------------------------------------------------------------------

 

et seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) neither any
Holding Company, any Covenant Entity nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

5.11Subsidiaries; Equity Interests.  As of the Closing Date, neither any Holding
Company nor any Covenant Entity has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.11, and all of the outstanding
Equity Interests in each Holding Company, each Covenant Entity and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable, and such Equity Interests of the Holding Companies, the Covenant
Entities and their Subsidiaries are owned by the Person(s) set forth in Part (a)
of Schedule 5.11, in each case in the amounts specified in Part (a) of Schedule
5.11 free and clear of all Liens except (i) those created under the Security
Documents and (ii) any nonconsensual Lien that is permitted under Section
7.01.  As of the Closing Date, Part (b) of Schedule 5.11 is a complete and
accurate list of all Holding Companies and all Covenant Entities and their
Subsidiaries, the jurisdiction of each such Person’s incorporation, the address
of its principal place of business and its U.S. taxpayer identification
number.  As of the Closing Date, the Borrower has no Variable Interest Entities.

5.12Margin Regulations; Investment Company Act.

(a)Neither any Holding Company nor any Covenant Entity is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U or Regulation X
of the FRB.

(b)Neither any Holding Company nor any Covenant Entity is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.13Disclosure.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Holding Company or Covenant Entity
to any Agent, any Arranger or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), when taken as a whole, contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading.  With respect to projected financial
information and pro forma financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation, it being understood that such
projections may vary from actual results and that such variances may be
material.

119

 

--------------------------------------------------------------------------------

 

5.14Intellectual Property; Licenses, Etc.  Each Covenant Entity owns, licenses
or possesses the legal right to use, all of the trademarks, service marks, trade
names, copyrights, domain names, patents, patent rights, franchises, technology,
software, know how, database rights, design rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of its business as currently conducted, except where
the failure to own or have a license or other right to use such assets could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  To the knowledge of the Borrower, no such IP Rights infringe
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any such IP Rights, is pending
or, to the knowledge of the Borrower, threatened against any Covenant Entity in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.15Solvency.  On the Closing Date, after giving effect to the Transactions, the
Holding Companies and the Covenant Entities on a consolidated basis are Solvent.

5.16Security Documents.  The Security Documents are effective to create for the
benefit of the Secured Parties legal, valid and enforceable Liens on, and
security interests in, the Collateral and, (a) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Security Document) and (b) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on (to the extent that perfection can be achieved under
applicable Law by making such filings or recordings or taking such possession or
control), and security interests in, all right, title and interest of the Loan
Parties in the Collateral, in each case subject to no Liens other than the
applicable Liens permitted under the Loan Documents.

5.17Use of Proceeds.  The proceeds of the Revolving Credit Loans shall be used
to finance general corporate and working capital purposes of the Covenant
Entities; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.  The proceeds of
the Term Loans and Refinancing Term Loans shall be used for the purposes set
forth on the Facilities Schedule.

5.18Insurance.  The properties of the Covenant Entities are insured with
financially sound and reputable insurance companies not Affiliates of any of the
Consolidated Group Entities, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Person operates.

5.19Labor Matters.  There are no strikes, walkouts, work stoppages or other
material labor disputes pending or, to the knowledge of any Holding Company or
the Borrower, threatened against any Holding Company or any of the Covenant
Entities, except for those as could not, individually or in the aggregate for
the Covenant Entities, reasonably be expected to result in a Material Adverse
Effect.

120

 

--------------------------------------------------------------------------------

 

5.20OFAC; Anti‑Money Laundering and Economic Sanctions Laws.

(a)None of any Holding Company or any Covenant Entity and, to the knowledge of
senior management of any Holding Company or any Covenant Entity, no Loan Party
or any respective officers or directors of any Covenant Entity or any Loan
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five years) engaged in any transaction with any Person who is now or
was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, any Agent, any L/C Issuer or the Swing Line Lender) of
Sanctions.

(b)None of any Holding Company or any Covenant Entity and, to the knowledge of
senior management of any Holding Company or any Covenant Entity, no Loan Party
or any respective officers or directors of any Covenant Entity or any Loan
Party, (i) has violated or is in violation of any applicable Anti‑Money
Laundering Law or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in any applicable Law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

(c)None of any Covenant Entity or Loan Party and, to the knowledge of senior
management of any Holding Company and any Covenant Entity, none of the
respective officers or directors of any Covenant Entity or any Loan Party that
is acting or benefiting in any capacity in connection with any Loans is an
Embargoed Person.

(d)Except as otherwise authorized by OFAC, none of any Holding Company or any
Covenant Entity and, to the knowledge of senior management of any Holding
Company or any Covenant Entity, none of the respective officers, directors,
brokers or agents of any such Person that is acting or benefiting in any
capacity in connection with the Loans conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Embargoed Person.

(e)Each Covenant Entity and each Loan Party has conducted its business in
compliance with the United States Foreign Corrupt Practices Act of 1977, and to
the extent applicable to such Covenant Entity or such Loan Party, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions in
all material respects.  The Holding Companies and the Covenant Entities have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

121

 

--------------------------------------------------------------------------------

 

5.21FCC Licenses.

(a)No Holding Company owns any Broadcast License.  Schedule 5.21 accurately and
completely lists, as of the Closing Date, for each Station, all Broadcast
Licenses granted or assigned to the Covenant Entities, or under which the
Covenant Entities have the right to operate such Station.  The Broadcast
Licenses listed in Schedule 5.21 with respect to any Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Station, and the conduct of the
business of the Covenant Entities with respect to such Station, as now
conducted.  On the Closing Date, the Broadcast Licenses listed in Schedule 5.21
granted or assigned to the Covenant Entities are validly issued and in full
force and effect without any material condition imposed by the FCC, except those
applicable generally to stations of the type, nature, class or location of the
Stations in question, and the Covenant Entities have fulfilled and performed in
all material respects all of their material obligations under the terms and
conditions of such Broadcast Licenses and the Communications Laws and have full
power and authority to operate material Broadcast Licenses.

(b)[Reserved].

5.22Sharing Agreements  All material Nexstar/VIE Agreements entered into between
Nexstar Media or any of its Subsidiaries with the Borrower and any of its
Subsidiaries that are effective on the Closing Date are listed on Schedule 5.22,
and full and complete copies thereof have been delivered to the Administrative
Agent.

5.23Channel Sharing Agreements  All material Channel Sharing Agreements entered
into (a) between any Covenant Entity and any Subsidiary of Nexstar Media and (b)
between any Covenant Entity, on the one hand, and any Person, on the other hand
that are effective and permitted to be disclosed by applicable law on the
Closing Date are listed on Schedule 5.23, and full and complete copies thereof
have been delivered to the Administrative Agent, unless the Incentive Auction
Results Public Notice has not been issued by the FCC as of the Closing Date.

Article VI
AFFIRMATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder, (2) any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied or (3) any Letter of Credit shall remain outstanding (unless Cash
Collateralized or otherwise backstopped on terms reasonably satisfactory to the
L/C Issuer), the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each other Covenant Entity
and/or, with respect to Section 6.11 and Section 6.14, each Loan Party, as
applicable, to:

6.01Financial Statements.  Deliver to the Administrative Agent for prompt
further distribution to each Lender:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of each of the Holding Companies and its consolidated Subsidiaries,
a consolidated balance sheet of such Person as at the end of such fiscal year
and the related consolidated statements of income or operations, shareholders’
or members’ equity and cash flows for such fiscal year,

122

 

--------------------------------------------------------------------------------

 

setting forth in each case (commencing with the fiscal year ended December 31,
2018) in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” qualification (other than with respect to, or resulting
from, the regularly scheduled maturity of the Revolving Credit Commitments, the
Term Loans or other Indebtedness) or any qualification or exception as to the
scope of such audit and for the avoidance of doubt, excluding an “emphasis of
matter” paragraph;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of each of the Holding
Companies commencing with the first such fiscal quarter ending after the Closing
Date, a consolidated balance sheet of such Person and its consolidated
Subsidiaries as at the end of such fiscal quarter, and the related (i)
consolidated statements of income or operations and shareholders’ or members’
equity for such fiscal quarter and for the portion of the fiscal year then ended
and (ii) consolidated statements of cash flows for the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
or members’ equity and cash flows of the Borrower and its consolidated
Subsidiaries, in accordance with GAAP, subject only to normal year‑end
adjustments and the absence of footnotes;

(c)simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(d)[Reserved]; and

(e)[Reserved];

Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 6.01 may be satisfied with respect to financial information of each
of the Holding Companies by furnishing such Person’s Form 10‑K or 10‑Q, as
applicable, filed with the SEC; provided that (1) such information is
accompanied by the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements, and (2) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
each of the Holding Companies and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP, or the respective interpretation thereof,

123

 

--------------------------------------------------------------------------------

 

and that such restatements, solely as a result of such requirement to restate,
will not result in a Default or an Event of Default under the Loan Documents.

6.02Certificates; Other Information.  Deliver to the Administrative Agent for
prompt distribution to each Lender:

(a)no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date), a duly completed Compliance Certificate signed by the chief executive
officer, president, chief financial officer, or vice president of the Borrower
(which delivery may be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), including (i) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a prepayment under Section 2.05(b), (ii) a list that identifies (A) each
Immaterial Subsidiary as of the date of delivery of such Compliance Certificate
or a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list and (B) [Reserved], (iii)
[Reserved], (iv) if during the last fiscal quarter covered by such Compliance
Certificate, the Borrower shall have made any Discounted Voluntary Prepayment
pursuant to Section 2.05(e), (v) such other information required by the
Compliance Certificate, and (vi) any new Nexstar/VIE Agreement to which any
Holding Company or any Covenant Entity is a party;

(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any
Holding Company or Covenant Entity may file or be required to file with the SEC
or with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S‑8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c)promptly after any reasonable request by the Administrative Agent, copies of
any detailed audit reports and final management letters submitted to the board
of directors (or the audit committee of the board of directors) of any Holding
Company or any Covenant Entity by independent accountants in connection with the
accounts or books of any Holding Company or any Covenant Entity, or any audit of
any of them;

(d)promptly after the receipt thereof, copies of any material requests or
material notices received by any Holding Company or any Covenant Entity that
could reasonably be expected to result in a Material Adverse Effect;

(e)together with the delivery of the financial statements pursuant to Section
6.01(a) and each Compliance Certificate pursuant to Section 6.02(a) (commencing
with the financial statements for fiscal year ended on December 31, 2017), a
report showing in reasonable detail (unless already provided in the Group
Compliance Certificate delivered pursuant to the Nexstar Credit Agreement) (i)
any new Material Real Property of the Loan Parties, (ii) any new registered
Marks, Copyrights, and Patents of the Loan Parties (as each is defined in the
Security Documents), that, in each case, are required by the Collateral and
Guarantee Requirement to be

124

 

--------------------------------------------------------------------------------

 

pledged to secure all or any portion of the Shield Secured Obligations, (iii)
any new Equity Interests of any JV Entity that are required by the Collateral
and Guarantee Requirement to be pledged to secure all or any portion of the
Shield Secured Obligations, (iv) any new investment property (unless no
possessory collateral in respect thereof is required to be delivered to the
Collateral Agent) and letter of credit rights that are required by the
Collateral and Guarantee Requirement to secure all or any portion of the Shield
Secured Obligations, (v) any new Restricted Subsidiary the Equity Interests of
which are required by the Collateral and Guarantee Requirement to be pledged to
secure the Shield Secured Obligations, and (vi) any new Restricted Subsidiary of
(A) any Loan Party that is required by the Collateral and Guarantee Requirement
to Guarantee the Shield Secured Obligations (B) [Reserved], in each case since
the Closing Date and that have not been previously disclosed in writing;

(f)promptly, such additional information regarding the Collateral or the
business, legal, financial or corporate affairs of any Holding Company, any
Covenant Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;

(g)(i) promptly following their submission with the FCC or any other Federal,
state or local Governmental Authority, copies of any and all periodic or special
reports filed by any Holding Company or any Covenant Entity, if such reports are
publicly available and indicate a material adverse change in the business,
operations or financial condition of the Holding Companies and the Covenant
Entities taken as a whole (but only to the extent such reports are publicly
available); and (ii) if the Incentive Auction Results Public Notice has not been
issued by the FCC as of the Closing Date, promptly following release thereof,
all material Channel Sharing Agreements entered into (a) between any Holding
Company or Covenant Entity and a Subsidiary of Nexstar Media and (b) between any
Holding Company or any Covenant Entity, on the one hand, and any Person, on the
other hand; and

(h)if the limitation set forth in clause (ii) of the definition of “Immaterial
Subsidiary” set forth in the Nexstar Credit Agreement is exceeded as of such
last day of the most recent Test Period, within 30 days after the date on which
the financial statements for such Test Period were required to be delivered
pursuant to this Agreement, a written designation of one or more Subsidiaries of
the Borrower as “Material Subsidiaries” to cause compliance with the limitation
set forth in such clause (ii).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (x) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (y) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail

125

 

--------------------------------------------------------------------------------

 

electronic versions (i.e., soft copies) of such documents.  Notwithstanding any
provision in any Group Loan Document to the contrary, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower or any other Consolidated
Group Entity with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non‑public information with
respect to the Consolidated Group Entities, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market‑related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non‑public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information,” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

6.03Notices.  Upon any Responsible Officer of a Covenant Entity obtaining actual
knowledge thereof, notify the Administrative Agent:

(a)promptly of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;

(b)promptly of any litigation or governmental proceeding (including, without
limitation, pursuant to any applicable Environmental Laws) pending, or to the
knowledge of any Holding Company or any Covenant Entity, threatened in writing,
against any Holding Company or any Covenant Entity (i) that could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect or (ii) which relates to this Agreement or any other
Loan Document;

126

 

--------------------------------------------------------------------------------

 

(c)promptly of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect;

(d)promptly of any material change in accounting policies or financial reporting
practices by any Holding Company or any Covenant Entity;

(e)promptly and in any event within five Business Days after the receipt by any
Holding Company or any Covenant Entity from the FCC or any other Governmental
Authority, or the filing by any Holding Company or any Covenant Entity, as
applicable, of, (i) any citation, notice of violation or order to show cause
issued by the FCC or any Governmental Authority with respect to any Holding
Company or any Covenant Entity which is available to such Person, in each case
which could reasonably be expected to have a Material Adverse Effect and (ii) a
copy of any notice or application by any Holding Company or any Covenant Entity
requesting authority to or notifying the FCC of its intent to cease broadcasting
on any full‑power broadcast station for any period in excess of ten days;

(f)promptly and in any event within five Business Days after the receipt by any
Holding Company or any Covenant Entity or the occurrence of (i) any complaint or
other matter filed with or communicated to the FCC or other Governmental
Authority, of which such Person has knowledge which could reasonably be expected
to have a Material Adverse Effect and (ii) any lapse, termination or
relinquishment of any material Broadcast License or any other material License
held by any Holding Company or any Covenant Entity, or any denial by the FCC or
other Governmental Authority of any application to renew or extend such material
Broadcast License or such other material License for the usual period thereof;

(g)promptly and in any event within five Business Days after the designation of
a Subsidiary of the Covenant Entities as an Unrestricted Subsidiary, or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary of the
Covenant Entities; and

(h)promptly after the occurrence of any other Material Adverse Effect not
otherwise described in this Section 6.03.

6.04Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses (including FCC
Licenses) and franchises necessary or desirable in the normal conduct of its
business, except in the case of clauses (a) (other than with respect to the
Borrower) and (b), (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05.

6.05Maintenance of Properties.  Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (i) maintain, preserve
and protect all of its material tangible properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted; and (ii)
make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

127

 

--------------------------------------------------------------------------------

 

6.06Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self‑insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower) as are customarily carried under similar circumstances by such other
Persons.  If any portion of any of the Mortgaged Properties is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Laws, the Borrower shall, or shall cause each Covenant
Entity to, (a) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (b)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

6.07Compliance with Laws.  Comply in all respects with the requirements of all
Laws and all orders, writs, injunctions, decrees and judgments applicable to it
or to its business or property (including, without limitation, Environmental
Laws, ERISA, all terms and conditions of all Broadcast Licenses and applicable
Communications Laws applicable Sanctions, anti-corruption laws, Anti‑Money
Laundering Laws, including the Act), except if the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.08Books and Records.  Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Holding Companies and the Covenant Entities.

6.09Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.09 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.  Notwithstanding anything to the contrary in this Section
6.09, none of the Covenant Entities will be required to disclose or permit the
inspection or discussion of, any document, information or

128

 

--------------------------------------------------------------------------------

 

other matter (a) that constitutes non‑financial trade secrets or non‑financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

6.10Intentionally Omitted.

6.11Covenant to Guarantee the Secured Obligations and Give Security.  From and
after the Closing Date, subject to Section 6.14, at the Borrower’s expense, take
all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a)upon the formation, acquisition, designation or occurrence of any new direct
or indirect Subsidiary of a Loan Party (including, without limitation upon the
formation of any Subsidiary that is a Delaware Divided LLC), within 45 days
after such formation, acquisition, designation or occurrence (or such longer
period as the Administrative Agent may agree in its reasonable discretion):

(i)with respect to such Person that is required to become a Guarantor under the
Collateral and Guarantee Requirement, deliver to the Administrative Agent a
description of the Material Real Properties owned by such Person in detail
reasonably satisfactory to the Administrative Agent;

(ii)with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent a duly executed guarantee substantially in the form of the Guaranty, as
appropriate (or supplement thereto), Mortgages, pledges, assignments, Security
Agreement Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in Section 6.11(c)), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Security Documents in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;

(iii)with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the Indebtedness held by such Person
and required to be pledged pursuant to the Security Documents, indorsed in blank
to the Collateral Agent;

(iv)with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent

129

 

--------------------------------------------------------------------------------

 

executed Security Agreement Supplements and deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank (or any other documents customary under local law) (limited, in the case
of Equity Interests of any Foreign Subsidiary or CFC Holdco, to 65% of the
issued and outstanding Equity Interests of each such Foreign Subsidiary or CFC
Holdco);

(v)with respect to each such Person that is required to become a Guarantor under
the Collateral and Guarantee Requirement, deliver to the Administrative Agent,
take whatever action (including the recording of Mortgages, the filing of
financing statements and delivery of stock and membership interest certificates)
as may be necessary in the reasonable opinion of the Collateral Agent and
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and perfected Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); and

(vi)with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent, (1) a copy of the Organization Documents, including all amendments
thereto, of each such Person, certified, if applicable, as of a recent date by
the Secretary of State or other competent authority of the state of its
respective organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Laws (where relevant) of such Person as of a recent date from the date of
formation or acquisition, from such respective Secretary of State, similar
Governmental Authority or other competent authority and (2) a certificate of the
Secretary or Assistant Secretary or comparable officer under applicable Law or
director of each such Person dated the date of formation or acquisition and
certifying (where relevant) (A) that attached thereto is a true and complete
copy of the Organization Documents of each such Person as in effect on the date
of formation or acquisition, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of each such Person authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of each such Person have not been amended since the date of the last
amendment shown on such certificate, (D) as to (if applicable) the incumbency
and specimen signature of each officer executing any Loan Document on behalf of
each such Person and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or comparable officer
under applicable Law executing the certificate pursuant to clause (2) above and
(E) such other matters that are customarily included in a certificate of this
nature in the jurisdiction of its incorporation or organization.

(b)[Reserved];

130

 

--------------------------------------------------------------------------------

 

(c)As to each Material Real Property of a Loan Party owned on the Closing Date
or acquired after the Closing Date (excluding any Material Real Property subject
to a Lien permitted by Section 7.01(i) or (o) of any Group Credit Agreement),
deliver to the Collateral Agent the following and otherwise satisfy the
applicable Collateral and Guarantee Requirement with respect to such Material
Real Property of a Loan Party within (x) 150 days after the Closing Date with
respect to the Material Real Properties owned or acquired by a Loan Party on the
Closing Date and (y) 60 days (or such longer period as the Collateral Agent may
agree in its sole discretion) of the acquisition of such Material Real Property
by any Loan Party with respect to Material Real Property acquired after the
Closing Date:

(i)one or more counterparts, as specified by the Collateral Agent, of a Mortgage
on such Material Real Property, for the benefit of the Secured Parties, duly
executed, acknowledged and delivered by the appropriate Loan Party;

(ii)evidence that counterparts of such Mortgage have been duly filed or recorded
in all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on such Material Real Property for the benefit of the Secured Parties, and that
all applicable filing, documentary, stamp, intangible and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(iii)a Mortgage Policy in form and substance reasonably acceptable to the
Collateral Agent and the Administrative Agent, and in an amount equal to the
value of such Material Real Property covered thereby;

(iv)unless waived by the Collateral Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the date of such Mortgage or such earlier date as approved in
writing by the Collateral Agent, certified to the Collateral Agent and the
issuer of such Mortgage Policy in a manner satisfactory to the Collateral Agent
and the Administrative Agent by a land surveyor duly registered and licensed in
the State(s) in which such Material Real Property is located and acceptable to
the Collateral Agent and the Administrative Agent, showing all buildings and
other improvements, any off‑site improvements, the location of any easements,
parking spaces, rights of way, building set‑back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than Liens permitted under Section
7.01 under any Group Credit Agreement and other defects acceptable to the
Collateral Agent and the Administrative Agent;

(v)a flood insurance policy on such Material Real Property in an amount equal to
the lesser of the maximum amount secured by such Mortgage or the maximum amount
of flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Collateral Agent and the
Administrative Agent that none of the improvements located on such Material Real
Property is located in a flood hazard area;

131

 

--------------------------------------------------------------------------------

 

(vi)evidence satisfactory to the Administrative Agent and the Collateral Agent
that the land constituting such Material Real Property is a separate tax lot or
lots with separate assessment or assessments of such land and the improvements
thereon, independent of any other land or improvements and that such land is a
separate legally subdivided parcel, provided, however, that receipt of relevant
title policy endorsements acceptable to the Administrative Agent and the
Collateral Agent for such Mortgage Policy shall be deemed to satisfy this clause
(vi);

(vii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the applicable Loan Party
on behalf of such Person as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
requirements of this Section 6.11;

(viii)such documents and certifications as the Administrative Agent and the
Collateral Agent may reasonably require to evidence that each Loan Party
granting Liens and security interests in connection with this Section 6.11(c) or
otherwise is duly organized or formed and is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect;

(ix)an opinion of local counsel for the applicable Loan Party (or any local
counsel for the Administrative Agent if customary in such jurisdiction) in
states or provinces in which such Material Real Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings in form and substance reasonably satisfactory to the Collateral
Agent; and

(x)such other evidence that all other actions that the Administrative Agent and
the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in such Mortgage has
been taken.

(d)With respect to the formation, acquisition, designation or occurrence of any
new direct or indirect Subsidiary of any Loan Party, in each case that is
required to become a Guarantor under the Collateral and Guarantee Requirement,
promptly, at the request of the Administrative Agent, deliver to the
Administrative Agent an opinion of Pillsbury Winthrop Shaw Pittman LLP or other
counsel reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the L/C
Issuers and each Lender, substantially similar in scope and substance as the
applicable opinions delivered on the Closing Date, as the Administrative Agent
or the Collateral Agent may reasonably request.

(e)With respect to any acquisition or series of related acquisitions, of any
Equity Interests or assets or properties for an aggregate purchase price in
excess of $75,000,000 by a Loan Party, in each case, only to the extent any such
acquisition includes any Broadcast License, promptly, at the request of the
Administrative Agent, deliver to the Administrative Agent an opinion of
Pillsbury Winthrop Shaw Pittman LLP or other special FCC counsel reasonably

132

 

--------------------------------------------------------------------------------

 

acceptable to the Administrative Agent, addressed to the Administrative Agent,
the Collateral Agent, the Swing Line Lender, the L/C Issuers and each Lender, as
to any applicable FCC matters related to such new Guarantors or Collateral
substantially similar in scope and substance as the opinion delivered on the
Closing Date, as the Administrative Agent or the Collateral Agent may reasonably
request.

(f)With respect to any Loan Party existing as of the Closing Date that has not
executed and delivered each of the required Security Documents or Guaranties or
taken the perfection steps set forth in Schedule 4.01A on the Closing Date,
cause such Loan Party to promptly, and in any event within the period specified
therefor in Schedule 4.01A, to execute and deliver such Security Documents and
such Guaranties and take such perfection steps.

6.12Use of Proceeds.

(a)Use the proceeds of the Credit Extensions under the Revolving Credit Facility
to finance general corporate and working capital purposes of the Covenant
Entities, and to the extent permitted by the terms of this Agreement, any
Unrestricted Subsidiaries thereof; provided that in no event shall the proceeds
of the Credit Extensions be used in contravention of any Law or of any Loan
Document.

(b)Use the proceeds of the Term Facilities in accordance with the provisions set
forth on the Facilities Schedule.

6.13Compliance with Environmental Laws.  Except as could not reasonably be
expected to have a Material Adverse Effect, comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, obtain and renew all
Environmental Permits necessary for its operations and properties, and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, to the extent required by and in
accordance with the requirements of all Environmental Laws; provided, however,
that no Covenant Entity shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.14Further Assurances .  Promptly upon the reasonable request by the
Administrative Agent or the Collateral Agent, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation of any Security Document or other filing,
document or instrument relating to Collateral, and (ii) do, execute,
acknowledge, deliver, record, re‑record, file, re‑file, register and re‑register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (D) assure, convey, grant, assign,
transfer,

133

 

--------------------------------------------------------------------------------

 

preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party, and cause
each of its Subsidiaries to do so.

6.15Designation as Senior Debt.  Designate all Secured Obligations as
“Designated Senior Indebtedness” (or similar terms) under, and defined in, the
Subordinated Debt Documents.

6.16Payment of Taxes.  Pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a Lien or charge
upon any properties of any of the Holding Companies or any of the Covenant
Entities not otherwise permitted under this Agreement; provided that none of the
Holding Companies or the Covenant Entities shall be required to pay any such
Tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP or which could not reasonably be expected to,
individually or in the aggregate, constitute a Material Adverse Effect.

Article VII
NEGATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder, (2) any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied or (3) any Letter of Credit shall remain outstanding (unless Cash
Collateralized or otherwise backstopped on terms reasonably satisfactory to the
L/C Issuer), the Borrower shall not, and shall not permit any other Covenant
Entity to, directly or indirectly:

7.01Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens created pursuant to the Security Documents securing the Secured
Obligations;

(b)Liens existing on the Closing Date and set forth on Schedule 7.01(b);

(c)Liens of any Covenant Entity for taxes, assessments or other governmental
charges which are not overdue for a period of more than 30 days or which are
being contested in good faith by appropriate proceedings; provided that the
appropriate reserves required pursuant to GAAP have been made in respect
thereof;

(d)statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
of any Covenant Entity arising in the ordinary course of business (i) which
secure amounts not overdue for a period of more than 60 days, or if more than 60
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Liens or (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of such
Covenant Entity to the extent required in accordance with GAAP;

134

 

--------------------------------------------------------------------------------

 

(e)Liens encumbering property of any Covenant Entity consisting of (i) pledges
or deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Covenant Entity;

(f)deposits to secure the performance and payment of bids, trade contracts,
governmental contracts, licenses and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
completion guarantees, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(g)easements (including reciprocal easement agreements), rights‑of‑way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property (i) described in Mortgage Policies
or (ii) which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Covenant Entities;

(h)Liens of any Covenant Entity securing judgments for the payment of money (or
appeal or surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

(i)Liens of any Covenant Entity securing Indebtedness permitted under Section
7.02(f); provided that (i) such Liens attach concurrently with or within 270
days after the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided further that individual
financings of equipment permitted to be secured hereunder provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender on customary terms;

(j)leases, licenses, subleases or sublicenses and Liens on the property covered
thereby (including real property and intellectual property), in each case,
granted to others by any Covenant Entity in the ordinary course of business
which do not (i) interfere in any material respect with the business of any
Covenant Entity taken as a whole, or (ii) secure any Indebtedness;

(k)Liens of any Covenant Entity (i) of a collection bank (including those
arising under Section 4‑210 of the UCC) on the items in the course of collection
or (ii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other

135

 

--------------------------------------------------------------------------------

 

funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(l)Liens of any Covenant Entity (i) [Reserved] or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted (or that is
required to be permitted as a condition to closing such Disposition) under
Section 7.05 (other than Section 7.05(e)), in each case, solely to the extent
such Disposition would have been permitted on the date of the creation of such
Lien;

(m)Liens in favor of any Covenant Entity securing Indebtedness permitted under
Section 7.02(e) (provided that, solely with respect to Indebtedness required to
be Subordinated Debt under Section 7.02(e), such Lien shall be expressly
subordinated to the Liens on the Collateral securing the Obligations to the same
extent);

(n)[Reserved];

(o)any interest or title of a lessor or sublessor under leases or subleases
entered into by any Covenant Entity in the ordinary course of its business;

(p)Liens arising out of conditional sale, title retention, hire, purchase,
consignment or similar arrangements for sale of goods permitted hereunder
entered into by any Covenant Entity in the ordinary course of its business;

(q)Liens of any Covenant Entity that are contractual rights of set off (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of any Covenant
Entity to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of such Person or (iii) relating to purchase
orders and other agreements of any Covenant Entity entered into with customers
of such Person in the ordinary course of its business;

(r)Liens of any Covenant Entity arising from precautionary UCC financing
statement filings that do not secure Indebtedness;

(s)Liens of any Covenant Entity on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;

(t)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of business of the Covenant
Entities, taken as a whole;

(u)the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (x) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after acquired property
that is affixed or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof, (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.02 and
is not increased, (iii) such Liens are not extended to secure any other
obligations or

136

 

--------------------------------------------------------------------------------

 

Indebtedness and (iv) in case of clause (x) of this Section 7.01, such Lien
shall continue to be subject to the applicable Intercreditor Agreement;

(v)[Reserved];

(w)Liens solely on any cash earnest money deposits made by any Covenant Entity
in connection with any letter of intent or purchase agreement permitted
hereunder;

(x)Liens of any Covenant Entity securing Indebtedness permitted to be incurred
under Section 7.02(t), provided that such Liens on the Collateral may either be
pari passu with the Lien securing the Obligations or ranking junior to the Lien
securing the Obligations (but, to the extent such Indebtedness is incurred by a
Covenant Entity that is a Loan Party, it may not be secured by any assets that
are not Collateral) and in any such case, the beneficiary thereof (or agent on
their behalf) shall become party to an Intercreditor Agreement with the
Collateral Agent;

(y)other Liens of any Covenant Entity securing Indebtedness (other than for
borrowed money) or other obligations of any Covenant Entity in an aggregate
outstanding principal amount for all such Covenant Entities not to exceed
$5,000,000;

(z)Liens on equipment of any Covenant Entity and located on the premises of any
client or supplier in the ordinary course of business; and

(aa)any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement, in each case only to the extent such
encumbrances or restrictions do not secure Indebtedness.

7.02Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)(i) the Secured Obligations, (ii) [Reserved], (iii) on and after the Nexstar
Guaranty Date, Guarantee Obligations in respect of Nexstar Secured Obligations
and any other Indebtedness permitted to be incurred by any Covenant Entity (as
defined in the Nexstar Credit Agreement) other than a Non-Loan Party (as defined
in the Nexstar Credit Agreement) or a Digital Business Entity (as defined in the
Nexstar Credit Agreement) or by any Holding Company (as defined in the Nexstar
Credit Agreement) under Sections 7.02(a)(i), (a)(ii), (b), (g), (q), (t), (w)
and (y) of the Nexstar Credit Agreement, provided that, with respect to clause
(y) only, such Guarantee Obligations shall be limited to Indebtedness in respect
of premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest of obligations described
in Sections 7.02(a)(i), (a)(ii), (b), (g), (q), (t) and (w) of the Nexstar
Credit Agreement and (iv) [Reserved];

(b)[Reserved];

(c)obligations of any Covenant Entity (contingent or otherwise) existing or
arising under any Swap Contract, provided that such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates;

137

 

--------------------------------------------------------------------------------

 

(d)Guarantee Obligations of any Covenant Entity in respect of Indebtedness of
any other Covenant Entity otherwise permitted hereunder; provided that any
Guarantee Obligation of a Loan Party in respect of Indebtedness of a Non-Loan
Party shall be permitted to the extent it constitutes an Investment permitted
under Section 7.03 hereunder (except that an Immaterial Subsidiary may not, by
virtue of this Section 7.02(d), guarantee Indebtedness that such Immaterial
Subsidiary could not otherwise incur under this Section 7.02); provided that, if
the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee Obligation shall be subordinated to the Guaranties of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(e)Indebtedness of any Covenant Entity owing to any other Covenant Entity to the
extent constituting an Investment permitted by Section 7.03 (other than Section
7.03(f)); provided that all such Indebtedness incurred following the Closing
Date of any Covenant Entity that is a Loan Party owed to any other Covenant
Entity that is not a Loan Party shall be subject to subordination terms
reasonably satisfactory to the Administrative Agent;

(f)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of any Covenant Entity financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement), (ii)
[Reserved], and (iii) any Indebtedness of any Covenant Entity incurred to
refinance the Indebtedness set forth in the immediately preceding clauses (i)
and (ii) so long as the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so refinanced except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, and as otherwise
permitted under Section 7.02; provided that the aggregate principal amount of
Indebtedness incurred by the Covenant Entities under this Section 7.02(f) and
any refinancing Indebtedness in respect thereof does not exceed $500,000 at the
time of incurrence thereof;

(g)[Reserved];

(h)Indebtedness of any Covenant Entity representing deferred compensation to
employees of any Covenant Entity incurred in the ordinary course of business;

(i)Indebtedness of any Covenant Entity to the current or former officers,
directors, partners, managers, consultants and employees, their respective
heirs, estates, spouses or former spouses of any Covenant Entity to finance the
purchase or redemption of Equity Interests of any Covenant Entity, in each case
as permitted by Section 7.09(e);

(j)Indebtedness incurred by any Covenant Entity in any Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn‑outs) or other similar adjustments;

138

 

--------------------------------------------------------------------------------

 

(k)Indebtedness consisting of obligations of any Covenant Entity under deferred
compensation or other similar arrangements incurred by such Person in connection
with any Investment expressly permitted hereunder;

(l)Cash Management Obligations and other Indebtedness of any Covenant Entity in
respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts incurred in the ordinary course;

(m)Indebtedness of any Covenant Entity consisting of (i) the financing of
insurance premiums or (ii) take‑or‑pay obligations contained in supply
arrangements, in each case incurred in the ordinary course of business;

(n)Indebtedness incurred by any Covenant Entity in respect of letters of credit,
bank guarantees, banker’s acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self‑insurance or other
Indebtedness with respect to reimbursement‑type obligations regarding workers
compensation claims;

(o)obligations of any Covenant Entity in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by any Covenant Entity or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with past practice;

(p)Indebtedness of any Covenant Entity supported by a letter of credit otherwise
permitted to be incurred pursuant to this Section 7.02 in a principal amount not
to exceed the face amount of such letter of credit;

(q)[Reserved];

(r)[Reserved];

(s)Indebtedness existing on the Closing Date and listed on Schedule 7.02(s) (the
“Surviving Indebtedness”) and any Permitted Refinancing thereof;

(t)so long as no Default shall have occurred and be continuing immediately
before and after the incurrence thereof, (i) Indebtedness (in the form of senior
secured, senior unsecured, senior subordinated, or subordinated notes or loans)
of any Covenant Entity to the extent that 100% of the Net Cash Proceeds
therefrom are, immediately after the receipt thereof, applied solely to the
prepayment of Term Loans in accordance with Section 2.05(b)(iii); provided that
(A) such Indebtedness shall not mature earlier than the Maturity Date with
respect to the relevant tranche of Term Loans being refinanced, (B) as of the
date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than that of the remaining
Term Loans being refinanced, (C) no Covenant Entity is a borrower or guarantor
with respect to such Indebtedness unless such Covenant Entity shall have
previously or substantially concurrently Guaranteed the Obligations pursuant to
the applicable

139

 

--------------------------------------------------------------------------------

 

Guaranty, (D) the other terms and conditions of such Indebtedness (excluding
pricing, optional prepayment, call protection or redemption terms) reflect
market terms on the date of issuance and such Indebtedness shall not participate
in mandatory prepayments on a greater than pro rata basis with the Term Loans
(other than any change of control offer or AHYDO catchup payments); (E) such
Indebtedness may be secured by a Lien on the Collateral on a pari passu or
junior lien basis to the Obligations or be unsecured, (F) such Indebtedness
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter than (or in addition to) those contained
in the Nexstar Credit Agreement on the date of issuance (except for covenants
applicable only to the period after the Maturity Date of the Term Loans being
refinanced) as reasonably determined by the Borrower and (G) the Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B) and (C), and (ii)
any Permitted Refinancing thereof;

(u)Guarantee Obligations of any Covenant Entity in connection with the provision
of credit card payment processing services for any Covenant Entity;

(v)customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(w)(i) additional Indebtedness (other than Indebtedness for borrowed money) of
any Covenant Entity in an aggregate outstanding principal amount not to exceed
$5,000,000 at the time of incurrence and (ii) any Permitted Refinancing in
respect thereof;

(x)Management Advances; and

(y)all premiums (if any), interest (including post‑petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.02.

7.03Investments.  Make any Investments, except:

(a)Investments by any Covenant Entity in assets that were Cash Equivalents when
such Investment was made;

(b)Management Advances;

(c)asset purchases of the Covenant Entities (including purchases of inventory,
supplies, materials and equipment) and the licensing, leasing or contribution of
intellectual property pursuant to joint marketing or other arrangements with
other Persons, in each case in the ordinary course of business;

140

 

--------------------------------------------------------------------------------

 

(d)(i) with respect to Investments among Covenant Entities, Investments (A) by
any Covenant Entity in any Loan Party that is a Covenant Entity, (B) by any
Non‑Loan Party in any other Non‑Loan Party and (C) by any Loan Party in a
Non-Loan Party in an aggregate amount for all such Investments not to exceed
$1,000,000 at the time made,

(ii)[Reserved] and

(iii)[Reserved];

(e)Investments of any Covenant Entity consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business to the
extent reasonably necessary in order to prevent or limit loss;

(f)Investments of any Covenant Entity consisting of Liens, Indebtedness,
fundamental changes, Dispositions, redemptions and Restricted Payments permitted
under Section 7.01, Section 7.02 (other than Section 7.02(e)), Section 7.04
(other than Section 7.04(e)), Section 7.05 (other than Sections 7.05(d)(ii), (e)
and (q)), Section 7.06 and Section 7.09 (other than Section 7.09(c)),
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.03(f);

(g)Investments existing on the Closing Date and set forth on Schedule 7.03(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this Section
7.03(g) is not increased from the amount of such Investment on the Closing Date
except pursuant to the terms of such Investment as of the Closing Date or as
otherwise permitted by this Section 7.03;

(h)Investments of any Covenant Entity in Swap Contracts permitted under Section
7.02(c);

(i)promissory notes and other non‑cash consideration received by any Covenant
Entity in connection with Dispositions permitted by Section 7.05 (other than
Sections 7.05(d)(ii), (e) and (q));

(j)[Reserved];

(k)[Reserved];

(l)Investments of any Covenant Entity in the ordinary course of business
consisting of endorsements for collection or deposit and customary trade
arrangements with customers consistent with past practices;

(m)Investments of any Covenant Entity (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon foreclosure in connection with any

141

 

--------------------------------------------------------------------------------

 

secured Investment or other transfer of title with respect to any secured
Investment or in satisfaction of judgments or pursuant to any plan of
reorganization;

(n)[Reserved];

(o)advances by any Covenant Entity of payroll payments to employees in the
ordinary course of its business;

(p)[Reserved];

(q)Guarantee Obligations of any Covenant Entity in respect of leases of a
Covenant Entity (other than Capitalized Leases) or of other obligations of a
Covenant Entity that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

(r)[Reserved];

(s)Guarantee Obligations of any Covenant Entity in connection with the provision
of credit card payment processing services in the ordinary course of business;

(t)pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business;

(u)Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisition, in each case
only to the extent the underlying transaction is permitted by this Section;

(v)Investments of any Covenant Entity to the extent acquired in connection with
Permitted Asset Swaps under Section 7.05(m);

(w)[Reserved];

(x)[Reserved]; and

(y)Investments in Unrestricted Subsidiaries in connection with the escrow of
proceeds of Indebtedness to be used for the purpose of refinancing all or any of
the Facilities hereunder in an amount not to exceed the accrued interest on the
proceeds of such Indebtedness held in escrow; provided that the principal amount
of such Indebtedness in escrow shall not exceed the principal amount of the
Facilities to be refinanced except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.03.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or

142

 

--------------------------------------------------------------------------------

 

substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division), except that:

(a)any Covenant Entity may merge with (x) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (y) any one or more
other Covenant Entities; provided that when any Loan Party is merging with a
Non-Loan Party, the Loan Party shall be the continuing or surviving Person;

(b)any Covenant Entity other than the Borrower may liquidate or dissolve and may
change its legal form, in each case only so long as (A) no Default shall have
occurred and be continuing or would result therefrom, (B) the Lien on or
security interest in any Collateral held by it under the Loan Documents shall
remain in effect to the same extent as immediately prior to such change, and (C)
with respect to any change in legal form, the Guaranty of the Secured
Obligations by such Covenant Entity shall remain in effect to the same extent as
immediately prior to such change;

(c)any Covenant Entity other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Covenant Entity; provided that if the transferor in such a transaction
is a Loan Party, then (i) the transferee must be a Loan Party that is a Covenant
Entity or (ii) to the extent constituting an Investment, such Investment must be
a permitted Investment in a Covenant Entity which is not a Loan Party in
accordance with Section 7.03 (other than Section 7.03(f)), respectively;

(d)the Borrower may merge with any other Person; provided that the Borrower
shall be the continuing or surviving corporation;

(e)any Covenant Entity other than the Borrower may merge with any other Person
in order to effect an Investment permitted pursuant to Section 7.03 (other than
Section 7.03(f)); provided that the continuing or surviving Person shall be a
Covenant Entity, which shall have complied with the requirements of Section
6.11; and

(f)a merger, dissolution, liquidation, consolidation or Disposition, the purpose
of which is to effect a Disposition permitted pursuant to Section 7.05 (other
than Section 7.05(e)), may be effected.

7.05Dispositions.  Make any Disposition, except:

(a)Dispositions by the Covenant Entities of (i) obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) property no longer used or useful in the conduct of the business
of the Covenant Entities and (iii) motor vehicles in the ordinary course of
business;

(b)Dispositions by (i) the Covenant Entities of inventory in the ordinary course
of business, (ii) the Covenant Entities of immaterial assets in the ordinary
course of business and (iii) the Covenant Entities constituting barter
programming or barter syndication in the ordinary course of business;

143

 

--------------------------------------------------------------------------------

 

(c)Dispositions by the Covenant Entities of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property that is promptly purchased or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property (which replacement property is actually promptly
purchased);

(d)Dispositions by the Covenant Entities of property to the other Covenant
Entities; provided that if the transferor of such property is a Covenant Entity
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.03 (other than Section 7.03(f)); and provided further that no
Broadcast Licenses or other FCC Licenses owned by the Loan Parties may be
transferred to Non-Loan Parties;

(e)Dispositions permitted by Section 7.03 (other than Section 7.03(f)), Section
7.04 (other than Section 7.04(f)) and Section 7.09 and Liens permitted by
Section 7.01 (other than Section 7.01(l));

(f)Dispositions by the Covenant Entities in the ordinary course of business of
Cash Equivalents;

(g)leases, subleases, licenses or sublicenses of the Covenant Entities, in each
case in the ordinary course of business and which do not materially interfere
with the business of the Covenant Entities, taken as a whole;

(h)transfers of property of the Covenant Entities subject to Casualty Events
upon receipt of the Net Cash Proceeds of such Casualty Event;

(i)Dispositions of Investments in joint ventures by the Covenant Entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

(j)Dispositions by the Covenant Entities of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;

(k)the unwinding of any Swap Contract permitted hereunder of the Covenant
Entities pursuant to its terms;

(l)[Reserved];

(m)Dispositions by the Covenant Entities of any assets or 100% of the Equity
Interests of a Restricted Subsidiary of such Covenant Entity provided that such
Disposition is made together with a concurrent purchase of, or exchange for,
comparable assets (or 100% of the Equity Interests of a Restricted Subsidiary
owning comparable assets) of another Person (an “Asset Swap”), in each case so
long as (i) immediately before and immediately after any such Disposition, no
Default shall have occurred and be continuing, (ii) such Disposition is
designated as a “VIE Asset Swap” under the Nexstar Credit Agreement by the
Borrower and the Nexstar Borrower and such designation is notified in writing by
the Administrative Agent to the Group Administrative Agent under the Nexstar
Credit Agreement, (iii) such Disposition does not

144

 

--------------------------------------------------------------------------------

 

violate the caps set forth in clause (ii) of Section 7.05(m) of the Nexstar
Credit Agreement, (iv) all FCC Licenses acquired in connection with any such
Asset Swap will be acquired by the Borrower or a domestic Wholly‑Owned
Restricted Subsidiary of the Borrower which is a Guarantor and the Equity
Interests of which are pledged to secure the Secured Obligations pursuant to
Section 6.11 and the requirements set forth in the definition of “Collateral and
Guarantee Requirement”, (v) after giving effect to such Asset Swap, the Borrower
shall be in compliance with Sections 6.11 and 6.14 (within the time period
specified therein) to the extent applicable, and Section 7.11;

(n)Dispositions by the Covenant Entities not otherwise permitted pursuant to
this Section 7.05; provided that (i) immediately before and immediately after
any such Disposition, no Default shall have occurred and be continuing, (ii)
such Disposition shall be for fair market value as reasonably determined by the
applicable Covenant Entity in good faith based on sales of similar assets, if
available, (iii) the Borrower or the applicable Covenant Entity complies with
the applicable provisions of Section 2.05, (iv) such Disposition is designated
as a “VIE Asset Sale” under the Nexstar Credit Agreement by the Borrower and the
Nexstar Borrower and such designation is notified in writing by the
Administrative Agent to the Group Administrative Agent under the Nexstar Credit
Agreement, (v) such Disposition does not violate the caps set forth in clause
(iv) of Section 7.05(n) of the Nexstar Credit Agreement; and (vi) with respect
to any Disposition pursuant to this clause (n) for a purchase price in excess of
$10,000,000, the applicable Covenant Entity shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents; provided, however,
that for the purposes of this clause (vi), (A) any liabilities (attributable to
the Borrower and its consolidated Subsidiaries as shown on the most recent
consolidating balance sheet of Nexstar Media provided under the Nexstar Credit
Agreement or in the footnotes thereto) of the Covenant Entities, other than
liabilities that are by their terms subordinated in right of payment to the
Obligations under the Loan Documents, that are assumed by the transferee with
respect to the applicable Disposition and for which the Covenant Entities shall
have been validly released by all applicable creditors in writing, shall be
deemed to be cash, (B) any securities, notes or other obligations received by
the Covenant Entities from such transferee that are converted by such Covenant
Entity into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash and (C) any Designated Non‑Cash
Consideration received by the Covenant Entities in respect of such Disposition
shall be added to the amount “Designated Non‑Cash Consideration” under Section
7.05(n)(vi) of the Nexstar Credit Agreement and the total amount of “Designated
Non-Cash Consideration” thereafter shall not exceed the cap set forth in Section
7.05(n)(vi) of the Nexstar Credit Agreement; and provided further that no
Broadcast Licenses or other FCC Licenses owned by the Loan Parties may be
transferred or sold to Non-Loan Parties;

(o)(x) [Reserved] and (y) any Host Channel Sharing Agreement, provided that any
Net Cash Proceeds from the Disposition of spectrum under such Host Channel
Sharing Agreement to a Person other than a Shield Guarantor shall be subject to
Section 2.05(b)(ii)(A); provided however, for the avoidance of doubt, that no
cost sharing reimbursements from the Channel Sharee under such Host Channel
Sharing Agreement shall be subject to Section 2.05(b)(ii)(A);

145

 

--------------------------------------------------------------------------------

 

(p)the abandonment or other Disposition of intellectual property by the Covenant
Entities in the ordinary course of business or which are reasonably determined
by the Borrower, in good faith, to be no longer material to its business;

(q)any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non‑Loan Party or
Unrestricted Subsidiary shall not result in additional ability to make
Investments in Non‑Loan Parties or Unrestricted Subsidiaries in the amount of
such forgiven obligations;

(r)any disposition of Equity Interests in an Unrestricted Subsidiary;

(s)any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(t)condemnation or any similar action by a Governmental Authority with respect
to any property or other assets, or foreclosure in connection with any Lien
permitted to exist under Section 7.01;

(u)[Reserved]; and

(v)so long as no Default exists and is continuing before and after giving effect
to such agreement, Station Sharing Arrangement with the Nexstar Borrower or a
Subsidiary of Nexstar Borrower pursuant to a Nexstar/VIE Agreement; provided
that such Station Sharing Arrangement shall specifically permit the assignment
to, and first priority Liens and security interests for the benefit of the
Secured Parties to secure the Shield Secured Obligations.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Borrower, upon the certification by the
Borrower that such Disposition is expressly permitted by this Agreement,
the  Administrative Agent or the Collateral Agent, as applicable, shall act in
accordance with the terms of Section 9.10 and Section 10.18(a)(ii).

7.06Prepayments, Etc. of Indebtedness; Amendments.

(a)Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (i) to the extent it provides a guarantee
thereof, any Senior Note, (ii) any Junior Lien Debt in excess of the Threshold
Amount or (iii) any Subordinated Debt in excess of the Threshold Amount (it
being understood that, in each case of clauses (i) - (iii), (A) payments of
regularly scheduled interest and mandatory prepayments shall be permitted, (B)
any “AHYDO” payment for the purpose of causing such Indebtedness not to be
treated as “applicable high yield discount obligation” within the meaning of
Code Section 163(i) shall be permitted and (C) any prepayment, redemption,
purchase, defease or other payment in anticipation of satisfying final maturity
due within one year of the date such prepayment, redemption, purchase, defease
or other payment shall be permitted), except for

(i)the refinancing thereof with the proceeds of a Permitted Refinancing;

146

 

--------------------------------------------------------------------------------

 

(ii)[Reserved];

(iii)[Reserved];

(iv)[Reserved]; and

(v)[Reserved].

(b)amend, modify or change any term or condition of any Subordinated Debt
Documents for Subordinated Debt in excess of the Threshold Amount in any manner
materially adverse to the interests of the Lenders.

7.07Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.08Transactions with Affiliates.  Enter into or conduct any transaction or any
series of transactions, directly or indirectly, of any kind (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Consolidated Group Entity, whether or not in
the ordinary course of business (an “Affiliate Transaction”), involving
aggregate value in excess of $10,000,000 unless:

 

(1)

the terms of such Affiliate Transaction taken as a whole are not materially less
favorable to such Covenant Entity, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction or the
execution of the agreement providing for such transaction in arm’s length
dealings with a Person who is not such an Affiliate; and

 

(2)

in the event such Affiliate Transaction involves an aggregate value in excess of
$20,000,000, the terms of such transaction have been approved by a majority of
the members of the board of directors of the Borrower.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this paragraph if (x) such Affiliate Transaction is
approved by a majority of the Disinterested Directors or (y) in the event there
are no Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

The provisions of the preceding paragraph will not apply to:

(a)any transaction between or among Covenant Entities (or an entity that becomes
a Covenant Entity as a result of such transaction); provided that no Broadcast
License or other FCC Licenses owned by the Loan Parties may be held by a Holding
Company or a Non-Loan Party;

147

 

--------------------------------------------------------------------------------

 

(b)transactions on terms not less favorable to a Covenant Entity as would be
obtainable by such Covenant Entity at the time in a comparable arm’s‑length
transaction with a Person other than an Affiliate;

(c)the Transactions and the payment of “Transaction Expenses”;

(d)[Reserved];

(e)equity issuances, repurchases, redemptions, retirements or other acquisitions
or retirements of Equity Interests by the Covenant Entities, but only to the
extent specifically permitted under this Article VII;

(f)transactions by and among the Covenant Entities, and joint ventures, but only
to the extent specifically permitted under this Article VII;

(g)employment and severance arrangements between the Covenant Entities and their
respective officers and employees, in each case in the ordinary course of
business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;

(h)payments by the Covenant Entities pursuant to the tax sharing agreements
among the Covenant Entities disclosed on Schedule 7.08 or entered into after the
Closing Date, in each case on customary terms to the extent attributable to the
ownership or operation of the Covenant Entities and not in contradiction with
past practices;

(i)the payment by the Covenant Entities of compensation, customary fees and
reasonable out‑of‑pocket costs to, and indemnities (including under customary
insurance policies) and employee benefit and pension expenses provided on behalf
of, directors, officers, employees and consultants of the Covenant Entities in
the ordinary course of business to the extent attributable to the ownership or
operation of the Covenant Entities;

(j)transactions of the Covenant Entities pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

(k)Restricted Payments by the Covenant Entities to the extent permitted under
Section 7.09;

(l)any purchases by the Borrower’s Affiliates of Indebtedness of the Covenant
Entities the majority of which Indebtedness is purchased by Persons who are not
Affiliates of any Consolidated Group Entity; provided that such purchases by the
Borrower’s Affiliates are permitted under the terms of this Agreement and are on
the same terms as such purchases by such Persons who are not Affiliates of any
Consolidated Group Entity;

(m)so long as (i) Nexstar/VIE Agreements, covering all of the Stations, are in
full force and effect, (ii) the Nexstar Credit Agreement has not been
terminated, (iii) all “Collateral” (as defined in the Nexstar Credit Agreement)
secures both the Shield Secured Obligations and the Nexstar Secured
Obligations,  transactions among the Covenant Entities and Nexstar Media

148

 

--------------------------------------------------------------------------------

 

and its Subsidiaries to the extent otherwise permitted under this Article VII
and not otherwise prohibited by applicable Law;

(n)[Reserved];  

(o)Management Advances; and

(p)transactions between (i) the WXXA Borrower and Shield Albany in connection
with the Shield Albany Management Agreement and (ii) the WLAJ Borrower and
Shield Lansing in connection with the Shield Lansing Management Agreement.

7.09Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a)each Covenant Entity (other than the Borrower) may make Restricted Payments
to the other Covenant Entities (and, in the case of a Restricted Payment by a
non‑Wholly‑Owned Restricted Subsidiary, to the Covenant Entities and to each
other owner of Equity Interests of such Covenant Entity based on their relative
ownership interests of the relevant class of Equity Interests);

(b)[Reserved];

(c)to the extent constituting Restricted Payments, the Covenant Entities may
enter into and consummate transactions expressly permitted by any provision of
Section 7.03 (other than Section 7.03(f)) or Section 7.04 respectively;
provided, however, that no such Restricted Payment may be made solely pursuant
to the terms of this Section 7.09(c);

(d)[Reserved];

(e)the Covenant Entities may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Borrower
held by any future, present or former employee, director, officer or consultant
(or any Affiliates, spouses, former spouses, other immediate family members,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of any Covenant Entity pursuant to any employee, management or
director equity plan, employee, management or director stock option plan or any
other employee, management or director benefit plan or any agreement (including
any stock subscription or shareholder agreement) with any employee, director,
officer or consultant of a Covenant Entity; provided that the aggregate amount
of payments under Section 7.09(e) of the Group Credit Agreements do not exceed
$20,000,000 in the aggregate in any fiscal year;

(f)netting of shares under stock option plans of the Borrower to settle option
price payments owed to employees and officers of the Covenant Entities with
respect thereto, and netting of shares to settle such employees’ and officers’
federal, state and income tax liabilities (if any) related to restricted stock
units and similar stock based awards thereunder;

149

 

--------------------------------------------------------------------------------

 

(g)the Covenant Entities may pay any dividend or distribution within 60 days
after the date of declaration thereof, if on the date of declaration such
payment complied with, and was permitted to be made by, another provision of
this Section 7.09;

(h)the Covenant Entities may (i) pay cash in lieu of fractional Equity Interests
in connection with any dividend, split or combination thereof and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms so
long as such convertible Indebtedness was permitted to be issued under Section
7.02;

(i)[Reserved];

(j)[Reserved];

(k)[Reserved];

(l)the declaration and payment of dividends on Disqualified Equity Interests or
preferred equity that was issued and incurred in accordance with the terms of
Section 7.02 to the extent such payments would be permitted under Section 7.06;
provided, however, that no such Restricted Payment may be made solely pursuant
to the terms of this Section 7.09(l);

(m)[Reserved];

(n)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of preferred stock of a Covenant Entity made by exchange for or out
of the proceeds of the substantially concurrent sale of preferred stock of such
Covenant Entity, that, in each case, is permitted to be issued and incurred
pursuant to Section 7.02;

(o)the WXXA Borrower may make Restricted Payments to Shield Albany, and Shield
Albany may make Restricted Payments to the Shield Equity Holders, in connection
with amounts payable pursuant to the Shield Albany Management Agreement;

(p)the WLAJ Borrower may make Restricted Payments to Shield Lansing, and Shield
Lansing may make Restricted Payments to the Shield Equity Holders, in connection
with amounts payable pursuant to the Shield Lansing Management Agreement; and

(q)the Borrower may make one annual Restricted Payment to each Holding Company,
and each Holding Company may make one annual Restricted Payment to its direct
and indirect beneficial owners (the "Ultimate Shareholders") for each taxable
year in an amount equal to the product of (i) a rate equal to the actual
combined effective Federal, state and local income tax rate applicable to the
Ultimate Shareholders (taking into account the deductibility of state and local
taxes for federal income tax purposes and the deductibility of local taxes for
state income tax purposes) during such year (taking into account the character
of the income) multiplied by (ii) the amount of taxable income allocated to each
such Ultimate Shareholder for such year, in each case which is attributable
solely to the operations of the Holding Companies and their Subsidiaries.  For
the purposes of the preceding sentence, the amount of taxable income allocated
to the Ultimate Shareholders for any year shall be reduced by any net tax losses

150

 

--------------------------------------------------------------------------------

 

previously allocated to the Ultimate Shareholders to the extent such losses were
not previously taken into account under this sentence and are available under
the Internal Revenue Code to offset for tax purposes income of the Ultimate
Shareholders in such year.

7.10[Reserved].

7.11Change in Nature of Business.  Directly or indirectly engage in any material
line of business that is fundamentally and substantially different from the
Permitted Business or any business reasonably related, complementary,
synergistic or ancillary thereto or a reasonable extension thereof.

7.12Burdensome Agreements.  Enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of (a) any Covenant Entity to
make Restricted Payments to the holders of its Equity Interests, (b) any
Covenant Entity to enter into a Guaranty or otherwise Guarantee the Indebtedness
of the Nexstar Borrower under the Nexstar Credit Agreement or make loans or
advances to the Borrower or any Covenant Entity that is a Loan Party, (c) any
Covenant Entity to transfer any of its property to any other Covenant Entity
that is a Loan Party (other than a Holding Company) or (d) any Covenant Entity
to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, for
the benefit of the Secured Parties with respect to the Obligations under the
Loan Documents, or any renewals, refinancings, exchanges, refundings or
extension thereof, except in respect of any of the matters referred to in
clauses (a) through (d) above:

(i)restrictions and conditions imposed under any Loan Document and the Indenture
Documentation;

(ii)restrictions and conditions existing on the Closing Date or any extension,
renewal, amendment, modification or replacement thereof, except to the extent
any such amendment, modification or replacement expands the scope of any such
restriction or condition;

(iii)customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv)customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(v)restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(vi)restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Covenant Entity (but not any modification or amendment
expanding the scope of any such restriction or condition); provided that such
agreement was not entered into in contemplation of such Person becoming a
Covenant Entity and the restriction or condition does not apply to the Borrower;

151

 

--------------------------------------------------------------------------------

 

(vii)restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.02 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or are
market terms at the time of issuance (as determined by the Borrower in good
faith) or, in the case of Indebtedness of any Non Loan Party, are imposed solely
on such Non Loan Party and its Subsidiaries and are market terms at the time of
issuance (as determined by the Borrower in good faith); provided that any such
restrictions or conditions permit compliance with the Collateral and Guarantee
Requirement and Section 6.11 and Section 6.14;

(viii)encumbrances and restrictions under the Organization Documents of JV
Entities;

(ix)any encumbrance or restriction: (A) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract or agreement, or the assignment or transfer
of any lease, license or other contract or agreement; or (B) pursuant to
customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary;

(x)any encumbrance or restriction pursuant to Swap Contracts; provided that any
such restrictions or conditions permit compliance with the Collateral and
Guarantee Requirement and Section 6.11 and Section 6.14; and

(xi)encumbrances or restrictions arising or existing by reason of applicable Law
or any applicable rule, regulation or order, or required by any regulatory
authority.

7.13[Reserved].

7.14Sanctions.  Directly or, to the Borrower’s knowledge indirectly, use the
proceeds of any Credit Extension, or  lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner, to the extent that the
result of the foregoing would be a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.

7.15Amendments and Other Documents.  The Borrower shall not, and shall not
permit any Covenant Entity to modify, change, amend, or terminate, any of the
provisions of any Nexstar/VIE Agreement with Nexstar Media or any of its
Subsidiaries or any material Channel Sharing Agreement if any such modification,
change, amendment or termination could reasonably be expected to be materially
adverse to the interests of the Lenders.

7.16Variable Interest Entity.  Create or establish any Variable Interest Entity
other than any Person that solely as a result of change in GAAP, becomes a
Variable Interest Entity; provided that no Sharing Arrangement shall exist
between such Person and a Covenant Entity.

152

 

--------------------------------------------------------------------------------

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following events referred to in any of
clauses (a) through (o) shall constitute an “Event of Default”:

(a)Non‑Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Borrowing, or (ii) within
five Business Days after the same becomes due, (x) any interest on any Loan or
on any L/C Obligation, or (y) any fee due hereunder, or the Borrower fails to
pay or to deposit any funds as Cash Collateral in respect of L/C Obligations, or
any other amount payable hereunder or with respect to any other Loan Document
(in the case of this clause (y), excluding any amount payable in respect of the
Secured Hedging/Cash Management Obligations and the Guarantee Obligations in
respect thereof, which shall be subject to subsection (e) or (n) below, if
applicable); or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a), 6.04(a) or
Article VII or (ii) [Reserved]; or

(c)Other Defaults.  The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed in
respect of the Obligations (but not the other Secured Obligations), or any Loan
Party fails to comply with the insurance requirements equivalent to the
requirements set forth in Section 6.06 as if such Loan Party were a Covenant
Entity and such failure continues for 30 days after receipt by the Borrower of
written notice thereof by the Administrative Agent or the Majority Lenders; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document or in any document
required to be delivered in connection herewith or therewith, in each case in
respect of the Obligations but not the other Secured Obligations, shall be
incorrect or misleading in any material respect when made or deemed made; or

(e)Cross‑Default.  Any Covenant Entity or any Loan Party (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness having an aggregate principal amount (or with
respect to any Swap Contract, having a Swap Termination Value) in excess of the
Threshold Amount (except in respect of the Obligations, which are addressed in
clause (a) above and in respect of the Nexstar Secured Obligations, which are
addressed in clause (n) below), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, after giving
effect to any grace period, with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to

153

 

--------------------------------------------------------------------------------

 

repurchase, prepay, defease or redeem all such Indebtedness to be made, prior to
its stated maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness; or

(f)Insolvency Proceedings, Etc.  Any Covenant Entity or any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, interim receiver, receiver and
manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property, or any receiver, interim receiver, receiver
and manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days, or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Covenant Entity or any Loan
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Covenant Entities, taken as a whole, and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)Judgments.  There is entered against any Covenant Entity or any Loan Party a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent third
party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any
Covenant Entity, any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

(j)Invalidity of Loan Documents.  Any material provision of this Agreement, or
any other Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder, and other
than as a result of a transaction permitted by Section 7.04 or 7.05 or solely as
a result of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or any Security Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected Lien on the Collateral
purported to be covered thereby (to

154

 

--------------------------------------------------------------------------------

 

the extent required hereby or thereby), or any Loan Party or any Subsidiary
thereof contests in writing in any manner the validity or enforceability of any
material provision of any Loan Document, or any Loan Party or any Restricted
Subsidiary thereof denies in writing that it has any or further liability or
obligation under any provision of any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke, terminate (other than in
connection with payment in full) or rescind any provision of any Loan Document;
or

(k)Change of Control.  There occurs any Change of Control; or

(l)Subordination.  (i) The subordination provisions of the Subordinated Debt
Documents for Subordinated Debt in excess of the Threshold Amount (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of such Subordinated Debt or the Lien subordination provisions in any
Intercreditor Agreement in respect of Junior Lien Debt in excess of the
Threshold Amount (the “Intercreditor Lien Subordination Provisions”) shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of such Junior Lien Debt or(ii) the
Borrower or any other Loan Party or any Restricted Subsidiary of a Loan Party
shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the Subordination Provisions
or the Intercreditor Lien Subordination Provisions; or

(m)Material Licenses; Material Sharing Arrangements.  (i)(1) Any Broadcast
License of any Covenant Entity shall be terminated, forfeited or revoked or
shall fail to be renewed for any reason whatsoever or shall be modified in a
manner materially adverse to the interests of the Covenant Entities, taken as a
whole, or (2) for any other reason (A) the Covenant Entities shall at any time
cease to be a licensee under any Broadcast License relating to the Station to
which such Broadcast Licenses have been granted or shall otherwise fail to have
all required authorizations, licenses and permits to construct, own or operate
such Station (other than pursuant to any Disposition or other transaction not
prohibited under this Agreement), or (B) [Reserved], and in each case of clause
(1) or (2), the occurrence of which could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) any
Nexstar/VIE Agreement shall (1) be revoked, cancelled, terminated or expired by
its terms and not renewed for any reason whatsoever or shall be modified at the
request of any Governmental Authority in a manner materially adverse to the
interests of the Covenant Entities, taken as a whole and the occurrence of which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect and (iii) any Channel Sharing Agreement listed on
Schedule 5.23 to which any Covenant Entity is a Channel Sharee shall be revoked,
cancelled, terminated or expired by its terms and not renewed for any reason
whatsoever or shall be modified at the request of any Governmental Authority in
a manner materially adverse to the interests of the Covenant Entities, taken as
a whole and the occurrence of which could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;

(n)Cross-Default to the Nexstar Loan Documents; Failure to Conform.  Any one or
more of the following shall have occurred:

155

 

--------------------------------------------------------------------------------

 

(i)There shall occur an “Event of Default” (as defined in the Nexstar Credit
Agreement) other than an “Event of Default” under Section 8.01(b)(ii) thereof;
or

(ii)There shall occur an “Event of Default” under Section 8.01(b)(ii) of the
Nexstar Credit Agreement; or

(iii)The Nexstar Credit Agreement shall have been

(A)terminated, or

(B)shall, for any reason, not be in full force and effect; or

(iv)For any reason at any time, any Class of Loans outstanding hereunder:

(A)does not have a corresponding Class of loans under the Nexstar Credit
Agreement that “Constitutes Same Class With” such Loans hereunder as set forth
on the Group Facilities Schedule, or

(B)does not have the same Lenders as the corresponding Class of loans
outstanding under the Nexstar Credit Agreement; or

(v)within 45 days after the execution of any amendment to the Nexstar Credit
Agreement (or such longer period as reasonably agreed to by the Administrative
Agent), the Borrower shall fail to execute and deliver an amendment to this
Agreement that is necessary, in the reasonable judgment of the Administrative
Agent, to conform one or more of the provisions of this Agreement that do not
constitute Common Terms with the provisions in the Nexstar Credit Agreement (it
being understood that any amendment to the Common Terms requires the amendment
to each Group Credit Agreement in order for such amendment to become effective
in any Group Credit Agreement).

(o)Holding Companies.  (i) Each of the Holding Companies conducts, transacts or
otherwise engages in any business or operations other than the following: (a)
the ownership or acquisition of Equity Interests (other than Disqualified Equity
Interests) in the WXXA Borrower and WLAJ Borrower or contribution to the capital
of the WXXA Borrower and WLAJ Borrower, (b) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses and the
hiring of employees relating to such maintenance, (c) to the extent applicable,
participating in tax, accounting and other administrative matters as a member of
the combined group of Consolidated Group Entities, (d) the performance of its
obligations under and in connection with, and payments with respect to, the Loan
Documents and the Nexstar/VIE Agreements and related documentation in respect of
the foregoing and any documents relating to other Indebtedness permitted under
Section 7.02 of this Agreement, including the making of Restricted Payments and
any other actions otherwise expressly permitted to be performed by such Holding
Company under this Agreement, (e) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (f) providing customary indemnification to
officers and directors in the ordinary course of business and as otherwise
permitted in Article VII, (g) making Investments in cash and Cash Equivalents;
(h) obligations and activities incidental to the Shield Lansing Management
Agreement and/or the Shield Albany Management Agreement, as applicable, and

156

 

--------------------------------------------------------------------------------

 

(i) activities incidental to the businesses or activities described in clauses
(a) through (h) above or (ii) the Equity Interests of the Holding Companies
become subject to any Lien other than a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Majority
Lenders, shall, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03Exclusion of Immaterial Subsidiaries.  Solely for the purpose of determining
whether a Default has occurred under clause (f) or (g) of Section 8.01, any
reference in any such clause to any Covenant Entity or any Loan Party shall be
deemed not to include any Person that would have been excluded pursuant to
Section 8.03 of the Nexstar Credit Agreement.

8.04Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Secured Obligations shall, in each case subject to (x) the provisions of Section
2.16 and 2.17, (y) any Intercreditor Agreement then in effect and (z) the
Intercreditor Agreement Among Group Lenders, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs

157

 

--------------------------------------------------------------------------------

 

payable under Section 10.04 and amounts payable under Article III) payable to
each Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest (including, but not
limited to, post‑petition interest) on the Loans, L/C Borrowings and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings, Cash Management Obligations and
obligations then owing under Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17;

Sixth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnity obligations) have been paid in full, to the Borrower or as
otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above
and, if no Secured Obligations remain outstanding, to the Borrower.  Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made to payments from other Loan Parties to preserve the allocation to Secured
Obligations otherwise set forth above in this Section 8.04.

8.05[Reserved].

158

 

--------------------------------------------------------------------------------

 

Article IX
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  (a) Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except for the consent rights of the Borrower pursuant to Section
9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party or any Restricted Subsidiary of the Loan Parties shall
have rights as a third party beneficiary of any of such
provisions.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein or in any other Loan Documents (or
any other similar term) with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
or any Restricted Subsidiary of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co‑agents, sub‑agents and

159

 

--------------------------------------------------------------------------------

 

attorneys‑in‑fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d)shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders.  Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any ‎Disqualified Lender.

The Administrative Agent shall not be liable to any Lender or any Affiliate of
any Lender for any action taken or not taken by it (i) with the consent or at
the request of the Majority

160

 

--------------------------------------------------------------------------------

 

Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Agents.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the relevant L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuers unless the Administrative Agent shall have
received notice to the contrary from such Lender or an L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

9.05Delegation of Duties.  Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by such Agent.  Each Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agents and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  Each Agent shall
not be responsible for the negligence or misconduct of any sub‑agents except to
the extent that a court of competent jurisdiction determines in a final and

161

 

--------------------------------------------------------------------------------

 

nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub‑agents.

9.06Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and
Collateral Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the consent of
the Borrower (except during the existence of an Event of Default under Sections
8.01(f) or (g)), which consent shall not be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers (without the consent of any Lenders or L/C Issuers),
appoint a successor Administrative Agent meeting the qualifications set forth
above, subject so long as there exists no Event of Default under Sections
8.01(f) or (g), to the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Majority Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Sections 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed.  If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the relevant
L/C Issuer directly, until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become

162

 

--------------------------------------------------------------------------------

 

vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America  with
respect to such Letters of Credit.

(e)

The Collateral Agent may at its option at any time give notice of its
resignation to the Administrative Agent, the Lenders and the Borrower, in each
case effective on the date that is 30 days after the date specified in such
notice; provided, however, that notwithstanding any provision herein or in any
other Group Loan Document to the contrary, the resignation of the Collateral
Agent pursuant to this clause (e) shall only be effective if such resigning
Person provides a simultaneous notice of resignation in accordance with the
terms of Section 9.06(d) of each other Group Credit Agreement, in each case
resigning as Collateral

163

 

--------------------------------------------------------------------------------

 

Agent, if applicable.  Additionally, any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Collateral Agent.  If Bank of America or any other Collateral
Agent resigns as Collateral Agent, it shall retain all the rights, powers,
privileges and duties of Collateral Agent hereunder with respect to all
Collateral and the Loan Documents until an assignment of such duties has been
made by Bank of America or such Collateral Agent to a successor Collateral
Agent.  Upon the appointment by Bank of America or any other Collateral Agent of
a successor Collateral Agent (with the consent of the Borrower, except during
the existence of an Event of Default under Sections 8.01(f) or (g), which
consent shall not be unreasonably withheld or delayed) to appoint a successor,
if such position exists and as applicable, hereunder and under each other Group
Credit Agreement (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Collateral Agent,
and (B) the retiring Collateral Agent shall be discharged from all of its
respective duties and obligations hereunder, under each other Group Credit
Agreement, under the other Loan Documents or under the other Group Loan
Documents.

9.07Non‑Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Arrangers or the Co-Managers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or any Restricted Subsidiary of a Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the

164

 

--------------------------------------------------------------------------------

 

claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due to the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.

9.10Collateral and Guarantee Matters.  Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank and a holder of other Secured
Obligations) and the L/C Issuers irrevocably authorize the Administrative Agent
to,

(a)release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments under this Agreement and, if the Nexstar Guaranty Date
has occurred, the “Aggregate Commitments” as defined in the Nexstar Credit
Agreement and payment in full of all Secured Obligations (excluding contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (if any) issued under this Agreement and,
if the Nexstar Guaranty Date has occurred, “Letters of Credit” as defined in the
Nexstar Credit Agreement (other than (x) Letters of Credit and, if the Nexstar
Guaranty Date has occurred, “Letters of Credit” as defined in the Nexstar Credit
Agreement, (if any), (y) obligations under Secured Hedge Agreements and, if the
Nexstar Guaranty Date has occurred, “Secured Hedge Agreements” as defined in the
Nexstar Credit Agreement, in each case not yet due and payable, and (z) Cash
Management Obligations and, if the Nexstar Guaranty Date has occurred, “Cash
Management Obligations” as defined in the Nexstar Credit Agreement, in each case
not yet due and payable, and, in each case of (x), (y) and (z) preceding, as to
which other arrangements satisfactory to the relevant Group Administrative
Agent, and the relevant Group L/C Issuer, the relevant Group Hedge Bank or the
relevant Group Cash Management Bank, as applicable, shall have been made), (ii)
at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any sale or other Disposition
permitted hereunder or under any other Loan Document, (iii) subject to Section
10.01, if approved,

165

 

--------------------------------------------------------------------------------

 

authorized or ratified in writing by the Majority Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to the terms of this
Agreement;

(b)release any Guarantor from its obligations under any of the Guaranties and
the Security Documents and release any Liens granted by such Guarantor if such
Person is no longer required to be a Guarantor pursuant to the definition of
“Collateral and Guarantee Requirement” and Section 6.11; and

(c)release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Guaranty pursuant to
this Section 9.10.

9.11Cash Management Obligations and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, any
Secured Hedging/Cash Management Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

Article X
MISCELLANEOUS

10.01Amendments, Etc.  Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, any other Loan Party
or any Covenant Entity therefrom, shall be effective unless (i) in writing
signed by the Majority Lenders (or by the Administrative Agent with the consent
of the Majority Lenders) and the Borrower or the applicable Loan Party, as the
case may be, (ii) solely with respect to the Common Terms, a comparable
amendment is entered into among the required parties to the other applicable
Group Credit Agreements and (iii) acknowledged by the Administrative Agent, and
each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
amendment, waiver or consent shall:

166

 

--------------------------------------------------------------------------------

 

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of each Lender
directly adversely affected thereby (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default, any
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment, it being understood that (A)
the waiver of (or amendment to the terms of) any mandatory prepayment of the
Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest, (B) any change to the definition of
“Consolidated First Lien Net Leverage Ratio” under the Nexstar Credit Agreement
or in the component definitions thereof shall not constitute a reduction in any
rate of interest and (C) only the consent of the Majority Lenders shall be
necessary to amend the definition of the “Default Rate” or to waive or postpone
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
adversely affected thereby (it being understood any change to the definition of
“Consolidated First Lien Net Leverage Ratio” under the Nexstar Credit Agreement
or in the component definitions thereof shall not constitute a reduction in any
rate of interest); provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d)change Section 8.04, Section 2.13 or Section 10.20 in a manner that would
alter the pro rata sharing of payments or ratable status required thereby
without the written consent of each Lender adversely affected thereby;

(e)change (i) any provision of this Section 10.01 or the definition of “Majority
Lenders”, “Required Revolving Credit Lenders”, “Required Term Lenders” of any
applicable Class, “Required Revolving Credit and Term A Lenders” or any other
provision hereof specifying the number or percentage of Lenders or Group Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender that is materially and adversely affected thereby or (ii) the order
of application of any mandatory reduction in the Commitments or any mandatory
prepayment of Loans among the Facilities and Refinancing Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects any
tranche under the Facilities and Refinancing Facility without the written
consent of the majority of the holders of each such tranche (such majority to be
determined in a manner consistent with the methodology used in the definition of
Required Revolving Credit Lenders);

167

 

--------------------------------------------------------------------------------

 

(f)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

(g)release all or substantially all of the value of the Guaranties in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (g) to the extent such
transaction does not result in the release of all or substantially all of the
value of the Guaranties; or

(h)waive any Event of Default under Section 8.01(n) without the consent of the
Required Revolving Credit and Term A Lenders;

provided, further, that (1) in clause (a) above, any change to the Commitment of
any Revolving Credit Lender pursuant to Section 2.06(d) shall be permitted
without the consent or action of any such Revolving Credit Lender and (2) in
each case of clauses (a) - (e) above, any change as a result of the
re-allocation of the Group Commitments and/or Group Loans of the same Class
pursuant to Section 10.20 shall be permitted without the consent or action of
any Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required
herein, affect the rights or duties of an L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required herein, affect the rights
or duties of the Swing Line Lender under this Agreement, (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required herein, affect the rights or duties of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement or any other Loan
Document, (iv) the Agency Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders,
including: (A) waiver of any condition set forth in Section 4.02 as to any
Credit Extension under the Revolving Credit Facility shall only require the
consent of the Required Revolving Credit Lenders, (B) [Reserved] and (C) with
respect to reallocation of the Revolving Credit Commitment pursuant to Section
2.06(d), any waiver, consent or other amendment to any term or provision of this
Agreement necessary or advisable to effectuate any reallocation of the Revolving
Credit Commitments in accordance with the terms or the intent of Section
2.06(d), shall be effective when executed by the Borrower, the Administrative
Agent and the Required Revolving Credit Lenders, (vi) [Reserved] and (vii) the
addition of any VIE Borrower pursuant to Section 10.26 and any amendment to this
Agreement and the other Loan Documents shall only require the consent of the
Persons and follow the procedures set forth in Section 10.26.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its

168

 

--------------------------------------------------------------------------------

 

terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding the foregoing, (x) the Letter of Credit Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, each L/C
Issuer and the Administrative Agent, (y) the Swing Line Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, the Swing
Line Lender and the Administrative Agent and (z) this Agreement may be amended
(or amended and restated) with the written consent of the Majority Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Refinancing Revolving Facilities, the Refinancing Term Loans, if any,
and the accrued interest and fees in respect thereof and (ii) in connection with
the foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Majority Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Majority Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding anything to the contrary contained in this Section 10.01, (a)
the Borrower and the Administrative Agent may, without the input or consent of
the Lenders, effect amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14, 2.15 or 10.26, (b) the Administrative
Agent is hereby authorized by the Lenders to approve the forms of Security
Documents as contemplated herein, and to enter into any Loan Documents in such
forms as approved by it on or prior to the Closing Date (and thereafter as
contemplated by the provisions of this Agreement), (c) the Administrative Agent
shall be permitted to agree to the form of, and approve such modifications to,
the Schedules hereto on or prior to the Closing Date as shall be reasonably
satisfactory to the Administrative Agent, (d) the Administrative Agent is hereby
authorized by the Lenders to enter into amendments to this Agreement or any
other Loan Document that amend any provision that is in contravention with
Section 10.20 without the consent of any Lender, (e) if the Administrative Agent
and the Borrower have jointly identified an obvious error or any error or
omission, in each case, in any Loan Document, then the Administrative Agent and
the Borrower shall be permitted to amend such provision without the input or
consent of the Lenders and (f) any guarantees, collateral security documents,
Intercreditor Agreements and related documents executed by any Loan Party in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent

169

 

--------------------------------------------------------------------------------

 

with this Agreement and the other Loan Documents.  Furthermore, notwithstanding
anything to the contrary herein, with the consent of the Administrative Agent at
the request of the Borrower (without the need to obtain any consent of any
Lender), any Loan Document may be amended to increase interest rate margin or
floor, add a prepayment premium and/or increase amortization, in each case to
cause any Facility hereunder to continue to have the same terms as any Group
Facility that is designated as constituting the same “Class” with such Facility
on the Facilities Schedule.

10.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, any other Loan Party or any other Covenant Entity, the
Administrative Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non‑public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, and notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

170

 

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
any other Loan Party’s, or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic message service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law,

171

 

--------------------------------------------------------------------------------

 

including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance in good faith by such Person on each notice purportedly given by or
on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(f)Notice to Other Persons.  The Borrower agrees that notices to be given to any
Covenant Entity or any Loan Party under this Agreement or any other Loan
Document may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Person in
accordance with the terms hereunder or thereunder.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties, or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 8.02
for the benefit of all the Lenders and each L/C Issuer; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law, and provided further that, if at any time there is no Person acting
as Administrative Agent

172

 

--------------------------------------------------------------------------------

 

hereunder and under the other Loan Documents, then (i) the Majority Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, the Majority
Lenders may enforce any rights and remedies available to them (it being
understood and agreed that Majority Lenders must enforce their rights and
remedies under any Loan Document collectively and no Lender shall be entitled to
enforce any right or remedy that would have only been exercisable by the
Administrative Agent or Collateral Agent).

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower agrees to pay or reimburse (i) all
reasonable and documented or invoiced out‑of‑pocket costs and expenses incurred
by the Administrative Agents and the Arrangers associated with the syndication
of the Term Loans and Revolving Credit Loans (including reasonable and
documented out‑of‑pocket travel expenses) and the preparation and negotiation of
this Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby are consummated), including all Attorney Costs of Winstead
PC (and any other counsel retained with the Borrower’s consent), one special FCC
counsel to the Administrative Agent and, if necessary, one local and foreign
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions), (ii) the Agents, Swing Line Lender,
each L/C Issuer and the Lenders for all reasonable and documented or invoiced
out‑of‑pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all costs and expenses incurred in connection with any workout in
respect of the Loans), all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Agents, Swing Line Lender, each L/C
Issuer and the Lenders (and any other counsel retained with the Borrower’s
consent), one special FCC counsel to the Administrative Agent and, if necessary,
one local and foreign counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and, in the case of an
actual or perceived conflict of interest where the Person affected by such
conflict informs the Borrower of such conflict of interest and thereafter
retains its own counsel, of another firm for counsel for such affected Person,
and (iii) the Administrative Agent for all reasonable and documented or invoiced
out‑of‑pocket costs and expenses associated with the administration, amendment,
modification, waiver and/or enforcement of this Agreement and the other Loan
Documents, including, without limitation, assignment and unwind costs under
Section 10.06, including all Attorney Costs of one counsel to the Administrative
Agent (and any other counsel retained with the Borrower’s consent), one special
FCC counsel to the Agents, Swing Line Lender, each L/C Issuer and the Lenders,
and, if necessary, one local and foreign counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple
jurisdictions).  The foregoing costs and expenses shall include all reasonable
search, filing, recording and title insurance charges and fees related thereto,
and other reasonable and documented out‑of‑pocket expenses incurred by any
Agent.  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Secured Obligations.

(b)Indemnification by the Borrower.  The Borrower shall indemnify each Agent
(and any sub‑agent thereof), each Arranger, the Co-Managers, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an

173

 

--------------------------------------------------------------------------------

 

“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, liabilities, damages, claims, and reasonable and documented or invoiced
out‑of‑pocket expenses, including, without limitation, assignment and unwind
costs under Section 10.06 (including the reasonable and documented fees, charges
and disbursements and other charges of (i) one counsel for all Indemnitees and,
in the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict of interest and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee, and (ii) if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)) of any such Indemnitee arising out of or relating to any claim
or any litigation or other proceeding (regardless of whether such Indemnitee is
a party thereto and whether or not such proceedings are brought by the Borrower,
the other Group Borrowers, their equity holders, any Consolidated Group Entity,
any of the Affiliates of any of the preceding entities, creditors or any other
third person) that relates to the Transactions including the financing
contemplated hereby in any way relating to, arising out of, in connection with,
or as a result of (A) the execution, delivery or enforcement of this Agreement,
any other Loan Document or any agreement, instrument or letter contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (B) any Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (C) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Holding
Company or any Covenant Entity, or any Environmental Liability related in any
way to any Holding Company or any Covenant Entity, or (D) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, Subsidiary
of a Loan Party or any of the Borrower’s or such Loan Party’s or Subsidiary of a
Loan Party’s directors, equityholders, Affiliates or creditors, and regardless
of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Indemnified Persons, (2) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from a
material breach of the Loan Documents by such Indemnitee or one of its
Affiliates or (3) are related to disputes to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates and that
is brought by an Indemnitee against any other Indemnitee (other than claims
against an Indemnitee acting is its capacity as an L/C Issuer, Arranger,
Co-Managers or similar role under the Loan Documents or an Arranger or an
Initial Lender, solely in connection with its syndication activities, but, in
each case, solely to the extent that such indemnification would not be denied
pursuant to subclause (A) preceding). Without

174

 

--------------------------------------------------------------------------------

 

limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non‑Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub‑agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub‑agent), each L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total credit exposure under the Group Loan Documents at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub‑agent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub‑agent), such L/C Issuer or the
Swing Line Lender in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).

(d)Waiver of Consequential Damages, Etc.  No Indemnitee or any Loan Party shall
have any liability for any special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
obligations above to the extent such special, indirect, consequential and
punitive damages are included in any third party claim in connection with which
any Indemnitee is entitled to indemnification hereunder.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct of such Indemnitee as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
30 days after demand therefor, provided, however, that any Indemnitee that has
received any indemnification payment pursuant to the express provisions of
clause (b) preceding, shall promptly refund such payment to the extent that
there is a final and nonappealable judgment of a court of competent jurisdiction
that such Indemnitee was not entitled to such indemnification payment pursuant
to the express provisions of clause (b) preceding.

175

 

--------------------------------------------------------------------------------

 

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent, any L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Secured Obligations and the termination of this
Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section or (iv) [Reserved] (and any other attempted
assignment or transfer by any party hereto (other than to any Disqualified
Lender) shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided

176

 

--------------------------------------------------------------------------------

 

that (in each case with respect to any Facility and any Refinancing Facility)
any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or Refinancing Facility and/or the Loans
at the time owing to it under such Facility or Refinancing Facility or
contemporaneous assignments to related Affiliates or Approved Funds of a Lender
that equal at least the amount specified in subsection (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall, together with any assignment of Group Facilities of the same Class
under the other Group Credit Agreements pursuant to clause (ii) below, not be
less than the Assignment Minimum Amount as specified for such Facility on the
Facilities Schedule and shall be in integral increments of an amount of $500,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities and separate Refinancing Facilities on a non‑pro rata
basis.  Notwithstanding the foregoing or any other provision in any Loan
Document to the contrary, each assignment of Loans and/or Commitments hereunder
must be consummated simultaneously with an assignment among the same parties of
a corresponding percentage of the same Class (if any) under the other Group
Credit Agreements;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such

177

 

--------------------------------------------------------------------------------

 

assignment, or (2) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and provided, further, that notwithstanding the foregoing, during the
30 day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Arrangers to
the Borrower and reviewed and approved by the Borrower (such approval not to be
unreasonably withheld or delayed) in writing on or prior to the Closing Date;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment, Revolving Credit Loan or Loan in respect of a Refinancing Revolving
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility or Refinancing Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C)the consent of each of the L/C Issuers and the Swing Line Lender (in each
case, such consent not to be unreasonably withheld or delayed) shall be required
for any assignment in respect of the Revolving Credit Facility and Refinancing
Revolving Facility; provided that no consent of the L/C Issuers and the Swing
Line Lender shall be required for any assignment of a Revolving Credit
Commitment or Revolving Credit Loan to a Revolving Credit Lender or a
Refinancing Revolving Commitment or Loan under the Refinancing Revolving
Facility to a Revolving Credit Lender or Refinancing Revolving Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment, (B) only one
such fee shall be payable with respect to the assignment of Loans and/or
Commitments hereunder and the simultaneous assignment among the parties of a
corresponding percentage of the same Class of Group Loans and/or Group
Commitments under the other Group Credit Agreements and (C) no such fee will be
due and payable with respect to any assignment made by a Disqualified Lender
pursuant to Section 10.06(g)(ii).  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any
documentation required by Section 3.01.  Each Assignment and Assumption shall
have an express statement that such Loans and/or Commitments being conveyed by
such Assignment and Assumption are in each case subject to the Intercreditor
Agreement Among Group Lenders and Section 10.20 of each Group Credit Agreement.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Affiliate of the Borrower, (B) to any Defaulting Lender or any of its

178

 

--------------------------------------------------------------------------------

 

Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person), (D) to any
Disqualified Lender other than pursuant to Section 10.06(g), (E) to any
Consolidated Group Entities or their Affiliates or (F) to any Person, if such
assignment would cause any Loan Party or the assignee to be in material
violation of the Communication Laws.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

179

 

--------------------------------------------------------------------------------

 

For greater certainty, any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower, any Agent and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  So long as participation of the same percentage of Group
Commitment and/or Group Loans is entered into concurrently therewith, any Lender
may at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person), a Defaulting Lender or a
Disqualified Lender); provided that, notwithstanding anything to the contrary
contained herein, participations may be sold to Disqualified Lenders unless the
DQ List has been posted to the Platform (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) no Lender shall sell a participation
if such sale would cause any Loan Party or the Participant to be in violation of
any material Communications Law.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.  This Section 10.06(d) shall be construed so
that the Loans are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  All parties
hereto acknowledge and agree that the Administrative Agent shall have no
obligation or duty to monitor or track whether any Disqualified Lender shall
have become a Participant hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  The Borrower agrees that
each Participant shall be entitled to

180

 

--------------------------------------------------------------------------------

 

the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under subsection (b) of this Section and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a “non‑fiduciary” agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)[Reserved].

(g)Disqualified Lenders.  Assignments may be made to Disqualified Lenders unless
the DQ List has been posted to the Platform.  If the DQ List has been posted to
the Platform,

(i)

no assignment shall be made to any Person that was a Disqualified Lender as of
the date (the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such

181

 

--------------------------------------------------------------------------------

 

Person (unless the Borrower has consented to such assignment to such Person, in
which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to the definition of
“Disqualified Lender”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender.  Any
assignment in violation of this clause (g)(i) shall not be void, but the other
provisions of this clause (g) shall apply.

(ii)

If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Credit Commitment of such
Disqualified Lender and repay all Obligations owing to such Disqualified Lender
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Lenders, purchase or prepay such
Term Loan by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other Loan Documents; provided, that (i) such assignment does not
conflict with applicable Laws and (ii) in the case of clause (B), the Borrower
shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.

(iii)

Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (a “Plan”), each Disqualified Lender party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has

182

 

--------------------------------------------------------------------------------

 

accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)

The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Lenders provided by the Nexstar Borrower and any updates thereto from time to
time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

10.07Treatment of Certain Information; Confidentiality.  Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees (except with respect to any
audit or examination conducted by bank accountants or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14 or Section
10.01 or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section, “Information” means all information
received from any of the Holding Companies, the Borrower or any Subsidiary (or
deemed to have been received from the Borrower or any Subsidiary pursuant to
Section 6.01(d) of the Nexstar Credit Agreement) relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such

183

 

--------------------------------------------------------------------------------

 

information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non‑public information concerning
the Holding Companies, the Borrower and its Subsidiaries, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non‑public information and (c) it will handle such material non‑public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all of the obligations of the Borrower, such Loan Party or such Subsidiary of
any Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party or such Subsidiary
of any Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the relevant L/C Issuer and the Lenders, and (b)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and each L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest

184

 

--------------------------------------------------------------------------------

 

contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Secured Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or each L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement and each other Loan Document by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement and such other
Loan Document.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which come as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, each L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Non‑Consenting

185

 

--------------------------------------------------------------------------------

 

Lender or a Non-Extended Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, (x) notwithstanding anything set forth in Sections
2.12 and 2.13, so long as no Default known to the Borrower or Event of Default
shall have occurred and be continuing, terminate all of such Lender’s Group
Commitments and repay all Group Obligations of the Group Borrowers owing to such
Lender and participations held by such Lender as of such termination date under
all of the Group Facilities or (y) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under the Group Credit Agreements and the related Group Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that, in the case of this clause (y):

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Group Credit
Agreements and Group Loan Documents (including any amounts under Section 3.05)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws;

(e)such assignment must be pro rata among the Group Facilities of the same
Class;

(f)in the case of an assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent, and in the case of an assignment
resulting from a Lender becoming a Non-Extended Lender, the applicable assignee
shall have consented to the applicable extension; and

(g)each Lender agrees that if it is replaced pursuant to this Section 10.13, it
shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such assignment and shall deliver to the Administrative
Agent any Note (if the assigning Lender’s Loans are evidenced by Notes) subject
to such Assignment and Assumption; provided that the failure of any Lender
replaced pursuant to this Section 10.13 to execute an Assignment and Assumption
or deliver such Notes shall not render such assignment (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed cancelled.

186

 

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY AND EACH
SUBSIDIARY OF ANY LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, ANY l/c Issuer, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY, ANY
SUBSIDIARY OF ANY LOAN PARTY, OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER, EACH OTHER LOAN PARTY AND EACH SUBSIDIARY OF
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR

187

 

--------------------------------------------------------------------------------

 

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN CLAUSE (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, each other Loan Party and each Subsidiary of each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a) (i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arrangers, and the Lenders are arm’s‑length
commercial transactions between the Borrower, each other Loan Party, each
Subsidiary of each Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent, each Arranger, and the Lenders, on the other hand,
(ii) each of the Borrower and the other Loan Parties, and each Subsidiary of
each Loan Party, has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Borrower
and each other Loan Party, and each Subsidiary of each Loan Party, is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent each Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party, any Subsidiary of a Loan
Party, or any of their respective Affiliates, or any other Person and (ii)
neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party, any Subsidiary of a Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except

188

 

--------------------------------------------------------------------------------

 

those obligations expressly set forth herein and in the other Loan Documents,
and (c) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan
Parties, each Subsidiary of each Loan Party, and their respective Affiliates,
and neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party, any Subsidiary of each Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower, each
other Loan Party and each Subsidiary of each Loan Party hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The
words  “execution,” “execute,” “signed,” “signature,” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, Swing Line
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper‑based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18Guarantee and Collateral Matters.  Upon the request of the Borrower, the
Administrative Agent will,

(a)release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments under this Agreement and, if the Nexstar Guaranty Date
has occurred, the “Aggregate Commitments” as defined in the Nexstar Credit
Agreement and payment in full of all Secured Obligations (excluding contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (if any) issued under this Agreement and,
if the Nexstar Guaranty Date has occurred, the “Letters of Credit” as defined in
the Nexstar Credit Agreement (other than (x) Letters of Credit (if any) and, if
the Nexstar Guaranty Date has occurred, the “Letters of Credit” as defined in
the Nexstar Credit Agreement (if any), (y) obligations under Secured Hedge
Agreements and, if the Nexstar Guaranty Date has occurred, the “Secured Hedge
Agreements” as defined in the Nexstar Credit Agreement, in each case not yet due
and payable, and (z) Cash Management Obligations and, if the Nexstar Guaranty
Date has occurred, the “Cash Management Obligations” as defined in the Nexstar
Credit Agreement, in each case not yet due and payable, and, in each case of
(x), (y) and (z) preceding, as to which other arrangements satisfactory to the
relevant Group Administrative

189

 

--------------------------------------------------------------------------------

 

Agent, and the relevant Group L/C Issuer, the relevant Group Hedge Bank or the
relevant Group Cash Management Bank, as applicable, shall have been made), (ii)
at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any sale or other Disposition
permitted hereunder or under any other Loan Document, (iii) subject to Section
10.01, if approved, authorized or ratified in writing by the Majority Lenders,
or (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty so long as it
is no longer required to be a Guarantor pursuant to the terms of this Agreement;

(b)release any Guarantor from its obligations under any of the Guaranties and
the Security Documents and release any Liens granted by such Guarantor if such
Person is no longer required to be a Guarantor pursuant to the definition of
“Collateral and Guarantee Requirement” and Section 6.11; and

(c)release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

10.19The Administrative Agent will promptly, at the Borrower’s expense, execute
and deliver to the applicable Loan Party or any Restricted Subsidiary of a Loan
Party such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the applicable
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 10.18.USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party and each Subsidiary of each Loan Party, which
information includes the name and address of each Loan Party and each Subsidiary
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and each
Subsidiary of each Loan Party in accordance with the Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and Anti‑Money Laundering Laws, including the Act.

10.20Pro Rata Nature of Group Loans of the Same Class; Administrative Agent
Right to Adjust.  

(a)Notwithstanding anything set forth in this Agreement or any other Group
Credit Agreement, it is the intention of all parties to the Group Credit
Agreements that the Group Lenders of the same Class are and will remain at all
times pro rata in terms of percentage holdings of the respective Group
Facilities of the same Class.

(b)The parties hereto acknowledge and agree that (w) on the Second Amendment
Effective Date and at all times thereafter during the term of this Agreement,
each Revolving

190

 

--------------------------------------------------------------------------------

 

Credit Lender hereunder shall be a Group Revolving Credit Lender under each
other Group Credit Agreement with a Group Revolving Credit Facility thereunder
and shall hold the same percentage of Revolving Credit Borrowings, Revolving
Credit Exposure and Revolving Credit Commitments under this Agreement as its
holdings of Group Revolving Credit Borrowings, Group Revolving Credit Exposure
and Group Revolving Credit Commitments under each other Group Credit Agreement,
respectively (such pro rata holdings referred to as the “Group Revolving Credit
Facility Ratable Status”), (x) on the Second Amendment Effective Date and at all
times thereafter during the term of this Agreement, each Term Lender holding
Second Amendment Effective Date Term Loans constituting Term A Loans hereunder
shall be a Group Term Lender under each other Group Credit Agreement with Group
Second Amendment Effective Date Term Loans constituting Term A Loans thereunder
and shall hold the same percentage of Second Amendment Effective Date Term Loans
constituting Term A Loans under this Agreement as its holdings of Group Second
Amendment Effective Date Term Loans constituting Term A Loans under each other
Group Credit Agreement (such pro rata holdings referred to as the “Group Second
Amendment Effective Date Term A Loans Ratable Status”), (y) on the Second
Amendment Effective Date and at all times thereafter during the term of this
Agreement, each Term Lender holding Second Amendment Effective Date Term Loans
constituting Term B Loans hereunder (if any) shall be a Group Term Lender under
each other Group Credit Agreement with Group Second Amendment Effective Date
Term Loans constituting Term B Loans thereunder and shall hold the same
percentage of Second Amendment Effective Date Term Loans constituting Term B
Loans under this Agreement (if any) as its holdings of Group Second Amendment
Effective Date Term Loans constituting Term B Loans under each other Group
Credit Agreement (such pro rata holdings referred to as the “Group Second
Amendment Effective Date Term B Loans Ratable Status”) and (z) upon the
incurrence of any Refinancing Revolving Commitments or Refinancing Term Loans
and thereafter during the term of this Agreement, to the extent the Borrower has
designated any Group Refinancing Revolving Commitments or Group Refinancing Term
Loans under other Group Credit Agreements as constituting the same Class, each
Lender holding such Refinancing Revolving Commitments or Refinancing Term Loans
shall be a Group Lender under each other Group Credit Agreement with such Group
Refinancing Revolving Commitments or Group Refinancing Term Loans and shall hold
the same percentage of Refinancing Revolving Commitments or Refinancing Term
Loans under this Agreement as its holdings of Group Refinancing Revolving
Commitments of the same Class or Group Refinancing Term Loans of the same Class
under each other Group Credit Agreement (such pro rata holdings referred to as
the “Group Refinancing Loans Ratable Status”).  The Group Revolving Credit
Facility Ratable Status, the Group Second Amendment Effective Date Term A Loans
Ratable Status, the Group Second Amendment Effective Date Term B Loans Ratable
Status and the Group Refinancing Loans Ratable Status are collectively referred
to herein as the “Group Facilities Ratable Status”.

(c)Notwithstanding anything in any Group Loan Document to the contrary, and
subject only to clause (e) below, each Lender (in its capacity hereunder as a
Lender and as a Group Lender under other Group Credit Agreements) hereby
authorizes and directs the Administrative Agent, in each case set forth in this
Agreement and in any other cases where Group Facilities Ratable Status is not
maintained, at any time and from time to time, without notice or consent, to
cause the Group Lenders of the same Class to purchase assignments and sell
assignments, as necessary, of holdings and commitments, and to purchase and sell
participations

191

 

--------------------------------------------------------------------------------

 

in Group Letters of Credit, Group Swing Line Loans and other Group Obligations
under this Agreement and the other Group Credit Agreements among each other, in
such amounts and at such times as determined by the Administrative Agent in its
reasonable discretion to maintain the Group Facilities Ratable Status.

(d)Each such purchase and sale under this Section 10.20 will be effected
pursuant to direct adjustments to entries in the Register and the other Group
Registers without the execution of any Assignment and Assumption Agreement, and
each Lender hereby authorizes and directs the Administrative Agent to make such
adjustments for the sole purpose of effectuating the terms and provisions of
this Section 10.21 and maintaining the Group Facilities Ratable Status.  The
provisions of Section 10.06 shall not apply.

(e)Notwithstanding the foregoing, with respect to any Lender affected by this
Section 10.20, in no event shall (i) the aggregate principal amount of the Group
Revolving Credit Commitments of such Lender be increased or decreased by any
such action under this Section 10.20, (ii) the aggregate principal amount of the
Group Second Amendment Effective Date Term Loans constituting Term A Loans of
such Lender be increased or decreased by any such action under this Section
10.20, (iii) the aggregate principal amount of the Group Second Amendment
Effective Date Term Loans constituting Term B Loans of such Lender be increased
or decreased by any such action under this Section 10.20 or (iv) the aggregate
principal amount of the Group Refinancing Revolving Commitments or Group
Refinancing Term Loans of the same Class of such Lender be increased or
decreased by any such action under this Section 10.20.

(f)Each Lender party hereto acknowledges and agrees, in its capacity as a Lender
hereunder and as a Group Lender under the Marshall Credit Agreement, that each
Group Loan and each Group Revolving Credit Commitment outstanding under the
Marshall Credit Agreement on the Second Amendment Effective Date shall not
“Constitute Same Class With” any Class of Loan or Commitment hereunder unless
and until any Class of Group Loan or Group Commitment thereunder is specifically
so designated as “Constitutes Same Class With” any Class of Loan or Commitment
hereunder both pursuant to the Marshall Credit Agreement and this Agreement.

10.21Intercreditor Arrangements  Reference is made to the Intercreditor
Agreement Among Group Lenders.  Each Lender, on behalf of itself and its
Affiliates (as other Secured Parties accepting the benefits of the Security
Documents), with respect to Group Commitments, Group Loans and Group Secured
Obligations hereunder and under the Group Loan Documents (i) acknowledges that
it has received a copy of the Intercreditor Agreement Among Group Lenders, (ii)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement Among Group Lenders, (iii) authorizes
and instructs the Administrative Agent to enter into the Intercreditor Agreement
Among Group Lenders as the Administrative Agent and on behalf of such Lender and
its Affiliates (as other Secured Parties accepting the benefits of the Security
Documents) and (iv) agrees that it will not effect any assignment or
participation under Section 10.06 or otherwise unless such assignment or
participation is expressly subject to the Intercreditor Agreement Among Group
Lenders.

10.22Keepwell.  Each Loan Party that is a Qualified ECP Guarantor hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other

192

 

--------------------------------------------------------------------------------

 

support by each other Loan Party to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.22, or
otherwise under its Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Secured Obligations have been
paid and performed in full.  Each Qualified ECP Guarantor intends this Section
10.22 to constitute, and this Section 10.22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) Commodity Exchange Act.

10.23Designation of Subsidiaries.

(a)Subject to Section 10.23(b), the board of directors of the Borrower may,
together with the board of directors of Nexstar Media, at any time designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Subsidiary of the Borrower that is an Unrestricted Subsidiary as a Restricted
Subsidiary.  The designation of any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary shall constitute an Investment by the applicable
Covenant Entity at the date of designation in an amount equal to the fair market
value of such Covenant Entity's Investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary of the Borrower shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b)The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i)no Default shall have occurred and be continuing or would result therefrom;

(ii)in the case of clause (b)(x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, any
Consolidated Group Entities and (B) the Subsidiary to be so designated does not
Guarantee or otherwise provide credit support for or is otherwise obligated
under any Indenture Documentation, Subordinated Debt, or any other public
indebtedness of Nexstar Media or any of its Subsidiaries, the Borrower, or any
Covenant Entity, or any Permitted Refinancing of any thereof, or any security
with respect to any of such debt issuances; and

(iii)the Consolidated Group Entities shall be in compliance (on a Pro Forma
Basis (as defined in the Nexstar Credit Agreement)) with the Financial Covenant
(as defined in the Nexstar Credit Agreement) as of the end of the most recent
Test Period (as if such designation had occurred on the first day of such Test
Period).

10.24 [Reserved].

193

 

--------------------------------------------------------------------------------

 

10.25Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer  that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.26Additional VIE Borrowers.  Notwithstanding anything herein or in any Loan
Document to the contrary, a Variable Interest Entity of Nexstar Media may become
a “VIE Borrower” hereunder in accordance with the terms of Section 10.26 of the
Nexstar Credit Agreement.  Upon consummation of a transaction adding such VIE
Borrower, the Group Facilities of the same Class may be reallocated pursuant to
the terms of Section 10.20 to maintain Group Facilities Ratable Status.

10.27ERISA.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each of the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

194

 

--------------------------------------------------------------------------------

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

10.28Time of the Essence.  Time is of the essence of the Loan Documents.

10.29ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

195

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES FOLLOW]




196

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

The Borrower:

 

WXXA-TV LLC

 

By:

/s/ Sheldon H. Galloway

Name:

Sheldon H. Galloway

Title:

President

 

WLAJ-TV LLC

 

By:

/s/ Sheldon H. Galloway

Name:

Sheldon H. Galloway

Title:

President

 

 

The Holding Companies:

 

SHIELD MEDIA LLC

 

By:

/s/ Sheldon H. Galloway

Name:

Sheldon H. Galloway

Title:

President

 

SHIELD MEDIA LANSING LLC

 

By:

/s/ Sheldon H. Galloway

Name:

Sheldon H. Galloway

Title:

President

 

 






197

 

--------------------------------------------------------------------------------

 

The Guarantors:

 

NEXSTAR MEDIA GROUP, INC., as a Guarantor

 

By:

/s/ Thomas E. Carter

Name:

Thomas E. Carter

Title:

Chief Financial Officer

 

NEXSTAR BROADCASTING, INC., as a Guarantor

 

By:

/s/ Thomas E. Carter

Name:

Thomas E. Carter

Title:

Chief Financial Officer

 

NEXSTAR DIGITAL, LLC, as a Guarantor

 

By:

/s/ Thomas E. Carter

Name:

Thomas E. Carter

Title:

Chief Financial Officer

 

LIN TELEVISION OF TEXAS, INC., as a Guarantor

 

By:

/s/ Thomas E. Carter

Name:

Thomas E. Carter

Title:

Chief Financial Officer

 






198

 

--------------------------------------------------------------------------------

 

The Administrative Agent:

 

BANK OF AMERICA, N.A., as  

Administrative Agent and Collateral Agent

 

By:

/s/ Laura Olson

Name:

Laura Olson

Title:

Vice President

 

 






199

 

--------------------------------------------------------------------------------

 

The Lenders:

 

BANK OF AMERICA, N.A., as a Term A-4 Lender and a Group Lender under the Nexstar
Credit Agreement and the Mission Credit Agreement

 

By:

/s/ Laura Olson

Name:

Laura Olson

Title:

Vice President

 

 

CAPITAL ONE, N.A., as a Term A-4 Lender and a Group Lender under the Nexstar
Credit Agreement and the Mission Credit Agreement

 

By:

/s/ Andy Welicky

Name:

Andy Welicky

Title:

Duly Authorized Signatory

 

 

 

 

 

 




200

 

--------------------------------------------------------------------------------

 

 

Shield Borrower Second Amendment Effective Date Facilities Schedule

Revolving Credit Facility

“Shield Revolving Credit Facility”

None.




201

 

--------------------------------------------------------------------------------

 

 

Term Facility

“Shield Term A-4 Facility”

October 26, 2018

Term A-4 Loan Commitment

Lender

Term A-4 Loan Commitment

 

 

 

Bank of America, N.A.

$5,395,756.08

 

 

 

Capital One, N.A.

$2,443,112.98

 

 

 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

$1,814,961.91

 

 

 

Citizens Bank, N.A.

$1,753,588.21

 

 

 

Royal Bank of Canada

$1,707,235.58

 

 

 

SunTrust Bank

$1,707,235.58

 

 

 

Regions Bank

$1,273,560.85

 

 

 

Goldman Sachs Bank USA

$1,247,406.40

 

 

 

Wells Fargo Bank, National Association

$1,125,003.26

 

 

 

Fifth Third Bank

$936,916.05

 

 

 

Deutsche Bank AG New York Branch

$761,674.16

 

 

 

Credit Suisse AG, Cayman Islands Branch

$727,468.06

 

 

 

Citibank, N.A.

$555,601.18

 

 

 

Barclays Bank PLC

$403,973.76

 

 

 

Credit Industriel Et Commercial, New York Branch

$300,457.98

 

 

 

Raymond James Bank

$295,619.34

 

 

 

PNC Bank, National Association

$294,350.96

 

 

 

Cathay Bank

$107,726.33

 

 

 

Manufacturers Bank

$107,726.33

 

 

 

Total

$22,959,375.00

 

 

 

 

Designations

Second Amendment Effective Date Term Loans

Term A Loans/Term B Loans

Term A Loans

202

 

--------------------------------------------------------------------------------

 

Applicable Rate

Until the delivery to the Administrative Agent, pursuant to Section 6.01(a) or
6.01(b), of the Borrower’s consolidated financial information for the first full
fiscal quarter ending after the Closing Date, the “Applicable Rate” shall be
determined by reference to Level 3 on the grid below.  Thereafter, the
Applicable Rate shall be determined using the grid below and by reference to the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Nexstar Compliance Certificate received by the Administrative Agent.

 

 

Level

Consolidated First Lien Net Leverage Ratio

Eurodollar Rate Loans

Base Rate Loans

 

1

Less than 1.50:1.00

1.25%

0.25%

 

2

Less than 2.50:1.00 but greater than or equal to 1.50:1.00

1.50%

0.50%

 

3

Less than 3.25:1.00 but greater than or equal to 2.50:1.00

1.75%

0.75%

 

4

Greater than or equal to 3.25:1.00

2.00%

1.00%

 

 

 

Rate Floor

Base Rate:   0%

 

Eurodollar Rate:  0%

Amortization

Commencing on the first Business Day after December 31, 2018 and continuing on
the first Business Day after the end of each March, June, September and December
thereafter, an aggregate principal amount equal to one quarter of the following
annual percentage reductions for each payment set forth below of the aggregate
principal amount of all Term A-4 Loans made by all Term A-4 Lenders under
Section 2.01(a)(ii).

 

Date

Annual Percentage Reduction

 

 

 

for the four payments commencing December 31, 2018 through and including
September 30, 2019

5%

 

 

 

for the four payments commencing December 31, 2019 through and including
September 30, 2020

5%

 

 

 

for the four payments commencing December 31, 2020 through and including
September 30, 2021

7%

 

 

203

 

--------------------------------------------------------------------------------

 

 

for the four payments commencing December 31, 2021 through and including
September 30, 2022

10%

 

 

 

for the four payments commencing December 31, 2022 through and including
September 30, 2023

10%

 

 

 

Maturity Date

Remaining Balance

 

 

 

 

Class

Second Amendment Effective Date Term Loan -- Term A-4 Facility

Constitutes Same Class With

Nexstar Term A-4 Facility;

Maturity Date

Unless extended pursuant to Section 2.15 with respect to any particular Lender
as agreed to in writing, the date that is five years after the Second Amendment
Effective Date; provided that if as of the date that is 91 days prior to the
respective stated maturity date of each of the Senior Notes, such Senior Notes
have more than $200 million in principal amount outstanding, the Maturity Date
shall be the stated maturity date of such Senior Notes.

Use of Proceeds

On the Second Amendment Effective Date, to (1) refinance all of the existing
Term A-2 Loans (as defined in the Credit Agreement immediately prior to the
Second Amendment Effective Date), and (2) pay fees and expenses related thereto.

Assignment Minimum Amount Under Section 10.06(b)(i)(B)

$1.0 million

 

 

 

204

 